Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, concerning the list of petitions appended to the Minutes, I wish to comment on Petiton No 727/95 by Mr James Fielding and others which concerns the position of 10, 000 elderly people in the UK who have lost money and risk losing their homes under failed home-income plans. They mortgaged their homes on the basis of false promises.
With regard to this petition, the Commission promised to send information about further European legislation to protect the rights of consumers with regard to financial services. That information has not yet been received. I would ask you to ensure that it is sent, Mr President.
I would ask my colleagues on the Economic and Monetary Affairs Committee, the Social Affairs Committee and the Consumer Protection Committee to support the position of the pensioners affected when the new legislation is introduced. Finally, I would thank Mr Newman and colleagues on the Committee on Petitions for the support and sympathy they gave to the pensioners.
You really should be grateful to me, Mr Howitt, that I let you say all that, because it had nothing to do with the Minutes!
(Parliament approved the Minutes)
Decision on urgency
I would point out that the report by Mr Kittelmann on this proposal, which is due to be discussed this evening by the Committee on External Economic Relations, is already on the agenda for Friday's sitting, marked 'possibly' . For the sake of procedure, however, we shall take this vote. Does the committee responsible wish to state its views?
Mr President, the Committee on External Economic Relations recommends that urgency be approved. There is widespread agreement on the basic issue, I think. I have one small remark to make, however. Once again, we have seen just how far the Council of Ministers' consultation of Parliament falls short of the mark. The Commission forwarded the proposals to the Council at the end of July, yet it took the Council two months before it consulted Parliament, with the result that our Committee on Legal Affairs has been unable to examine the legal basis and the legal implications in detail. In my view, this is particularly unfortunate for our colleagues in that committee. We are now having to deal with yet another important initiative by rushing through it as an urgent procedure. I would ask you, Mr President, to urge the Council once again to show a little more respect for this House.
(Parliament agreed to urgent procedure)
Annual programme of the Commission for 1997
The next item is the presentation by the President of the Commission of its annual programme for 1997.
I give the floor to Mr Santer, President of the Commission.
Mr President, ladies and gentlemen, a month ago, in Parliament's debate on the state of the Union, I expressed my concern to you: that our countries' citizens have less and less confidence in politics, and in the structures of our constitutional states. The European Union does not escape this finding. This crisis of confidence is in fact a challenge. It requires us to carry out an in-depth reform of our institutions to make them more democratic. It also requires us to focus, in our daily work, on the causes of the disillusionment of the European public. We are all too familiar with those causes: unemployment, insecurity and the feeling - sometimes justified - that the world is becoming dehumanized.
I shall sum up the Commission's work programme for 1997 in two phrases: reforming what is not working; and focusing on the real priorities.
What will be the underlying spirit of our programme? Firstly, that of my investiture speech. I presented that speech in the form of a five-year programme. You gave your backing to that programme. Our work programme for 1997 will be based, even more so than in the past, on the Commission's firm belief - which you share - that Europe is essential, that it is genuinely at the service of everyone, and that it is effective.
Indeed, the Union is essential whenever - in the interests of Europe's citizens - it is better to act together than individually. This is true within the Union; and it is true on the international stage. The Commission is convinced that there is a need to do less, but do it better. But once again, in 1997, it will not hesitate to take initiatives whenever it considers that a contribution from the Union is needed in order to deal effectively with a matter of common interest. I shall refuse to allow subsidiarity to be used as a pretext for calling into question Community law and 40 years of common work!
Let us not underestimate or jeopardize our achievements!
Mr President, in taking stock of 1996, the Commission has concluded that a great deal has been achieved. Major progress has been made in a number of essential areas of Community activity. I shall give three examples. Firstly, the adoption of the European Confidence Pact for Employment, which I presented to you on 31 January, made it possible to raise public awareness. Now, this pact must be implemented. Secondly, economic and monetary union is now firmly on track. And, thirdly, substantial breakthroughs have been made in the development of the information society.
Admittedly, we failed to launch a number of the initiatives announced at the beginning of the year. On the other hand, other important measures, which could not have been foreseen when the work programme for 1996 was presented, were carried out. We have learnt from this situation.
In 1997, therefore, the Commission will focus on the real priorities. I should now like to set out those priorities, in presenting to you the broad outlines of the Commission's work programme for next year.
The first proof of the Commission's efficiency will be the adoption of a rigorous approach to its own internal management. I can give a personal undertaking in this context. In 1997, the Commission will set in motion farreaching reforms designed to modernize the way it is run and to improve its performance.
A rigorous approach will also be applied to the executive tasks which are conferred on the Commission by the Treaty, and for the daily management of which it is responsible. Lastly, Community policies will also be managed with increasing care. In 1997, we shall be launching the third stage of the Sound and Efficient Management 2000 programme. It will be necessary to improve cooperation between the European institutions and the Member States. It is essential for the latter to be directly involved in the rigorous management of the Community taxpayers' money.
Mr President, 1997 will be strongly marked by action in the areas that I call the major challenges: the Intergovernmental Conference; economic and monetary union; the financial package for the post-1999 period; and enlargement. In many respects, it will be a pivotal year, in the sense that the work on the reform of the Treaties will be concluded and give way to Agenda 2000.
I shall come back to that later, but firstly I should like to present in greater detail our work programme for next year. This programme forms part of a considered, coherent and sustainable plan of action, made possible by the way in which the Union's institutions are organized: the Commission's five-year mandate now coincides with the European Parliament's term of office.
In view of the problems that Europe must resolve, it is no longer sufficient to make grandiose declarations. The people of Europe have ceased to believe in such declarations - and they are right. However, the sense of urgency must not lead to excessive haste and the adoption of piecemeal initiatives. On the contrary, what we need is carefully considered action, carried out with perseverance and determination. That is the imperative!
Therefore, the Commission has established four political priorities for 1997, in line with the main strategic pillars that it set out two years ago for the duration of its mandate: fostering growth and employment and preparing for the single currency; actively promoting the European model of society; enhancing Europe's presence on the international stage; and preparing for the future.
The first priority of the Commission's work programme is implementation of the Confidence Pact for Employment. I attach great importance to this pact! Do not think that I am prepared to give up a project which I see as an essential precondition for meeting the challenges of the year 2000 in the best possible circumstances. No, ladies and gentlemen, it was not a question of beating the air. To those who remain unconvinced, I would say: ' Read it!' Unemployment is sapping the confidence of Europe's citizens. And that confidence must be restored. That is the pact's objective. We need a comprehensive, coherent and practical strategy to promote employment, and everyone must put their shoulder to the wheel! That is my goal, and I hope that it is yours as well.
In 1997, much of the Commission's efforts will be directed towards putting into effect the measures set out in the confidence pact. To this end, we have an invaluable asset: growth. Growth is picking up, but to be sustainable, it must be based on sound macro-economic policies. In 1997, the penultimate year before the launch of monetary union, the Commission will be careful to ensure that the Member States take the necessary measures to achieve the convergence that will serve as a foundation for the single currency. When I look at the budgets adopted by the Member States' governments, I am led to an inevitable conclusion: the Member States have taken up their responsibilities for next year. I welcome the entry of the Finnish markka into the European Monetary System. This clearly justifies my firm belief that the single currency will come into effect on 1 January 1999 - and in a significant number of countries.
The Commission was right not to give way. Cast your minds back to not very long ago: despite all the opposition, we have stayed on course. And we shall soon be witnessing the beneficial effects of our commitment to employment - because employment is the real goal. Economic and monetary union is no more than a means! The confidence pact sets this goal in a framework of structural measures aimed at maximizing the Community's gains and taking full advantage of growth.
The first of these actions consists of completing the internal market - since as you know, that objective has not yet been fully achieved.
I shall mention just a few of the areas in which we must make progress over the course of the coming year: the internal market in gas; the legal framework for biotechnologies; and the Statute for the European Company. And let us not forget the multiannual programme for small and medium-sized enterprises. We must complete the internal market, but we must also simplify it. And the Commission will apply itself to doing so.
The third pillar of the confidence pact is the reform of employment systems. We need active national employment policies that are geared to the challenges. The Commission will devote itself to taking forward, in close cooperation with the Member States and the two sides of industry, the pact's recommendations on this point. Similarly, it will encourage the opening of major work sites. In 1997, the Commission will bring forward specific proposals on access to continuous training, the life-long acquisition and accreditation of skills. It will put into effect the action plan 'Learning in the information society' and it will launch an ERASMUS apprenticeship programme. It is therefore a matter of adapting to the changes that are affecting work and its place in everyone's lives.
This same concern for employment will lead us, in 1997, to amend the Union's structural policies. The mid-term reassessment of Objective 1 - for regions whose development is lagging behind - and the programming for Objective 2 - regions in the process of conversion - for the period 1997-1999 will provide us with an opportunity to do this. Promoting employment will be the main criterion of these reappraisals. Moreover, the Commission has put forward the idea of territorial employment pacts, and this initiative is already meeting with great success. 1997 will be the year in which it is put into effect.
Mr President, ladies and gentlemen, two issues have become topical in 1996: globalization and the European model of society. And it was not by chance that they came to the fore at the same time. I sensed a new public awareness that our social model constitutes the right response to globalization. We must not disappoint this expectation. The Commission will take action next year to enhance that model: that is our second priority. It will step up those measures which contribute to building the European social model on the basis of solidarity and a more qualitative concept of growth. Social policy, education and training, equal opportunities, economic and social cohesion, consumer and environmental policy: these are the foundations of that model.
In this context, I wish to stress that the improvement of environmental protection and the pursuit of sustainable development will be one of the Commission's major concerns in 1997. We shall do everything possible to ensure that the Union plays a decisive role in the preparations for the special session of the UN General Assembly on the environment - five years after the Rio Summit - as well as in the conference of contracting parties to the Convention on Climate Change.
There is another area in which the Commission has received a forceful message from Europe's citizens in 1996: freedom of movement within the Union, and security in the context of the worsening of phenomena such as drugs, sexual exploitation and the trafficking of women, terrorism, violence and organized crime. What do we see? Of the four freedoms incorporated in the Treaty, the free movement of persons is the least well guaranteed. But for all that, our fellow citizens do not feel better protected. Indeed, they do not understand why we are not equipped with the necessary means to combat these threats to their security.
It is for this reason that the Commission wishes the Intergovernmental Conference to lead to a large-scale transfer of matters of justice and home affairs to the Community domain, whenever this will enable us to take more effective action. In the meantime, however, the Commission is using all the means at its disposal to meet the legitimate expectations of the people of Europe.
The European model of society is shaped internally, but it is advocated and promoted throughout the world. Enhancing Europe's presence on the international stage will be the Commission's third objective in 1997.
The European Union is already shouldering major responsibilities in many regions of the world, for example the Middle East, Bosnia and the former Soviet republics. We shall have to address a number of problems - though I am always wary of giving examples, for fear of neglecting to mention other important points. We shall put into effect all the initiatives to which we are committed, and you will be aware that there are hardly any geographical areas to which we have not given our attention. As far as new measures are concerned, I would point out that the Union's relations with its ACP partners will be the subject of a green paper that the Commission will present in the autumn. This will mark the beginning of a wide-ranging debate that will continue throughout 1997.
In all its actions, the Commission will also be concerned to ensure that the European Union is recognized to have a political influence commensurate with its financial commitments. This influence will take shape only if the Member States prove capable of displaying firm cohesion and a constant will to work together. Asserting the European Union's political role implies that we are capable of developing or improving our capacity for dialogue and decision-making, whether in the field of traditional - notably commercial - external relations, or in the newer field of the common foreign and security policy. The Commission will not relax its efforts in this respect.
This is why the Commission wishes to see an ambitious and successful Intergovernmental Conference. I come now to the fourth pillar of our work programme: preparing for the Union's future by drawing up Agenda 2000.
Preparing for the Union's future will begin with the successful conclusion of the Intergovernmental Conference. The Commission wishes the reform to provide the Union with a genuine means of defending its interests in the world and to make it possible for Europe's citizens to recognize and experience the Union's contribution. This is the kind of institutional reform that the Union needs! This is the kind of institutional reform that the Commission is advocating! It is high time for us to realize this, and to summon up the will to achieve it. In any event, this institutional reform is necessary. The prospect of enlargement makes it all the more vital. In the Commission's view, it is an essential precondition. Indeed, I believe that it is inconceivable to retain unanimous voting in a Union of 20 or more Member States. Maintaining the complexity of the current procedures would seriously handicap the interplay between the Union's institutions.
With regard to enlargement, in 1997 the Commission will deliver its opinions on the applicant countries. It will do so only after the conclusion of the Intergovernmental Conference. And it will do so quite independently - in other words, with no preconceived ideas or fears about stating the truth. Preparation of the financial perspectives for the post-1999 period will begin next year. This is closely linked to enlargement. In 1997, the Commission will present a communication on the financial framework for the year 2000 onwards. Enlargement will have some important repercussions for Community policies; I am thinking in particular of the common agricultural policy and the structural policies. The Commission's communication will be based on an in-depth assessment of this impact.
Mr President, ladies and gentlemen, the year ahead will be strongly marked by action to meet the major challenges of the year 2000: the Intergovernmental Conference must produce an ambitious result; the Union will enter the final phase of preparing for the decision, in spring 1999, on the third stage of economic and monetary union; and Agenda 2000 - the plans for enlargement and the financial package for the period after 1999 - must be drawn up. These challenges must be tackled responsibly and in a logical order. The Commission is assuming its responsibilities. I know that the European Parliament will assume its responsibilities. And I am expecting the Member States to assume theirs.
(Applause)
Mr President, anyone who wishes to win an election today rails against Europe and blames it for all society's ills. Anyone who wishes to lose an election defends the Europe of the Maastricht Treaty. As we have seen again quite recently, this is the situation in a number of our countries. It is therefore more necessary than ever to state quite clearly what kind of Europe we wish to see. And the Socialist Group wishes to see a Europe that is strong, comprehensible and credible.
Our Europe is a Europe of the fight against unemployment and for jobs; it is a Europe of social standards which are not minimal, but adequate for all; it is a Europe in which respect for the environment is incorporated into all our policies. We do not wish to see a neo-liberal Europe in which market forces reign supreme. Anyone who listens to ordinary people knows that the neo-liberal vision of Europe, which concentrates exclusively on competitiveness and the logic of finance, no longer has the support of the large majority of citizens, even the most pro-European among them. If something is not done very quickly, there will be greater opportunities than ever for demagogues, Euro-sceptics and nationalists of every hue to set up shop and do a brisk trade.
Mr President, we are beginning today's sitting with an initial assessment of the Commission's work programme for 1997, which is accompanied by a review of 1996. We recognize that the work programme can be a useful means of making the Commission's present and future actions more intelligible and transparent for the general public and for all interested circles. Just as a government invests its authority in a contract or a programme, so the work programme of the Commission - which received its investiture from this Parliament - must be something of the kind: a contract between the institutions to which each must be able to refer.
Unfortunately, it has been nothing of the kind hitherto - although this has not always been the fault of the Commission, but is above all the result of our procedures, which are often over-complicated and bureaucratic. As we all know, according to the current procedures, the work programme should lead, after negotiations between the Commission and Parliament, to a legislative programme signed by the two presidents. In 1995, this procedure ended in August. In 1996, it ended in May. What could be more odd than publishing a work programme, a legislative programme, five months into the year? Clearly, such a delay condemns this exercise to having no political impact in the eyes of public opinion, all the more so since the Council does not play the game in what should be an in-depth dialogue between the three institutions.
This is so unsatisfactory that the President of Parliament has taken the initiative of calling for the procedure to be streamlined and simplified. In the final analysis, we should end up with a political debate on the main strategic pillars, past and future, proposed by the Commission. Parliament is therefore proposing that we should abandon the joint declaration, which is a clumsy and ineffective instrument. But this does not mean that Parliament will henceforth be less involved in legislative programming, or less vigilant in this respect. It will continue to adopt a resolution on the legislative programme, setting out its legislative priorities. We expect the Commission to take those priorities seriously. Our role is to oversee the Commission's management; and we shall also judge the Commission on the basis of how it complies with Parliament's programming priorities.
On another question of procedure, at a time when the legislative workload is diminishing, the political effectiveness of the legislative programme must be increased by indicating the legal basis for proposals and the likely date of their submission. The legislative programme for 1997 consists of 16 new proposals. It should be easy to provide the indications that I am requesting. This would represent a much clearer commitment on the part of the Commission.
I would also point out that, in 1995, the Commission announced in its work programme that it wished - and I quote - ' to focus its actions to a greater extent on the efforts to provide stimulation and incentives, the majority of which are carried out by the Member States' . I should be interested to hear, Mr President of the Commission, how the Commission judges the results of this new approach, especially in the areas which you mentioned, such as the public's internal security.
We should like the Commission to respect more closely the - already very limited - power of initiative conferred on Parliament by Article 138b of the Treaty. To date, Parliament has adopted four own-initiative reports on the basis of Article 138b. I shall recall them briefly: the Jackson report on hotel safety precautions against the risk of fire; the Alber report on the prevention and repair of environmental damage; the Leopardi report on the health passport; and the Rothley report on the settlement of claims relating to traffic accidents. The Commission has been invited to follow up these initiatives on repeated occasions. I am not sure, moreover, that the fifth item on your list of new legislative initiatives corresponds to a proposal by Parliament. How and when, Mr Santer, does the Commission intend to respect fully Parliament's right of initiative?
I should like to refer briefly to your evaluation report on the implementation of the programme for 1996. Let it also be said in passing that your drive for transparency in 1995 has not been repeated in 1996. Last year, we had a right to a complete list of all legislative and pre-legislative measures, with a clear indication of which measures were completed, in progress or postponed. In 1996, there is none of this. This is all the more regrettable in that the Commission considers - and I quote - ' intelligibility, transparency and accuracy' to be permanent objectives.
Furthermore, what exactly is being evaluated? The Commission states that it is evaluating 'the principal achievements in relation to the model adopted by the Commission in its work programme for 1996' . However, we take the view that the annual programme is not confined to the Commission's proposals alone. We defined the priorities together, in the course of discussions which were not always easy, and were frequently long and laborious. Parliament clearly indicated its priorities for 1996, and those priorities must be taken equally into account in any evaluation of the programme. No one is interested in having a dialogue of the deaf, in talking for the sake of it. What use is an exchange of views between the Commission and Parliament, if the Commission subsequently returns home and acts as if it had never heard of Parliament's political priorities? What importance does the Commission really attach to the resolution which Parliament adopts each year on the subject of the legislative programme?
Once again, over and above the question of procedures - and this is crucial, in my opinion - if we do not manage to establish a constructive and fruitful dialogue between the Union's three main political institutions, with a view to drawing up a contract of government, how is Europe to be built? Will it be through hasty, piecemeal initiatives, or through a genuine vision of the future?
Let me make a comment on the Commission's manner of working. According to Parliament's services, we are currently awaiting the presentation of around 120 legislative measures deriving from the legislative programme for 1996, some 50 of which we have been told will be submitted by the end of the year. We are also awaiting the presentation of around 60 pre-legislative documents, about 20 of which will be ready by the end of December. Clearly, it looks as if the Commission is going to have a difficult end of year, if it wishes to abide by its commitments. So much for what is to come.
We also take an interest in the Commission's behaviour throughout the legislative process. Over the course of the year, Parliament has been disappointed by the Commission's behaviour on more than one occasion, in particular regarding certain directives for which the codecision procedure applies. Let us think back to the television without frontiers directive, Parliament's first reading of which was completely ignored, because the Commission preferred to take the Council's side. Another example is the directive on 'novel foods' , or genetically modified foodstuffs. In the interests of improving consumer protection, Parliament proposed a number of amendments concerning labelling, which would have enabled consumers to make their choice with a full knowledge of the facts. Here again, the Commission refused to give its backing to Parliament's amendments. Finally, do I need to remind the House of the way in which the Commission swept aside almost all Parliament's amendments to the postal services directive? These are three directives with a highly political content, where the choices made reveal fundamental political attitudes.
Let me express my amazement, Mr President, at the Commission's ingenuousness with regard to some of these crucial issues.
So what does the review of 1996 say about the Confidence Pact for Employment, drawn up by President Santer and presented to the Florence summit, a move to which the European Parliament gave its full backing? The Florence European Council - and I quote - ' welcomed the pact, and the Commission is expecting the Dublin European Council to initiate its implementation' . The review says nothing, on the other hand, about the slowness with which Europe is tackling the serious problem of unemployment, or the time lost, or the rebuffs from the Council suffered by the Commission. If we wish to move forward, however, we must clearly identify the individual responsibilities in respect of this failure.
Another example - and one which is extremely controversial at the moment - concerns the funding of the transEuropean networks. What does the review say? It says that the funding was increased in 1996, that the Commission presented proposals to the Florence European Council for the funding of the 14 priority projects, and that the preliminary draft budget for 1997 provides for an increase in the appropriations for the trans-European networks. Once again, however, it says nothing about the problems encountered in the efforts to increase the funding for the celebrated 14 projects, or the Council's procrastination in the drafting of the budget for 1997, or the slowness with which some of these major projects are being developed.
As regards the programme for 1997, the top priority of the Socialist Group remains the fight against unemployment. In this context, the 'Growth, Employment and the Euro' section of the work programme contains no surprises. The major question posed for 1997 is: what policies does the Commission intend to pursue with regard to employment and growth? Let me point out here that Parliament criticized, by a very large majority, the broad guidelines of economic policy for 1996 - to little effect, moreover, on account of the deadlock in the Ecofin Council and the Monetary Committee.
Despite the Commission's assertions, the economic situation is scarcely improving: domestic consumption, investment and employment remain low in the majority of Member States. In the spring of 1997, the Commission's services will define the broad guidelines of economic policy for 1997. In the likely event that there has been no upturn in the economic situation by then, will the Commission seriously be able to consider recommending the same economic policies as those of previous years, which have proved disappointing in terms of growth and employment?
Hence, in the broad guidelines of economic policy for 1996, the Commission did not succeed in persuading the Council to adopt the recommendation for a less restrictive monetary policy, geared more towards employment and growth. The same enormous problem will be raised in 1997.
At the end of 1997, the Commission will draw up its annual report on the level of convergence achieved by the Member States. Parliament is consulted on these reports. This year, Parliament is in a very difficult situation. The Ecofin Council is in danger of not adopting its recommendation until the beginning of December, leaving Parliament with only ten days or so in which to deliver its opinion before the Dublin summit. Coming only a few months before the Council's decision on participation in the monetary union, the 1997 report will assume particular importance. Can the Commission undertake to ensure that we shall avoid the 1996 situation in 1997?
More generally, Mr President, the Socialist Group is profoundly concerned at the reduction of public investment in certain Member States. There is reason to fear that the very foundations of recovery and growth are being weakened. Consequently, there is a need to retain a certain margin for interpretation with regard to public investment, and to do everything possible to persuade the Member States to invest rather than consume.
On the internal market, the programme indicates that liberalization will continue. Admittedly, it adds that it will do so with full respect for the functions of general interest and benefit to consumers. This is to stifle a little too quickly the major debate on public services that is under way in a number of our countries. Undoubtedly, the Commission's communication on services of general interest represents a first step towards taking broader account of what all these services bring to our countries. However, there is a need to translate this into practical policies without delay, rather than waiting for all public services to be dismantled before adopting new policies.
Finally, the President of the Commission attaches great importance to what he calls the European model of society. What are we seeing in this context? We are seeing that, in our market economy, it is a refusal to engage in dialogue, a form of blackmailing over employment and the logic of finance, leading to job losses and relocation, which are increasingly the order of the day. The single market is an excellent deal for some people - not least because there are minimal social standards. We must stop this downward trend, lest one day we see Europe blow up in our faces.
After those few initial comments on your programme for 1997, Mr President, I should like to end as follows. I note that, in the programme's conclusion, the Commission has mapped out the route to the year 2000 and beyond. It is called 'Agenda 2000' : enlargement and the financial package for the post-1999 period. This ritual invocation of the coming millennium makes my head spin. The Eurocrats are certainly very good at drawing up large-scale plans for the future, but all too often they forget the everyday concerns of our citizens today: you say so yourself, Mr Santer, in your conclusion. Let us together make it clear to the Member States, therefore, that there is a risk of Europe being killed off, if it fails to help improve the lives of its citizens here and now, without delay.
Mr President, my colleague Mr Fayot has, I am glad to say, already covered many of the points I planned to raise.
The presentation today of the Commission's annual programme marks the outcome of the relationship of trust between the Commission and Parliament. You will remember, Mr Santer, that when we gave you our vote of confidence, we also reached a number of agreements on cooperation between our two institutions. For example, we were to maintain an open and transparent dialogue which would be accessible to the man in the street, an agreement which was defined in greater detail in the declaration of 25 October 1993.
We are today assessing how well our institutions have worked with each other over the past year, giving our comments on your proposals and putting forward amendments to them. We are, I have to say, extremely glad to be able to hold this debate in the very week when we are also looking at the budget for the coming year, where we face the difficult task of trying to make the Union operate better without any increase in funds. The European Council is forever coming up with new initiatives - which Parliament generally supports, incidentally - but never takes the financial consequences for them. This is something we shall be coming back to this afternoon.
Let us consider your period in office, Mr Santer. Your first year was a year of reflection, as it had to be. The second year was the year of 'doing less but doing better' . Over the last year, we have been inundated with white and green papers and conferences on a whole range of subjects, which you obviously need if you intend to introduce legislation, but we in the PPE Group assume that in the course of your five-year term of office, there must come a point when the Commission finally begins to act. The PPE Group sees the third year as the year of action, and this means taking practical measures to organize and reorganize.
Let me take employment as an example of what has happened over the last year. What was it we said? More work for more people, one of the most important issues for the people of Europe. The White Paper, the European pact on employment, measures to bring about fundamental improvements in the physical infrastructure, the transEuropean networks, research and development, small and medium-sized firms, and so on. But the sad fact is that every positive initiative has been blocked, although this is something which you may be as powerless to prevent as we are. They have all failed to get through the Council, because it is not taking its responsibilities here. I sometimes wonder whether we are not too nice to one another. The decisions taken at the IGC will determine whether Europe really makes progress, and when it comes to the subject of Europe as a business location, I think we must look to you, Mr Santer, to make more of an effort.
I should like to look back over two other areas from last year's programme. I said last year, on behalf of our group, that you would have to make better or at least more aggressive use of the exclusive right of initiative that you enjoy under the second pillar. If we take the example of the Middle East, we can see that Europe is providing funding for the economic reconstruction of the Palestinian autonomous regions, yet we have no place at the political table. Enlargement is another example which you yourself talked about. I think that the handling of the whole issue of enlargement clearly shows that when the Council and the Commission share the same goals, things can go very smoothly. I would simply ask you to be much more active in this field and to try to encourage a more collective spirit through the measures that you take.
As far as the third pillar is concerned, I remember that our group was quite happy last year with the measures which you announced in the areas of asylum rights, a common refugee policy and agreements on citizens of third countries. I notice that nothing has been done about any of these except to organize conferences on them, and I wonder what is to become of them now. Mrs Palacio Vallelersundi also has something to say on this matter.
I have a number of comments about the right of initiative. The initiatives proposed by Parliament, as Mr Fayot has already pointed out, are never followed up. When you took office, a number of agreements were reached on this subject, and I would like to know if you have any new plans in this area. When your own right of initiative is at stake, you always have the support of this House, not least at the IGC. We accept and defend your exclusive right, but let me say that we in Parliament sometimes have the impression that you take this right for granted, and that when it comes to deciding on legal bases you simply do whatever you like. I think the Commission needs to realize that taking its exclusive right for granted in this way can work to its own and everyone else's disadvantage.
As Mr Fayot said, we made a number of agreements about majority amendments. We have been monitoring several conciliation procedures, and although they have all been different, the way some Members of the Commission have followed up Parliament's majority amendments, such as on the novel foods dossier, has caused us great concern. This is not the way that the agreements we reached should be implemented.
There is one final issue that I should like to raise, which may be something of a hobby-horse for a Christian Democrat, but which is extremely important nonetheless: self-regulation of the middle sectors, where there do not seem to be any genuine initiatives. It is precisely at European level, where goals can be achieved more quickly and easily in so many areas if agreements are secured, that you should be taking sweeping measures, but you are not. I hope that many of the points that Parliament has raised in the resolution we are about to adopt will be given some practical follow-up in your programme for the year.
We welcome your statement, Mr Santer, which contained a wealth of important initiatives, projects and proposals. However, we must face up to things as they are, and not as we should like them to be. In your statement, you quite rightly spoke of consumers, the environment, culture and SMEs; but all too often, these politically important - if not vital - areas fail to receive the necessary operational and financial support. We claim that SMEs are crucial to labour market growth, but we do not give them the financial wherewithal to remain truly competitive in the marketplace and not merely to survive. Nor do we say very much about protecting our citizens, in particular children, the elderly and workers. It is all very well to create new jobs, but more professional development in existing jobs is also needed, so that workers can remain competitive in what is a changing and increasingly international market. And as the market becomes more international, there must be greater freedom of movement within the Union, which should become more than just a single market - a genuine internal market, a huge market where a transaction between London and Paris, between Rome and Madrid, can be like a national operation, and where goods, money, persons and young people - with their diplomas and professional qualifications - really can enjoy freedom of movement.
We do not envy you, Mr Santer, but we support you. Yet the Commission must listen more to the European Parliament which, it is worth emphasizing, is the only elected EU institution, directly representative of our citizens. 1997 will be the first of five years during which, in all likelihood, Europe will either come into being once and for all, or not at all. Good luck with your work!
Mr President, when the European Commission took office in January 1995, it was praised by its President as one of the most political Commissions in the history of the Union. With two former primeministers and eleven former ministers, President Santer does indeed have a star-studded cast. How is this Commission getting on after two years in office?
Some Members worked exceptionally well last year. In the trade war with America, Sir Leon Brittan once again showed the same impressive leadership which he displayed so successfully in the final phase of the Uruguay Round. Emma Bonino's courage, dedication and sense of humour have made her one of the Commission's best communicators, a vital quality at a time when communication is not the Union's strongest point. Karel Van Miert provided an effective response to the marauding attacks on competition policy, and has been a convincing advocate of competition in the public services sector despite the conservative reactions of some of his social democrat friends.
The Commission has impressed us with its efforts to respect the principle of subsidiarity, and there has been a considerable drop in the number of political initiatives and legislative proposals. After the feverish activity of the Delors Commission, it was definitely time for the pace to slow down, but I cannot help wondering if the pendulum has not swung too far in the other direction, since a number of Members of the Commission - reluctant as I am to mention it - have managed to keep their political activities entirely hidden from public gaze.
What concerns me more is that the Commission appears to be hesitant about exercising the political leadership which it is allowed to have under the Treaty. Leadership is possibly the quality which Europe most needs at the moment. Without leadership, the IGC will simply result in another Maastricht Treaty, a treaty which is so complicated and so far removed from ordinary people that it may not even be ratified in all 15 Member States, let alone enable the Union to welcome new members.
Of course, it is not the Commission but the Member States which will be ultimately responsible for the outcome of the IGC, but the Commission still has a vital role to play in explaining why it is essential for the Treaty to be amended, particularly in the areas of internal affairs, justice and foreign policy, and in helping to ensure that the general public support the necessary changes.
The Maastricht Treaty gave the Commission the right of initiative in the fields of internal affairs, justice and foreign policy, but in the past year the Commission has unfortunately made little use of this right. Of course, the Commission has to respect the primacy of the Member States in matters of foreign policy, but it must not allow itself to be forced into the role of the economic wing of the Council secretariat. It should remember that a right which is never used might well be abolished.
In the eyes of the public, the President of the European Commission is 'Mr Europe' , the personification of the European Union. People expect him to be the spokesman who represents their concerns and defends their interests. The Commission President is most effective when he adopts the role of the people's advocate vis-à-vis the Council, and the present incumbent is very well equipped for this task. President Santer inspires confidence, which is an important quality, but one which he has not put to full use up to now. It is high time that this vox populi made himself heard more.
The Commission is still exuding far too much of an air of 'business as usual' , even here in this debate. It does not seem to have the same sense of urgency that the general public are experiencing. I would urge Mr Santer to roll up his sleeves: it is time for leadership.
I have one particular request here, concerning one of our most important civil rights, the right to privacy. I would urge the Commission to come up with a proposal by the end of the year for an effective system of independent data protection for the Union institutions. The data protection rules in force in Europe at the moment relate only to the Member States and not to the Union itself, and this is a serious gap. The Treaty does not currently provide for any independent data protection body for the Union institutions. I think a data protection watchdog could play an important part in creating a more open European Union which is closer to its citizens, and this is why I would urge the Commission to propose an appropriate amendment to the Treaty in time for the IGC.
My final assessment is that this Commission is a very political Commission which has shown some encouraging signs over the last year. It would be most welcome if it now put all its political energies into defending the general public before the Council. It is high time that the Council finally stopped and listened.
Mr President, Mr Santer, I firstly wish to say that I welcome a number of Mr Fayot's remarks. I should like to make a number of comments.
Firstly, the Commission has set itself the goal of regaining our citizens' confidence. In view of the tremendous gulf which separates public opinion from our efforts to build Europe, I am sure that no one here would dispute that aim. As the President of Parliament said during the debate on the state of the Union: ' People are not against European unification, but they do not know why they should be in favour of Europe' . This is indeed a deep-rooted problem which is difficult to overcome. It is moreover, in my view, a major issue. The opinion polls and analyses clearly show, Mr Santer, that it is the inability of the Union to meet the major challenges currently facing us that is feeding the pessimism in Europe - pessimism and popular condemnation of the state of our society: unemployment, deregulation, relocation and the erosion of social guarantees. For millions upon millions of people, this is their experience of Europe.
Secondly, should not the Commission be more sensitive to public opinion, to the aspirations and demands of our citizens? Undoubtedly so, but this implies making different economic, social and financial choices; and, personally, I do not believe that the Commission is ready to do so. Take, for example, the introduction - come what may - of the single currency. The reduction of labour costs, unbridled liberalization and deregulation are considered to be untouchable dogmas. This is no longer open to discussion! There is a farmer in my village who always says to me when I talk this way: ' Be careful. There is always a catch!' Indeed, people who believe in revealed truths sometimes have difficulty in adapting to new realities.
Thirdly, the Commission states that it wishes to give priority to employment. In my view, however, this requires us to concern ourselves with more than simply the questions of the reduction of labour costs, flexibility and job insecurity. Parliament has itself discussed the possible reduction of working hours, as well as other proposals concerning employment and growth. Perhaps the Commission should take a little more notice - and this leads me to my fourth comment.
If it wishes to restore public confidence, perhaps the Commission should pay greater heed to Parliament. I shall take two examples which, in France, have given rise to considerable public debate. Firstly, on the television without frontiers directive, the Commission is not accepting Parliament's stance on quotas; and, secondly, on the postal services directive, the Commission has swept aside virtually all Parliament's amendments! If we wish there to be political authority, a capacity for action and a receptive audience, then it is extremely awkward for the Commission to be at loggerheads with Parliament in this way over major issues.
To restore public confidence, we must undoubtedly consider other approaches to ensuring economic and social development. While I am unable to address this issue in just three minutes, I note - and welcome the fact - that, as Mr Fayot has already mentioned, the Commission has made progress on such things as recognizing the functions of general interest and public service. This leads me to believe that, in spite of the difficulties on a number of issues, we can still move forward.
I shall end by saying, Mr President, that none of this is easy, and that, consequently, I wish you every success.
You acknowledge, Mr Santer, that the European Union is not overwhelmingly popular with the European public. All the signals reaching us from the various Member States - whether in the form of social unrest or via the ballot box - indicate the same thing: opposition to Europe or, in any event, severe and increasing criticism.
I do not believe that your legislative programme contains anything which might change this negative image of a visionless Europe, incapable of generating support. Undoubtedly, 1997 will, as you said, be a year of transition, since the Intergovernmental Conference has to decide on important changes to the conduct of the Union's affairs. However, we could have expected at least a hint of creativity in your programme, rather than simply a very general and incantatory statement on growth, which comes down to no more than wishful thinking, and in which we would be hard put to find anything specific.
For my part, I should like to make some specific criticisms. You referred - as you do in most of your speeches - to the need for transparency, in order to restore public confidence. When you present your programme for the coming year, should we not be provided with a review of the programmes of previous years - and not merely a quantitative review, but, for each project not successfully completed, an explanation of the technical or political reasons which led to the blockage or delay? Is it acceptable that not a single one of the initiatives brought forward by Parliament pursuant to Article 138b has yet been followed up? Will Europe's citizens understand why the Commission has rejected important amendments adopted by a majority of the Members of Parliament in a whole range of areas, as Mr Piquet has just emphasized?
I shall refer to one very specific area: the environment. The Environment Council recently adopted the directive on the prevention and integrated reduction of pollution. Parliament's important amendments were rejected without any political explanation. One of those amendments sought to make industrialists responsible for the environmental consequences of their activities. This is the same demand that was made more than two years ago in the resolution contained in the Alber report of April 1994, which was adopted by an overwhelming majority. Here again, there has been no follow-up.
I believe, Mr President, that it is essential for you to give some thought to these matters.
Mr President, ladies and gentlemen, in its work programme for 1997, the Commission restates its apt and ambitious general objectives. It must be said, however, that the means proposed for achieving those objectives are not commensurate with what is at stake. Thus, once again, the Commission rightly puts forward the general objective of 'growth and employment' . But what priority measures are set out with a view to achieving these objectives? You talk to us about sound macro-economic policies and the completion of the internal market. However, Mr Santer, we wish to tell you that those are yesterday's priorities, not the priorities that the people of Europe are expecting today.
We are undoubtedly convinced of the vital need to introduce the single currency without delay, and we welcome the efforts made by a number of Member States to achieve the budgetary stabilization that will make this possible. We support the Commission's intention to put in place the technical measures that will enable the single currency to be introduced. But what is necessary above all in the Union today is to restore the confidence of Europe's most disadvantaged citizens, for whom European integration means only budgetary rigour, the stagnation of purchasing power and the erosion of social gains.
With regard to the medium-term objectives, there is a need to redefine the priorities. It is no longer a question of promoting the internal market, convergence and stability, but growth, employment and cohesion - although we prefer the word 'solidarity' to this rather technical term: in our view, it is the same thing. To this end, there is a need to set out measures which correspond exactly to the real priorities. Growth must be thought of not as a desired and expected - although far from guaranteed - result of stability, but as an economic objective in itself. To achieve this, the Commission must put forward a growth pact for Europe that will complement the commitments to stability and find practical expression in a swift reworking of the financial perspective for the end of the century and the reform of the Structural Funds, which are the instruments of the European budgetary policy that is essential to complement the Union's monetary policy.
Similarly, Europe's action to promote employment must be clearer and more direct. Structural Fund operations must be more closely linked to job creation. Why not provide for the establishment of a 'European job' label, or at least the clear and precise listing of all jobs directly created as the result of Community action? Likewise, with regard to services of general interest, with which the Commission is concerning itself, why not visualize Europewide services designed to meet the public's new needs and directly create employment?
We call on the Commission to demonstrate greater boldness and initiative. We shall support such action on its part, without which we shall perhaps still have a single currency, but we shall no longer have a European project.
Mr President, the President of the Commission, Jacques Santer, has often declared himself in agreement with us in the Europe of Nations Group that the scale of legislation should be limited. Mr Santer wishes to present himself as a strong supporter of subsidiarity. As many decisions as possible should be left to the Member States. I do not doubt the good will of the former Prime Minister of Luxembourg, but after more than two years as President, we unfortunately have to say that Mr Santer does not have the power to match his intentions. When he took up his post, there were a total of 20 706 regulations, directives and other EU rules. At the start of 1996, there were 21 392. There has been more of what Mr Santer does not wish to see. And in the Commission's new programme, there are proposals for more legislation from Brussels. I have not been able to find examples of any important areas where the Commission is proposing to transfer legislation back to the national parliaments. And in the context of the Intergovernmental Conference now taking place, the Commission has put forward proposals to make qualified majority decisions the general rule. Laws can thus be adopted by 62 votes out of 87, and several national parliaments can be voted down. The advocates of a closer union are seeing their idea take shape in Brussels.
The result will inevitably be a further leap towards integration, and the Commission is putting forward this proposal without giving any indication of where decisions can be handed back to the Member States in other areas. So at some point, we have to conclude that what Mr Santer is doing is what he wants to do. All the specific actions point in the direction of a new state. All the actions run directly counter to our vision of a Europe in which the nations determine their own affairs and coordinate with each other when they cannot find solutions by themselves.
We are in favour of a common approach to international problems, and we are glad to support minimum rules on the discharge of dangerous substances into the sea and the atmosphere, but why does Mr Santer also wish to be able to decide that various toxic substances should be allowed in the drinking water in Århus? Why does the decentralist Mr Santer insist on having completely identical rules for drinking water which is treated and drinking water which is taken straight from the groundwater? We support minimum rules, but we shall be opposing regimentation by the EU which is an embarrassment to both democracy and the environment. People say that pollution does not stop at borders, but is this an argument for removing the upper limit for discharges of various substances into Danish drinking water?
We are also glad to support common standards which businesses can use in international trade, but why should the EU's method of harmonization make standards compulsory and the same throughout the Union? There is a need for the Member States to have much more freedom, and I hope that the Commission will bear that fact in mind.
Mr President, you spoke of your concerns with regard to employment policy. We share those concerns. The European Union is grappling with a problem of drastic proportions, namely rising unemployment, with youth and long-term unemployment the most critical aspects of this depressing trend. Not even the most fervent advocate of European monetary union can deny the link between the efforts to meet the convergence criteria, on the one hand, and rising unemployment on the other.
1997 will be a year of austerity budgets, dominated by preparations for monetary union, and this will exacerbate rather than ease the major problem of unemployment. Economists and financial experts from very many different countries are afraid that uncompromising adherence to the timetable will have serious consequences for Europe. Dividing the Member States into two groups - those who take part in phase one and those who cannot manage to do so - will produce a two-speed Europe. Such a development runs counter to the spirit of Europe, and it will also have an economic impact.
The excessive and socially ill-considered budgetary cuts which some Member States are making are creating unemployment, damaging Europe as a location for business and triggering recession. Transferring more resources from the 'ins' to the 'outs' will further damage the economic strength of the donor countries without having a sufficiently positive impact on the recipients. That is why, as we move towards monetary union, the Commission should take much greater account of employment policy and social policy as elements of the equation, and free itself from what is an absurdly restrictive timetable.
Mr President, ladies and gentlemen, among the main political priorities of the Commission's programme of work are the future of the European Union and the raising of its profile in the international arena. Indeed, Mr Santer has quite rightly acknowledged that Europe is not managing to assume its rightful role in the world, at least in relation to its economic and commercial significance and to the scale of its financial commitments in terms of development aid.
By the same token, it is quite clear that Europe is not responding effectively where it should, and where a more active role is expected or even demanded of it, as in the Middle East. The individual efforts of Mr Chirac, Mr Prodi and others, however laudable, are not enough when, at the same time, an historic opportunity is being missed at the United Nations, 50 years after the end of the war. The Europe of peace and integration is proving unable to take the place of the Europe of war, national rivalries and post-war distrust.
There can be no doubt that this is, in the first instance, a problem of instruments and procedures, which must be resolved at the Intergovernmental Conference on the lines suggested by the Commission and Parliament, whose views are very similar here, by casting aside undue caution and unjustified resistance on the part of those who have a limited grasp of the scale of the challenge and mistakenly believe that they can counter the uncertainties of the future by taking refuge behind the thickest of walls.
But the question is whether we could go a little further, Mr Santer, even within the scope of the existing Treaty: we as MEPs could be more demanding, the Commission could push its own initiatives with greater determination and perhaps put more pressure on the Council and the governments. This is the ground on which Europe's future will be built. What would be the point of enlargement without a real European foreign policy, without what is already defined in the programme as an external identity for the Union - marked by coherence, effectiveness and visibility - without the possibility of a close link between security, defence, trade and economic relations capable of being a vehicle for a European policy equal to the challenges of the modern world? If it cannot project itself to the outside world in this way, moreover, even the Europe of today, the Europe of 15, will withdraw forlornly into its shell. The ball is therefore in the court of the IGC. This time, there is no room for small steps forward; the major reforms which have been promised and heralded are more inescapable now than ever before.
Mr President, I welcome the efforts being made by President Santer to focus the work programme of the Commission on a small number of priority areas. Too often in the past the Commission presented Parliament with a long list of planned initiatives covering a wide range of policy areas. While most of these initiatives were worthwhile in themselves, they were too numerous to implement in a single year. In addition, it was often difficult to identify the major priorities of any one year.
Looking ahead to 1997, I believe that the Commission will have to give more attention to educating young people on the potential advantages of the single currency. It now seems increasingly likely that a significant number of the Member States will opt to establish the single currency in three years time. In less than six years many of our national currencies will disappear from our pockets to be replaced by the Euro. While the arguments in favour of a single currency have been debated at length by economists and public servants and are now well-known to most people working in politics, public administration and finance, the vast majority of Europe's citizens are still not aware of the range of benefits which the single currency will bring to them.
It will be very difficult, if not impossible, to create a single currency without the support of the citizens of the participating countries. The opponents of monetary union have already come to this conclusion and are actively engaged in bringing their case to the electorate in many of our Member States. It is time for the European institutions to be equally vociferous in bringing the arguments in favour of a single currency to Europe's electorate.
The European Commission is best placed to lead a campaign in support of monetary union. The general public should be acquainted with the wide range of potential benefits from the single currency, such as the prospect of lower mortgage interest rates, no further risk from currency fluctuations, particularly for small and medium-sized businesses exporting their products from one Member State to another, reduced costs for trade and reduced costs for travel. In addition, efforts should now be made to refute the misleading and inaccurate arguments that are sometimes advanced by the opponents of the single currency. I would remind the Commission that the Maastricht Treaty was very nearly derailed, largely because the general public in many of our Member States did not feel sufficiently involved in the debate leading up to Maastricht. We must learn from this experience and ensure that we do not repeat the same mistake.
Mr President, Mr President of the Commission, last week, at Gardanne in the south of France, an election took place. The two opposing candidates remaining at the end - a communist from the same group as Mr Piquet, and a member of the National Front - both rejected the obsessive austerity imposed by the Maastricht Treaty. In other words, the public has had enough.
Europe, Mr President, is a lamentable idea. It is like the light of a dead star. You propose to enter the future illuminating us, once again, with the light of a dead star. The Cecchini report told too many lies. The single market has not brought a flood of milk and honey, but a flood of gall. And there is unemployment, Mr Santer. There is unemployment, and it is your obsession: it is the statue of the Commendatore that shows you that your European project is a bad idea.
However, unemployment does not exist everywhere. In Japan and elsewhere in Asia, there is very little unemployment. And this is not because the people of this part of the world have slanting eyes! If it were, a little cosmetic surgery would be enough to solve the problem of unemployment. It is because they are not obsessive. They do not suffer from the sort of psychological inflexibility that characterizes the doddery old men of the Commission, who enter the future still clutching the ideas of their youth.
Along with all kinds of other sacrifices, you are imposing budgetary rigour - but not on everyone, since you are capable of making a gift of ECU 1.9 billion worth of customs duties to the multinational banana company 'Chiquita' every year. So there is rigour, but not for everyone.
The Dublin budget stability pact created by Hans Tietmeyer is not designed for everyone. At a time when Singapore is about to open up, at a time when the problem of the CCEEs is about to be raised, you are maintaining nonsensical farming practices. In the committee of inquiry, we have seen the kind of lies and intervention - even with the German Health Minister, in order to discredit a scientist - of which the Commission is capable. And I could continue in this way on the question of taxation.
As I have said already, Mr President - and I shall end with this - Europe is a bad idea. But it is an ill wind that blows nobody any good. With regard to taxation, you could take advantage of the Intergovernmental Conference to propose to the Member States the establishment of a statutory upper limit to tax and social security contributions. We should then be in line with the United States - your model - and Japan. At present, we are 15 points above them. You could do everyone a service by setting an upper limit to tax and social security contributions.
Mr President, I should first of all like to thank Mr Santer for all his hard work and congratulate him on his programme. There is much more to this than just having certain ambitions, it is also about how they are put into practice and the pace at which this happens. As far as the single market is concerned, there is still a great deal to be done.
The gas sector has been waiting for further liberalization for some years now, and I hope that things will move faster here than they have done in the electricity sector. The postal sector also seems to have reached stalemate, so I would urge the President of the Commission to make a great effort to get things moving there too. As for telecommunications, although it is good that the first steps have been taken, there is of course an enormous amount going on in this sector, with the convergence of information technologies, modern media and telecommunications. If Europe does not want to miss the boat and if we really want to take the lead in the information society, then we must have all hands on deck in this sector.
Tax matters are something of a disaster area, with no further progress than yet another discussion on VAT. I hope the Commission will now, at long last, take a firm stand and try to force the Member States to move forward on this point.
Security is not just an internal matter, of course, it also concerns East-West relations. I am thinking in particular here of nuclear safety, and I think the Commission should do much more to coordinate measures to improve safety in this field.
I find it amazing that there is now talk of a fifth framework programme, when we still do not have the ECU 700 million needed to implement the fourth. Parliament will, I hope, tomorrow vote through an extra ECU 100 m, and I hope that the Commission will also take determined steps to persuade the Council to find a way round this problem.
So we need more than just words, what we need more than anything else is deeds, since this is the only way that we will see our ambitions achieved.
Mr President of the Commission, a number of general points have been made, so in my brief contribution I shall try to broach a subject which is anything but marginal. I shall start from your own premise. You referred to the need to win back, to revive and restore the confidence of our citizens, and to turn this into a challenge on the two fronts where that confidence is currently most at risk: employment, or rather unemployment, and security. Then, in setting out your programme, you rightly identified four priorities and the progress which has been achieved, and you also referred to the problem of solidarity and the quality of growth. More specifically, you touched on what is of the greatest concern to me - security - and mentioned several areas where it must be upheld: drugs, terrorism and organized crime.
But why did you stop there, Mr President? Today there is a danger greater than all these put together: its name is bovine spongiform encephalopathy - BSE or, to use a more colourful term, mad cow disease. Despite the term, it is no laughing matter. Mad cow disease could become the most fearsome and telling test for the whole of the Commission's programme in the year ahead. As a member of Parliament's committee of inquiry, I can assure you that what has emerged so far - although it is not a great deal - is extremely worrying, especially in terms of the potential consequences of the epidemic, which has so far affected only the animal kingdom, for mankind in the future. BSE is not a flu epidemic, or a common cold: it is a biological Chernobyl which is still hovering over us, but which could strike at any moment. What we are constructing here is not some minor chapter of history, but a critical test which, if underestimated, will have the gravest of consequences. It has been said that Europe is sick; well, the first injection to cure it is an injection of confidence, and confidence comes from the transparency and credibility of our institutions.
Mr President, Mr President of the Commission, after this debate - given that there are only two minutes left - I am going to focus on one of the expressions you used: you talked of the 'disarray of European citizens' and mentioned dehumanisation. Indeed, the reality is that citizens of the various Member States do not feel themselves to be European citizens. Nowadays, citizens feel that they are mere market variables and, given this, from this Assembly, we are trying to echo their appeal for greater development of anything that can help citizens to feel that they are actually affected in their daily lives: security, the development of the free movement of persons - which is being held up as you know -, practical activity - as Schuman used to say - in the areas of VAT, European society, etc.
In a nutshell, Mr President of the Commission, what is our main aim: our main aim is neither more nor less a huge one - helping European citizens to understand that, apart from market forces, we are also interested in the rule of law and that, apart from economic goals, we are also setting goals to bring about integration through full legal development of the concept of citizenship: in other words, as the subjects of rights and obligations, the very backbone of law and justice.
Mr President of the Commission, Mr President, I feel that we must emphasise the need to make progress in European construction through concrete practical measures. It is practical measures which are going to lead to a legal Europe, the common objective of everyone aspiring after an integrated Europe concerned with more than market forces alone.
Mr President of the Commission, I wish to conclude my brief speech by saying that we are fundamentally in agreement and that you will always have the support of this Assembly: either Europe must be a Europe of the rule of law or there will be no Europe at all.
Thank you, Mr President. The sad fact is that, given the challenges we face - and many speakers have listed them - this programme of action from the Commission has nothing to offer. It is high time that we stopped suppressing our problems and abandoned the increasingly unconvincing practice of glossing over differences to sustain a crumbling semblance of optimism. Repeating mantra-like that 'EMU equals growth, equals a balanced budget, equals employment' is pointless if everyone has ceased to believe it.
We must face up to the differences that clearly exist and we must not conceal the real contradictions, because it is only by acknowledging them that we can determine the tasks that lie before us and then tackle them effectively with courage, strength and realism. This would involve a genuinely dynamic interpretation of the Commission's right of initiative.
We need to move towards a new model of development. We need to halve unemployment by the year 2000. We need to gradually dismantle the entrenched structures of social exclusion and poverty in this Europe of ours. It is time that we included a chapter on employment in the Treaty, and an environmental and social union. We need to coordinate and consolidate our Community's tax and financial policies, and finally make full use of our own resources. These steps should then form the basis for completing the internal market and for introducing a sustainable monetary union - not the other way round.
As Mr Santer rightly said, unemployment is undermining the trust of our European citizens. That is why we need a sea-change in politics: we need to regain the trust that will give us a basis for moving to a new type of full employment.
We too wish to see European integration. Europeanization is our best hope in the face of economic globalization, but it should not mean the continuation of the neo-liberal, monetarist political model, based on increased production, which dominates the Maastricht Treaty and is forcing the Commission to ditch more and more of the Delors White Paper on competitiveness and employment.
We wish to see a different kind of Europe - one that no longer bends to the will of transnational companies, the material constraints of the world market or the daily decisions of financiers, instead of being guided by the decisions of its citizens.
Mr President, at the end of this first debate on the Commission's work programme for 1997, I should like to thank all those who spoke for taking part. Some speakers sharply criticized the Commission - which is their right - while others made a very constructive contribution through their criticisms, and this will serve as an encouragement to us to persevere with the course I have outlined. Nevertheless, in all the speeches - from both sides of the House - I sensed a vague feeling of gloom about the state of the Union, as perceived by those who spoke.
I share this feeling, and it was precisely with a view to stemming the loss of public confidence in the European Union that we established the priorities of our work programme for 1997. I said the same thing to you last year. As a politician, like yourselves, I have a great deal of contact with the people of Europe, and I can see that they are currently perturbed by three issues.
The first of these has just been mentioned by Mr Wolf: the unemployment that is undermining our society. Something must be done to combat unemployment, and Europe must play a part in this fight. Resolving this problem cannot be left solely to the responsibility of the Member States. Europe cannot remain indifferent to the social concerns of its citizens! This is a European Union problem.
Secondly, our citizens have formed their collective views on what they are seeing on Europe's doorstep. I refer to the situation in former Yugoslavia, and the Union's inability to settle the conflict in that region. Whilst it is the foremost commercial power in the world, Europe has so far failed to acquire the political weight to match its economic importance.
Thirdly, the people of Europe feel insecure in their daily lives. They are expecting us - Europe, the Community institutions - to take action to combat terrorism, organized crime, drug trafficking, and so on. These are the three foremost issues of concern to the people of Europe, who are demanding more of Europe, not less. This is what must be emphasized here. It is not a question of seeking an alternative, and I would ask those Members who perhaps do not believe in the European model: what sort of Europe would there be, if the European model that we advocate did not exist?
These are the three areas in which we must take action; and so these are the three priorities on which the Commission has focused its work programme. We wish to do more to combat unemployment. Of course, I am always told that the European Union has no specific powers and responsibilities with regard to the campaign against unemployment, since social policy falls within the exclusive competence of the Member States. Certainly, both economic and social policies fall within the competence of the Member States, but I remain firmly convinced that the implementation of a convergent economic and social policy of the 15, in a single market with 370 million people, will have a multiplying effect on the efforts of the individual Member States. That is the added value which Europe can contribute in this field.
The same is true of foreign policy, and I entirely share the view expressed by Mr de Vries that Europe's presence on the international stage needs to be enhanced. That is why we need a common foreign and security policy worthy of the name. And the Commission is working on that, in the sense that it has just submitted proposals to this effect to the Intergovernmental Conference. Furthermore, tomorrow we shall have the opportunity to discuss again the last Dublin Council meeting - which essentially focused on the Intergovernmental Conference - with a view to developing this position further. And, thirdly, the Union's presence and activity in the area of security must be increased, to ensure that our fellow citizens are secure in their private lives.
I believe that, at the Intergovernmental Conference, we must promote the increased transfer of third-pillar matters to the Community domain. This is the direction in which we are moving, and the whole work programme that I have presented to you this morning is centred on these three essential concerns - which, I believe, are the reason for the gloom amongst the people of Europe. I am confident that, if there is an upturn in growth and unemployment falls, the public perception of the European Union will change.
I would urge you to believe, therefore, that it is with this aim in mind - an aim which I know is shared by all those who have spoken this morning - that, with your cooperation, we shall take action.
You will forgive me if I do not respond to all the concerns which have been expressed this morning. I should like to say, however, that I fully agree with those - in particular Mr Fayot and Mrs Oomen-Ruijten - who spoke on the subject of our procedures. As has often been repeated, our procedures must be transparent, to strengthen the democratic aspect of the functioning of our institutions. The man in the street can only identify with the institutions representing him if there is transparency, and if he knows who is taking the decisions, what are the responsibilities of the different players on the Community stage, and so on.
It is for this reason that I support the President of Parliament's initiative to review our procedures - in a constructive spirit, and in the spirit of the continuous dialogue which must exist between the Commission and Parliament. As I have said more than once, although it is Parliament's task to supervise and control the Commission, as the executive authority, our institutions are also, in a great many fields, natural allies. And I believe that this is the attitude we must maintain in our discussions. In this way - and with a new, more satisfactory procedure - I am confident that we shall succeed in ensuring that the work programme is more open, transparent and comprehensible.
A number of speakers drew attention to the delays affecting certain proposals tabled under Parliament's right of initiative. Parliament has presented four own-initiative reports in this context. Firstly, there is the Rothley report on the settlement of claims relating to traffic accidents. The presentation of a legislative proposal on this issue is provided for in the work programme for 1997. With regard to the Alber report on the prevention and repair of environmental damage, Mrs Bjerregaard has had a study carried out that will enable the Commission to adopt a position on this subject in the near future.
As regards the Leopardi report on the health passport, it must be said that all kinds of problems - budgetary, technical and political - are currently preventing the introduction of such a passport, although research is in under way in the context of the Telematic Social Security programme, TESS. It is not impossible that an initiative will be taken on this basis in the future.
As for the Jackson report on hotel security, the Commission has already informed Parliament of its position on this subject. Nevertheless, although we may always be able to justify ourselves for doing this or that, I believe that we can still improve the way in which we cooperate and take forward our future work together.
In conclusion, Mr President, I should like to thank Parliament once again for the confidence which, at particularly crucial times, it has always shown in the Commission, as well as for the cooperation of which it has always assured us, especially in the budgetary debates - such as the one that you are now about to begin. For our part, you may rest assured that our attitude will be the same as that displayed by Parliament towards the Commission. This is the essential precondition for collaboration in 1997, the work programme for which I have presented this morning.
Mr President, I think I can speak for my colleagues when I say that I should like to thank the President of the Commission for the answers he has given. I quite understand that they had to be fairly broad, but we did ask a number of very specific questions on matters of procedure, and I would therefore ask President Santer to ensure that we do not end up in the same hole we dug for ourselves last year, and to instruct his officials at the Commission to take proper account of the comments we have made. I should also like to ask whether we might have the answers that he was unable to give us just now - which I quite understand - at some other time?
I am entirely willing to forward specific answers to the Members who asked questions. I am unable to give those answers at present, for reasons which you will understand.
The debate is closed.
1996 budget implementation - 1997 draft general budget -
1997 draft ECSC operating budget
The next item is the joint debate on the following:
motion for a resolution (B4-1097/96) pursuant to Rule 87 of the Rules of Procedure, by Mr Elles, on behalf of the Committee on Budgetary Control, and Mr Brinkhorst, on behalf of the Committee on Budgets, on the implementation of the Community budget for 1996; -report (A4-0310/96) by Mr Brinkhorst, on behalf of the Committee on Budgets, on the draft general budget of the European Communities for the financial year 1997 - Section III - Commission (COM(96) 0300 - C4-0350/96); -the report (A4-0311/96) by Mr Fabra Vallés, on behalf of the Committee on Budgets, on the draft general budget of the European Communities for the financial year 1997 (COM(96) 0300 - C4-0350/96)Section I - European Parliament - annex Ombudsman Section II - Council Section IV - Court of Justice Section V - Court of Auditors Section VI - Economic and Social Committee - Committee of the Regions;
report (A4-0322/96) by Mr Giansily, on behalf of the Committee on Budgets, on the draft ECSC operating budget for 1997 (SEC(96) 0981 - C4-0359/96).
Mr President, we are now at a very important stage in the budget debate and the climate around the budget at present is not very propitious. I am not so much talking of the financial situation. It is very clear - and Parliament has expressed this time and again - that we agree that the budget for 1997 should be a restrictive budget; it should be a budget which also takes into account the priorities of the Member States in seeking to achieve the Maastricht criteria. Although, of course, the European budget is very small indeed compared to the national budgets, there is a symbolic value in Europe not being seen as a spender at a time when the national parliaments and the national governments are trying to be parsimonious.
That point should not be the key element of our debate. The Committee on Budgets will propose to the plenary that the budget for 1997 be restrictive. We have left significant margins, as we agreed in the guidelines in last March's resolution on the budget.
The worrying part about the budget is the political context in which we are working at the present time. From the very beginning Parliament has been looking forward to having a real dialogue with the Council on points outstanding, points covered by the Interinstitutional Agreement and points which, it has been promised for many years, are an issue which can be resolved in a dialogue.
I just wish to recall a few of these items. We have at present 47 items in the budget which do not have a formal legal base. A responsible budgetary authority comprising the two branches cannot live with that situation. On behalf of Parliament, we have put forward proposals you will find reflected in the budget resolution. We believe that we have done everything possible to come to an agreement but so far the Council has not budged one iota on that particular point.
We have throughout the last few years - and again this year - tried to review the issue of the classification of expenditure. Of course, particularly at a time when we see that, in the agriculture sector, for instance, a sum of ECU 1.3 billion is proposed for BSE, it is really beyond the understanding of the general public, both inside this House and outside, that there is not a single element of democratic control, either at national level or at European level. And yet the signs are not wrong. At the IGC Conference, this central issue of democratic control is not even being touched upon, except in the case of the Belgian Government, which just last week put forward a proposal to review this issue. But we see no readiness on the part of the Council at this moment to make any commitment on that point.
Throughout this year, we have reminded the Council of its duty and obligation to review the financial perspectives, not to finance the nice things for the boys, as has always been the case, but to finance its own priorities: transEuropean networks, research and development, and Northern Ireland. An essential programme for Northern Ireland, which was promised by the Council, has been refused and, on 14 October, Ecofin confirmed that it will not engage in a review of the financial perspectives. That is a stark fact of life: the Council not willing - or should I say not able to, engage in dialogue; a Parliament which is stretching out its hand, which wants to review essential points for better democratic control for a better budget and therefore for a better European Union.
That, unfortunately, is the climate in which we find ourselves. I call on the President-in-Office of the Council present here - who, on a personal basis, has always tried to be very helpful - to transmit this message to the Council so that between the first and second readings we will be able to resolve a few of the outstanding issues.
What we have before us, therefore, is a will on the part of Parliament to look centrally at the three priorities which the Council itself has indicated, i.e. research and development, trans-European networks and Northern Ireland as well as work, of course, in the context also of Community programmes which we ourselves have indicated are essential - RETEX and RECHAR - to secure one overall approach aimed at creating a significant reserve which can then be looked at jointly by the Council and Parliament. This is a way in which we can fill in the Interinstitutional Agreement in such a way that a positive result can be found.
I just wish to add one specific point since I mentioned Northern Ireland. So that there is no ambiguity about this - and we have had also within this Parliament an important dialogue on this point - at this stage it is clearly the wish - also expressed in a recent letter by Mr Hänsch to the President-in-Office of the Council - to have an overall approach towards these three programmes. But Parliament sees an important priority for Northern Ireland; sees it as an essential priority because it was not Parliament but the Council which refused to set up the necessary funding for the ECU 300m programme. The chairman of the Committee on Budgets himself, has been quite instrumental on this point. So in our resolution we will indicate very clearly that whatever happens in December at second reading, we will finance the promise of the ECU 100m. It is essential that the Council also takes its part of the responsibility and that at this stage it looks at it in conjunction with the other issues which I indicated.
I now come to a few of the specific items which Parliament finds essential in the budget. On category 1 we have made less progress than we had hoped. We have made some progress, because at least the concept that we are going to establish a reserve in the budget has now finally been accepted. We call on the Commission and Council - which has not been very helpful on this point - for next year's budget to further develop this concept so that we will have marked developments already at the stage of the pre-draft of the budget by the Commission. We should put an end to the situation that the estimates of the Commission are so large that even unforeseen things can simply be financed without any review in the course of the year - as BSE is now demonstrating. We should end a situation of no democratic control even where compulsory expenditure rather than non-compulsory expenditure is involved.
In category 2: frankly speaking, the cut on the part of the Council seems to have very little to do with a considered view of what to do about Structural Funds, but rather it has been shown to be a simple budget-cutting operation, without reflection on what it will do for the development of the Structural Funds. This rather anticipates the fact that some of the Member States, as is mentioned in the resolution, have not found the proper ways and means to cofinance the Community instruments set up by Parliament and the Council at an earlier stage. This is very regrettable. It seems that the Member States are hesitant to make use of the European Community obligation to finance social and economic cohesion. Although we in Parliament are concerned about the rate of implementation, it cannot be used as an excuse to cut the budget in the way indicated.
In Category 3 we have developed a number of horizontal approaches. The 1997 budget continues the efforts towards 'greening' the budget which began last year, but with a more instrumental and horizontal approach and we hope that the Commission will shortly set up its task force on green technology. We have also adopted a horizontal approach to equality of men and women in society. It is precisely at the time when perhaps budget funding is rare and scarce that it is necessary to pay attention to equality between men and women.
We should note at this stage that we cannot accept the fact that the Council has been blocking essential programmes such as employment and job creation, which have always been seen as priorities. We have entered ECU 25m on the line which the Council has so far refused to unblock and it is an important priority for Parliament. We hope that we can resolve this issue during the forthcoming conciliation procedure with the Council.
We have also added the suggestion that ECU 10m should be allocated for an initiative enhancing the employment potential of the 'third system' . The Committee on Social Affairs and Employment has been instrumental in this respect and we would welcome a positive response from the Council, even at this late stage.
The behaviour of the Council in the field of energy has been simply scandalous. The Council has cut 80 % of the budget when the Commission has already cut something like 40 %. It is time that the Council considered future energy policy and whether something should be done about renewable energy and energy saving. Consequently we are putting 30 % in reserve in order to enter into a political dialogue with the Commission and Council on the future of energy policy.
I come to information policy. As part of the overall review of its management, which is also being carried out within the Commission, we believe that, at a time when European integration is increasingly coming under attack, the European Union should at least make itself visible in its external information policy. We have put substantial sums in reserve in the hope and expectation - and I very much welcome the presence of President Santer at this moment - that the Commission will make serious efforts towards the development of a central information office in close cooperation with Parliament, as a background to the important information programmes decided last year on the Euro, the Citizens First campaign and the Intergovernmental Conference.
We hope there will have been progress on this point by the time of the second reading. We welcome the fact that, under the leadership of Commissioner Liikanen, the Commission increasingly sees that management tools can play a central part in developing a Commission which is credible to the outside world.
Just a few points on external policy. We had an interesting debate yesterday with Commissioner van den Broek on the issue of Turkey. A debate on Turkey was held in Parliament in 19 September. We believe that it is important for a signal to be given in the budget as well, to indicate that, where human rights are increasingly under threat, as Mr van den Broek said yesterday, the Community will not be seen to be financing projects other than those that promote democracy, human rights and civil society. We hope that the discussion we had yesterday has been also understood by the Commission. This does not mean that we have no trust in the Commission, but it is essential that policy is carried out on the basis of dialogue with Parliament so that Parliament has a chance to review any specific orientations or decisions before they are adopted.
In the field of foreign affairs we have fulfilled our part of the commitment on the Mediterranean. The Mediterranean was a priority last year. We have voted ECU 200 billion in the negative reserve. As far as possible we will see that these programmes in conjunction with PHARE and TACIS are financed. This should, of course, not be to the detriment of the important priorities of areas outside Europe. Europe increasingly - President Santer said so a few minutes ago - has external global responsibilities: responsibilities towards Africa, Latin America and Asia. The tendency of the Council to disregard external development priorities is worrying. Europe cannot become an inwardlooking organization. It should shoulder its external responsibilities as much as it can.
I come now to the whole issue of Yugoslavia. Europe has a responsibility, although it has not at the present time, perhaps, the central responsibility. But within the framework of our financial means we should take very clear account in the budget of the fact that the European Union is after all financing five to six times more than other forces including the United States. It is essential that the budget, in a limited way, is a reflection of that point.
Fisheries is another point of contestation with the Council which we hope we can resolve with the President-inOffice in the coming few weeks. On the issue of fish it is clear that, so far, the views on what is compulsory and what is non-compulsory expenditure do not coincide. But the least we can achieve is a code of conduct so that we are not placed in the miserable situation, after the Commission has put forward the preliminary draft budget, of suddenly being faced throughout the year with requests in respect of external commitments entered into in negotiations Parliament is not aware of and in situations where we then simply have to foot the bill. It is for that reason that we are calling on the Council and the Commission to agree to a code of conduct so that at least, when a request for new money is received, the responsible Committee on Fisheries will be aware of what the situation is.
Finally, I said earlier that this is a very difficult time, not so much financially but politically and institutionally. Parliament wants to negotiate in good faith but, in the strategy which we have agreed, there is unanimity in this Parliament that we will not be taken for a ride. I hope these messages will have been received carefully by the President-in-Office. We look forward, even in the few months available, to some of the pressing, outstanding issues being resolved and to our achieving a budget at the end of the year. But that is not only a matter for Parliament. It is also a matter for those who bear political responsibility in the Member States. Finally, it is also a matter for the other branch of the budgetary authority.
Mr President, ladies and gentlemen, in the first reading the Council has granted an overall amount for all of the other institutions of 1, 484.17 MECU. Bearing in mind the amount of 2, 760.48 MECU granted to Part A of the Commission budget, this has left an available margin, under Heading 5, of 107.35 MECU. It should be pointed out that the preliminary draft budget, within the framework of administrative cost for all institutions, overshot the limit of Heading 5 'Administrative Costs' by 14.5 MECU.
As part of the deliberations, the Committee on Budgets has shown its interest in the double requirement for the institutions systematically to assess financial activities for the Union's budget in order to improve the cost-efficiency ratio, and also to limit the creation of new jobs to commitments already made through enlargement. In this way, the message gets across quite clearly and without any ambiguity before the great challenge which is the Community budget for the year 1997. Administrative cost cannot be excluded from the belt-tightening which is imposed on all Member States with a view to monetary union. However, the rapporteur thinks that this climate of austerity and rigour in budgetary matters should not come in the way of the conditions needed for the proper functioning of the institution.
Therefore, having considered the functional needs of the institutions and on the basis of updated information, the rapporteur has tabled amendments which would bring about an increase of 1.37 MECU compared with the Council's draft budget.
This increase is shared out as follows: for the Court of Justice, 1, 138, 700 ECU; for the Economic and Social Committee, 90, 158 ECU and for the common structure of the Economic and Social Committee and the Committee of the Regions, 142, 348 ECU. Of this overall amount of 1, 37 million ECU, 225, 486 ECU refer to measures aimed at staff: 18 upgradings for the Court of Justice, 3 for the Economic and Social Committee, 6 upgradings and the allocation of 1 ad personam for the common structure.
But I must also point out the following points. As for the European Parliament, staff measures confirm the forecast made in May and this first European Parliament's reading means that no increases have been to the establishment plan.
As for the Court of Auditors, the discussions going on with this institution since the creation of a draft budget by the Council has shown that there is a deficit of auditors due to the larger scope of controls carried out by this institution as a consequence of the Union's enlargement. However, given that it is impossible to take these needs into account, the Court of Auditors should put forward more explicit demands as part of an overall project bearing in mind all parameters together. Therefore, I should draw your attention to those paragraphs in the resolution referring to the Court of Auditors.
As far as the Ombudsman is concerned, amendments to the organisational structure would, in effect, supply those criteria which were adopted for inter-institutional cooperation. As rapporteur I should like to point out that the proposed amendments which have been tabled are in compliance with the conclusions of the tripartite talks which took place in April of this year concerning a freeze on staffing.
Now I turn to the appropriations in other budgetary lines and I would like to emphasise the issue of auxiliaries. For the 1997 budget, the situation is as follows: concerning the common structure, we have increased the line of auxiliaries by transferring credits from one article to another by 78.94 %. As for the Court of Auditors, the change is 36.5 % compared with the credits initially authorized.
This situation, Mr President, overturns decisions taken by the budgetary authority since the increase to the 'auxiliaries' line is at the cost of credits earmarked for posts already authorized in the establishment plans. An ad hoc policy is being developed which affects the genuine management and programming policy for posts authorized in the establishment plans of the institution.
To end this chapter on staff, I should like to point out the sharp drop, without sufficient justification, which has been observed in the 'special advisors' line in the budget of the Committee of the Regions. Therefore, I call upon the Committee of the Regions to provide information on this line and in particular on the arrangements for awarding different contracts to special advisors in respect of the provisions in Article 82 of the Statute.
To conclude I should like to point out the need for institutions to respect the provisions of the financial rules and, for this purpose, I point out the obligation for the common structure of the Economic and Social Committee and the Committee of the Regions to establish an analytical accounting system and the need for the Court of Justice to present a genuinely analytical budget which is not merely a presentation of footnotes without any further explanation.
Mr President, ladies and gentlemen, for the second consecutive year, I have the task of submitting for Parliament's approval, on behalf of the Committee on Budgets, a motion for a resolution on the draft ECSC operating budget for 1997.
Quite apart from its historical and traditional importance, the establishment of the ECSC budget provides each year a unique opportunity of reviewing the situation in two sectors which are fundamental to Europe's industrial success, and in particular of comparing our economic activities with those of the rest of the world.
It should be underlined first of all that the figures available to us, which are considered to be final, demonstrate that in 1995, for the first time since the ECSC was created, imports of coal outstripped internal production. The significance of this needs to be fully appreciated. It does not prevent the Commission from counting on substantial growth in 1997, however, and without wishing to inflict too many figures on the House, I should nevertheless like to supply you with the main data.
In 1997, ECSC activities should be seen against a background of real growth in Community GDP of 2.4 %, as against 1.5 % in 1996. Steel production, after recording an increase of 2.6 % in 1995 over 1994, is likely to fall by 1.7 % in 1996 compared with 1995 and settle at approximately the 1995 level in 1997, with the probable loss of 9000 jobs in this sector.
Coal production is likely to continue its downward trend and to record an estimated reduction of 5 %, mainly as a result of imports, which in 1995 - as I just said - for the first time outstripped internal production: 139 million tonnes as against 137.5 m tonnes. Production is due to fall from 128.4 to 122 m tonnes, entailing the loss of approximately 7000 jobs and once again requiring implementation of the measures laid down in the ECSC Treaty.
The Committee on Budgets is therefore asking the House to approve - having done so itself - the table annexed to the motion for a resolution, which proposes accepting the levy rate of 0.17 % set by the Commission, in line with Parliament's previous decision to accept the Commission's proposal for a progressive reduction. The Committee on Budgets is also proposing to modify slightly the breakdown of expenditure as shown in the table, although I shall not go into detail on this, as it would take too long.
I should like to draw Members' attention, on the other hand, to a new element in the ECSC budget. And what in fact is new in the draft budget that we are submitting to the House this year? It is the proposal to include in the ECSC budget, from 1997 onwards, a fund of ECU 5 million designed to allow - and here I shall read out the remarks - ' the remainder of the reserve to be set aside as start-up funding for the establishment of a body subject to the political and budgetary control of the Community institutions and which would inherit in 2002 the residual assets of the ECSC' .
As the House is aware, this issue has been the subject of several debates and, in particular, a report drawn up by Mr Colom i Naval, which we have already discussed on various occasions. By putting in place this appropriation of ECU 5 m, we shall provide Mr Colom i Naval with a basis on which to finalize his report on the future of the ECSC after 2002. Indeed, although we have not yet decided on the shape that the ECSC should take after 2002, I believe that the members of the Committee on Budgets are united in agreeing on the need for ECSC activities to continue in one form or another. By entering this ECU 5 m appropriation, we shall provide for the continuation of ECSC activities after 2002, and give Mr Colom i Naval the means to implement the policies that he will be proposing to us.
Mr President, the Foreign Affairs Committee is particularly concerned with Category 4 of the Budget, but more importantly with the politically sensitive aspects of our external spending. I am thinking first of the question of Turkey, which has been discussed already. Obviously Parliament will listen carefully to the Commission and to the Council, but in addition we will watch very carefully indeed actual events, not only in Turkey itself, but also in Cyprus. We will be consistent with the resolution that we tabled, but I hope that colleagues, whatever the circumstances, will keep an open mind, bearing in mind the supreme importance in geostrategic terms of Turkey and its relationship over a long period with the European Union.
I support the ambitions of our colleagues who are concerned with the developing world. We want to make sure that we have a presence around the world - in Latin America, Asia and elsewhere - and so the Foreign Affairs Committee endorses the focus on those areas. But we also need to be concerned about the more immediate neighbourhood: the PHARE programme, the TACIS programme, and now the MEDA programme. On that we will be retabling a very few amendments to reinstate the preliminary draft budget figures on democracy and human rights programmes in the PHARE programme, in the TACIS programme and in the MEDA programme. We found that in the debate last week in the Committee on Budgets there was some ECU 120m left in the margin on Category 4. We think it appropriate to spend a very small proportion of that on the political priorities of this Parliament and the Foreign Affairs Committee. We will also be putting in some remarks on Hong Kong, Tibet and Macau. These are important aspects of policy. We also hope that the Budget Committee, whose Members are here present, will continue to consult with the Foreign Affairs Committee as with other committees because we all have priorities; we recognize the importance of making decisions, but let us make sure that they actually take a balance of the interests of all the committees in Parliament.
Mr President, just a few moments after sitting down, I rise to speak again, this time in my capacity as draftsman of the opinion of the Committee on Economic and Monetary Affairs and Industrial Policy. In view of the limited time at my disposal, I shall address only two issues.
The first concerns a subject that is close to the heart of the chairman of our committee, Mr von Wogau: the information campaign on the single currency. We are now a little more than two years away from the introduction of the single currency, and it is clear that the overall efforts to sell this idea to the European public have been largely inadequate. That is why the Committee on Economic and Monetary Affairs insists that a substantial appropriation should be earmarked for this purpose, and the Committee on Budgets has supported it on this point.
I should also like to refer briefly to another subject close to the heart of the members of the Committee on Economic and Monetary Affairs, namely support for small and medium-sized industries and enterprises. In the vote in the Committee on Budgets, an appropriation of ECU 25 million has been entered in the reserve. Whilst our committee generally welcomes this measure, it is calling on the Council and the Commission to adopt and implement the regulation on the ELISE programme as quickly as possible.
Mr President, on behalf of the REX Committee I would like to say that the proposals tabled by my committee are part of the objective of working out an efficient common trade policy.
In working out a strategy for access to new markets, which may rely on increased participation by the European Parliament, to correct the current democratic deficit, a subject which the IGC should pay particular attention to.
I refer, in particular, to one of the main objectives of the strategy referred to and on which the Committee on External Economic Relations wishes to lay emphasis. The objective of access to markets of third countries has been provided for in budget line B 7-852.
This is intended to facilitate access to new markets and encourage exports, especially by SMEs, which are in particular need of support and qualified training in this stage of the internationalisation of trade, with programmes which are already under way and which cannot be curtailed.
Concerning these, it should be pointed out that the percentage of the use of amounts for authorisations was 57 % on 30 September of this year, with a perspective of 100 % use by the end of the year, data recently confirmed by the Commission. Therefore, the REX Committee has tabled an amendment in the plenary session aimed at replacing the amounts scheduled in the Commission's preliminary draft, with amounts identical to those for 1996, in the conviction that our colleagues were aware of the fairness of this, especially the rapporteur, in the defence of one of the vital instruments of the European offensive strategy aimed at SMEs.
Mr President, since my speaking time is very short, I shall address myself to only two matters. Firstly, the Council's social policy cuts are unacceptable, and both the Committee on Social Affairs and the Committee on Budgets reject them. These cuts are detrimental to the social dialogue; they seriously jeopardize and, in some cases, nullify the efforts being made to combat social exclusion. Only recently, we celebrated World Anti-Poverty Day. Action in favour of the elderly and disabled, and against racism, is being jeopardized. It is worth bearing in mind not only that all these EU actions and projects in recent years have brought and are bringing the Union's activities closer to our fellow citizens, but also that they make a very real contribution to raising awareness right across civil society, through the work of associations and NGOs. Therefore, the risk being run by the European Union in imposing these cuts - and in this context I think the recent elections in Austria and Finland give both ourselves and the Council food for thought - is that the lack of confidence in Europe will increase, a sentiment which I am afraid is becoming ever more widespread among our fellow citizens.
This is why the House cannot accept these cuts and, as the rapporteur said, it is proposing the launching of actions to promote the development of the non-profit-making sector in the Union. This sector can meet two objectives: on the one hand, to create employment at local level and, on the other, to respond to new requirements in terms of welfare, the environment and culture - requirements which neither public nor private initiatives are able to satisfy at present.
My second point relates to the Structural Funds and the Social Fund. The Committee on Social Affairs and Employment proposes to reinstate the PDB figures for payments. The ultimately political debate on the future of the Structural Funds cannot be allowed to degenerate into an accounting operation. We cannot accept these cuts, as they would place an even greater strain on implementation, already difficult in certain countries. Other Members will be speaking on this matter, and I feel that the two points I have raised must be taken into account.
Mr President, I also want to address the issue of the Council's decision to make cuts amounting to one billion in structural fund payments in the 1997 budget. The Council, and indeed our Liberal rapporteur, has argued that, at a time when Member States are slashing budgets to meet EMU convergence criteria, the EU should make a symbolic gesture to cut funds and payments in structural funds in 1997. Yet as the rapporteur himself admitted, the EU budget is so small as to make no difference, and we know it will make no difference when it comes to meeting those criteria. So this can only be a question of gesture politics. And I would remind the Council that we have no macro-economic conditionality criteria on mainstream structural funds.
Mr President, we have seen many gestures - at Essen, Madrid and Florence - on tackling unemployment and using structural funds for new initiatives on territorial pacts for employment. We know that structural funds are the main EU instrument to tackle unemployment and create jobs, yet some Member States, and indeed our wealthier partners, are concerned to extricate themselves from those commitments that they made at Edinburgh to spend structural funds within the time-limits, slowing down and freezing their funds in 1997.
Jacques Santer this morning said there is a public crisis of confidence in the EU. The Confidence Pact for Employment can re-establish that confidence but if we say to Member States they can go slow on spending on their programmes designed to tackle unemployment we are downgrading the vital role of the structural funds in job creation. The Council's decision to cut payments therefore - I contend and my committee contends - is politically indefensible: we cannot possibly make EMU acceptable to people in our regions by abandoning our flanking policies of structural funds critical to funding EMU.
With this decision the Council is reneging on its commitments at Edinburgh to meet spending targets and, as a result, I think there is a real risk that in the long term structural fund programmes will be hugely underspent and money will then go back pro rata to the Member State and be lost to the regions. Perhaps this is the real hidden agenda of some Member States and the Council in not meeting their cofinancing commitments, not only in 1997 but in 1998 and 1999.
I therefore ask the Council to reconsider this ill-advised strategy. It gives a poor public signal at a time of public crisis in confidence. EMU cannot mean no employment schemes in our region. It is technically indefensible because several Member States have an appalling record on structural fund implementation and this cut allows them to continue that record of not spending on structural funds. The Regional Committee and the Socialist Group will not be party to a shoddy strategy which is designed to rob our regions of funds which are necessary at this time. We want the hypocrisy to stop and we want to see those commitments made on structural funds and on the Northern Ireland programme respected.
Mr President, I would agree with those Members who have already said this morning that this year is a time for budgetary restraint. Governments across Europe have to recognize that and so should the European Community, and particularly this Parliament. But a period of restraint can be useful in so far as it concentrates minds on what should be our real priorities and how we get real value for the money that we spend. In setting out the Union's action plan for the next year, the President of the Commission, earlier this morning, once again put growth and employment at the head of our priorities. He was right to do so. In that respect I would argue that expenditure on culture and education must not be seen as a non-essential luxury item; as an optional extra. The vitality of European culture must be seen as an important engine for economic vitality. Just think of the film and television industry, think of tourism. These will be the major growth sectors for employment in the 21st century, creating far more employment opportunities than old-style, heavy engineering. European media and European tourism rely on a vibrant and vital cultural life. Hence it is important that we do not regard culture budget lines as soft targets for budget cuts but rather essential elements for economic prosperity.
Similarly, expenditure on education, particularly the SOCRATES programme, can only be seen as critical in helping young Europeans become effective workers in the single European market of the next century, able to use it and exploit it to the full. That is why the Culture Committee has resubmitted its amendments, proposing that the money spent this year on the Year of Life-long Learning should be added to the SOCRATES budget for 1997. President Santer says he wants Europe to do less and to do it better. I totally agree. Let us build then on what has already successfully started rather than, as we often seem to do, dabble with too many new initiatives. If we want youth and culture to take us seriously, we must take them seriously.
Mr President, it takes a considerable degree of optimism to be the draftsman of the opinion of the Committee on Development, given the way that the axe has been wielded repeatedly at the various stages of the budgetary procedure. We are fond of emphasizing that the European Community is also a community of values, but for anyone seeking to support the demands of the third world, this begs the question of whether there is any place for solidarity in the European value system.
There is absolutely no truth in the claim which is sometimes made that development policy involves issuing a blank cheque. Our population policy is successful, our literacy campaigns are successful, and we do not wish to see those successes called into question.
We should certainly prefer to hear constructive proposals, rather than criticism of the unsatisfactory cost-benefit ratio in the development sector. And we do not object to the setting of specific priorities for development. But when we read, in connection with the MEDA programme, or PHARE and TACIS, of rates of growth beyond the wildest dreams of those engaged in development policy, we are bound to ask why we should celebrate the fact that the European Union's competences include the promotion of development cooperation, if it only has our half-hearted support.
I welcome the compromises that were achieved at the last minute, and I would urge that we should defend them and consider for a moment the promises that we have made to the poorest countries. I hope that we shall be able to keep them.
Mr President, the Committee on Civil Liberties and Internal Affairs wishes to see effective action and majority decision-making in the legal sector. The Member States are wasting huge resources on ineffective controls at the internal frontiers, while at the same time there are not enough resources for combating international crime. We wish to have a strong and effective Europol, and to see international drug crime combated effectively. We are in favour of common rules on asylum and joint action in dealing with the major international flows of refugees. We wish to play our part in combating xenophobia and promoting the integration of foreigners into our society.
The committee asks for the EU's budget to be drawn up on this basis. We are calling on the Commission to play an active and dynamic role and to take its opportunity. To a large extent, this sector is one towards which the public is favourably disposed, and there is also support for amending the Treaty in nearly all the Member States' governments. I am ashamed that not only the United Kingdom, but also my own country, Denmark, has entered reservations, but that must not lead us to give up: it should encourage us to take action. I should like to thank Mr Brinkhorst for the work he has done in this area as well, and for the skilful way in which he presented Parliament's views a few minutes ago.
Mr President, if speaking time were calculated on the basis of amendments tabled, one minute would indeed be adequate. The Committee on Institutional Affairs has submitted only a small number of amendments, but they are very much to the point, and I should like to draw them to the attention of the House and, one last time, to that of the rapporteur.
The first relates to our committee's wish to reinforce the Prince programme, which is an extremely important one if we wish economic and monetary union and the IGC to be a success, and if the message is to be successfully conveyed to the citizens of Europe.
The committee has also thought of linking to this an awareness campaign, an idea which has been taken up on condition - of course - that it will not work to the detriment of the more broadly-based consumer information campaigns already under way.
The committee has also requested an increase - with all due caution - in the grants we make available, in view of the fortieth anniversary of the signing of the Treaty of Rome. I hope that this message will be heard on Thursday for the benefit of, amongst others, some extremely important bodies such as the European University Institute in Florence, which would otherwise not find in this year's budget the sums they need to cover their operating costs.
Mr President, ladies and gentlemen, the Committee on Fisheries would like the three following amendments to be accepted:
First of all, in budget line B 2-901, on the financial participation by the Community in control and surveillance activities in the waters of Member States, to be returned to the quantity provided for in the preliminary draft budget approved by the Commission: 39.5 MECU instead the 33 MECU now earmarked. This amendment has already been accepted by the Committee on Budgets.
Secondly, setting up a new budgetary line for non-industrial coastal fishing (B 2-522 N, with 10 MECU). This amendment has also been accepted by the Committee on Budgets, and 4 MECU have been earmarked.
Last but not least, we call for an increase in the budgetary share for B 7-800 (International Agreements), by 36 MECU, bringing it from 276, 4 to 312, 3 MECU. This initiative has not been accepted by the Committee on Budgets. The official Commission stance is that the amount earmarked for this budgetary line should be enough to cover all of the Community's obligations in this area and that, if at the end of the budgetary year this is exceptionally not the case, it ought to be possible to transfer funds to meet any extra needs by use of the 'Notenboom' procedure. However, according to figures supplied by DG XIV, the amount available is clearly insufficient to meet the needs for international agreements.
Our position, Mr President, ladies and gentlemen, is that we should not begin a budgetary year in the certainty that the budgetary amounts earmarked for this budgetary line are insufficient to meet any obligations arising from international fishery agreements already signed by the Community - agreements which represent one of the fundamental bases of the common fisheries policy - which explains our amendment which has already been retabled by the Committee on Fisheries and which should be adopted.
The Committee on Women's Rights decided to pursue a limited number of priorities in the budget procedure. Our first aim was to secure ECU 12 million for the Fourth Action Programme for equal opportunities for men and women - in other words, twice the amount allocated by the Council. The Committee on Budgets has approved a figure of ECU 10 m.
Secondly, as a follow-up to the Beijing conference on women, we wished to facilitate action to combat trafficking in women and violence against women, and to support the NGOs that are working in these areas. Thirdly, we wished to see a horizontal approach to 'mainstreaming' - the inclusion of equality of opportunity in all policy areas. We therefore put forward a package of amendments to the remarks on a number of budget lines, and these were approved by the Committee on Budgets. However, three budget lines were not approved, and we are proposing to reinstate them.
We now expect the Commission to set up an office within its administration to pursue and evaluate mainstreaming, and to take the initiative when there are delays in implementing it.
Mr President, this year's budget has thrown up problems. One problem is the lack of legal base for renewable energy and energy efficiency. We need those programmes for our environmental aims. We are setting particular store by the SAVE II programme which we want to see enhanced. It is vitally important for competitiveness and the environment that this programme is enhanced.
On nuclear safety, we think it essential that countries in the former Soviet Union and Eastern Europe have the sort of help in training their inspectors that they need directly from DG XVII, and not through the sometimes convoluted PHARE and TACIS approach. It is of crucial importance that research and development generally - with its role in job creation and in the protection of the environment - is well-financed. It is all the more astonishing that the Council of Ministers has not yet agreed to this and made provision to allow R&D to continue.
Most of the amendments proposed by the Committee on Legal Affairs and Citizens' Rights have been approved, and I am grateful to the Committee on Budgets for that fact. One problem still remains, which we shall continue to face for a considerable time, and that is the length of time it takes to process cases before the European Court of Justice and the Court of First Instance.
The procedure at present is much too lengthy, and this makes people less willing to accept European law. The main cause of the problem is that the French translation sections at both courts are severely under-staffed. I would strongly urge all the members of the Committee on Budgets and the Members of the House to take a less stringent approach to new recruitment in the coming year and not to overlook the two courts, so that we can achieve greater popular acceptance of European law.
Mr President, for future years, if we could stick by the agenda as originally planned, it would be more constructive, because we should be looking at the monitoring of existing expenditure before we come on to new expenditure planned for 1997. Looking then at what is a novel procedure, I would like to make three particular points so far as the implementation of the ongoing budget is concerned.
We should not be thinking in terms of gloom and doom but should be reasonably optimistic that in this particular part of European Union activities we are able to provide more transparency and more certainty to European taxpayers that there is now tighter monitoring of the way in which monies are spent. In the 1996 budget, when it was initially framed, we set out three priorities. The first was rationalization in terms of information policy, the agencies and nomenclature. We had a second priority which was reform of the procedures: this involved greater scrutiny of the executive committees; the interinstitutional function of the Union; the question of the use of the reserve to enable Parliament to make sure its priorities were carried out by the Commission and, lastly, innovation in terms of a number of new programmes which we had put into the budget in 1996, including elements for the information campaigns for Europe, Sarajevo and small- and medium-sized enterprises.
The question then arises: how has this budget been implemented during the current year? The fact is that we have had better overall implementation in Category 1; where the forecasts have perhaps been set too high, we have adjusted them in the 1997 budget. Where we have had lower utilization of the structural funds in Category 2 we will also, I suspect, be adjusting that when we come to vote the 1997 budget. In several specific lines there have been problems of implementation, but overall we have had more effective implementation.
Why is that? In part it is due to the Commission, and thanks to Commissioner Liikanen, we have had information earlier in the process through what I would now call the Bourlanges rather than the Notenboom procedure, and we have been able to channel this information on existing budget management more accurately into our decisions to be taken on the 1997 budget. But we are left with the tricky problem of the legal base, which will be common both to the 1996 and the 1997 budget, and the only way we can resolve that is through an interinstitutional agreement, Mr President-in-Office, by the second reading at the latest, otherwise we will find management problems which will grow in time rather than lessen.
Let me turn to a few comments on the 1997 budget from the budgetary control point of view. It is clear that we have already set out the guidelines for identifying value for money in the operation of the management of the budget and that we shall continue with them during the 1997 procedure. Indeed, in the guidelines of our rapporteur general, we have made sure that monitoring of the existing budget runs in parallel with the creation of new credits in the 1997 budget. Obviously this is going to be made more difficult where the Council has cut back significantly in terms of many internal projects, even if the utilization and management of these lines is really effective.
When it comes to Parliament itself, where we have made progress and where we will still make progress is by making sure that the specialized committees working with the Committee on Budgets and Committee on Budgetary Control can make sure that money is being spent wisely and here I come back to the first point I made. It will mean greater transparency and more effectiveness in the way in which the budget is established and, therefore, greater reliability so far as European citizens are concerned.
Mr President, I am pleased at the opportunity to address you again today. On 18 September I had the honour to present to this plenary the draft budget for 1997, which was established by the Council on 25 July. On that occasion I outlined to you the main political considerations guiding the Council in its budgetary decisions. It is important to recall those considerations as Parliament is preparing to decide on its first reading of this budget. I would like to recall also that the Council's first reading was preceded by a conciliation with Parliament during which a broad level of agreement was reached on the main items of the 1997 budget procedure. The Council is of the opinion that respect for strict budgetary discipline is an unavoidable constraint for the Community budget this year, when Member States at national level are facing some very tough and difficult budgetary decisions.
To achieve this budgetary discipline, the Council decided to reduce the preliminary draft budget by ECU 1, 000m in agricultural expenditure as well as a further ECU 1, 000m in the payment appropriations for structural measures. Furthermore, significant savings in headings 3 and 4 of the Financial Perspective were also proposed which should go hand in hand with the abovementioned reductions.
I would mention that, with regard to the provision for agricultural expenditure, the outcome of the conciliation procedure was successful and that the Council endeavoured to take account of Parliament's concerns in this area.
As I stressed on 18 September, the Council considers it essential that the European Parliament go along with this overall restrictive strategy concerning expenditure in the fields of agriculture and structural actions. Moreover, the rigour imposed by the financial and economic constraints on all Member States in 1997 cannot spare headings 3 and 4 of the Financial Perspective.
Despite the strict approach of Council, it allocated considerable amounts in favour of a number of actions which represent, in its view, particular priorities at this time. Research, education and youth, environment, internal market and the TENs have all been included. In the area of 'external measures' , the Council's priorities were: cooperation with Latin America and Asia, the Mediterranean third countries, PHARE and TACIS and ex-Yugoslavia, among others. In all these fields, the Council accepted commitment appropriations at - or slightly below - the level of the Commission's preliminary draft budget.
As regards payment appropriations, the Council took into account the implementation rate on these budget lines during recent financial years, in conformity with the agreed need for budget entries to be as realistic as possible. However, for a number of the lines in headings 3 and 4, the Council is of the view that next year's particular constraints - linked mainly to the paramount objective of achieving EMU - require that savings are realized as well.
There are, of course, areas where major political efforts are being made by the Union and its institutions, often in association with other world powers. These include our efforts to promote peace and reconstruction in various places, including Northern Ireland. Through our participation in these actions, we demonstrate the political strength and cohesion of the European Union and its identification with, and interest in helping, those in difficulties. The European Parliament has been extremely supportive of the Northern Ireland Peace Programme. Speaking as one who is personally involved in the peace process negotiations, I welcome the efforts which have and are at this time being made by Parliament to ensure that the political impetus for this programme is maintained. In particular, I welcome Mr Brinkhorst's assurance here today about funding for the Northern Ireland Peace Programme, and I thank him for that.
I would like to turn now to the question of the revision of the Financial Perspective, which, I know is of very special interest to Parliament, as has been put to me on many occasions. Your position is, of course, extremely understandable. After all, the Commission and President Santer put proposals to the Florence European Council for increased expenditure on TENs and, to a lesser extent, on research and SMEs.
At the July Ecofin, my colleague Ruairi Quinn in his capacity as President of the Council, set up a High Level Group of Personal Representatives of Ministers for Finance to consider the proposals further. The Group's report indicates that the budgetary difficulties of many of the Member States make it very difficult indeed for them to contemplate increases in budgetary expenditure either domestically or at Community level.
While it is not possible, despite the presidency's best efforts, for the Council to reach agreement at this time on a revision of the Financial Perspective for 1998 and 1999, Ministers have noted the funding available from the EIB and existing budgetary resources.
Under these circumstances, I appeal to Parliament to bear in mind the difficulties of the present budget procedure.
I would also like to stress the positive role which the current Financial Perspective has played in ensuring the necessary financing of Community policies, as well as its role in avoiding futile disputes between the two arms of the budget authority.
In that context too I wish to take the opportunity to pay tribute to Mr Samland, Mr Brinkhorst and to Mr Fabra Vallés and other members of the Committee on Budgets. Having met with them on some six separate occasions during or before the Irish presidency, which is I gather in excess of the norm, I have found them willing to engage at all times in constructive and meaningful dialogue on budgetary issues and I hope they have found me to be the same.
I take this opportunity to thank the Budget Commissioner, Mr Liikanen, for his cooperation, help and advice.
I would like to turn now to the question of the legal basis, which was discussed at our earlier conciliation meeting of 25 July. At Mr Samland's recent request, I sought to raise this issue at a high level and accordingly Parliament's concerns were conveyed to Ministers at the October Ecofin meeting.
As you may know, there have been several technical meetings between the three institutions on the legal base. I want to assure you that the presidency will make every effort to progress this matter with a view to reaching - if at all possible - an agreement between the three institutions when we meet on 19 November, the date of the Budget Council.
In the course of the ad hoc conciliation last July, the Council agreed also to examine, with the European Commission and the European Parliament, a detailed mutual information procedure to be applied in respect of international fisheries agreements. Following the technical discussions between the three institutions, the presidency is now pressing for political progress towards concluding an acceptable arrangement on that issue as well.
These are the main points I wish to make before this Parliament's vote on its reading of the draft budget for the financial year 1997.
I can assure you that the Council will examine in depth and with care the results of your first reading. On behalf of the presidency, I can assure you that I will spare no effort to work with Parliament and the Commission so that, at the end of the year, the most appropriate budget for our Union can, in all circumstances, be adopted.
Thank you, Mr President-in-Office. We now have to suspend the debate because of voting time. It will be resumed at 3 p.m. this afternoon.
Votes
Mr President, this concerns a Commission proposal which was rejected in committee and which we should actually have voted on at the July part-session. Talks have started with the Commission, but it has decided that the final negotiations on a new document cannot start until Parliament has rejected the existing proposal in plenary. All we need to do now, as everyone in the House agrees, is to reject the Commission proposal as it stands as a formal confirmation that we do not accept it, and then the Commission can propose a new document straight away and the negotiations can continue.
(Parliament adopted the draft legislative resolution)
Cultural issues are first and foremost a national and inter state matter. It is impossible to have a policy which covers all cultural projects. Each case must be considered in its own right. If the issue is one of supporting a Member State&#x02BC;s initiative without a supranational decision, the project should be considered according to its subject matter. If it is one of creating EU institutions which first take in money from Member States and then allocate these funds, it is doubtful whether the EU should become involved. If coordination at European level is required it ought to take place via the European Council.
Sanz Fernandez recommendation
We have voted today against the recommendation for second reading concerning a Community action programme in the field of cultural heritage, the Raphael programme, just as we voted against the programme at first reading.
Amongst other things, the Raphael programme is aimed at supporting projects which are of interest to the Community as a whole, which help to improve the way in which the cultural heritage is represented, and which have a European dimension.
Firstly, we do not believe that it is the task of the EU to concern itself with the cultural sector; this is definitely a matter for the Member States. Secondly, we take the view that the actual aim of the programme is too narrow. When a European dimension is referred to, what is envisaged is not in fact a genuinely European dimension, but an EU one. The European cultural heritage is not limited to the EU Member States, but includes the whole of Europe.
Guinebertière report
Provided that it does not invite too much fraud, the establishment of a European Guarantee Fund for the promotion of European film and television productions is to be welcomed for a number of reasons.
First of all, it enables us as individual nations and as the Union as a whole to take a stronger stand against America's audiovisual imperialism, which is already far too intrusive. There are also socio-economic reasons: encouraging productions in Europe must inevitably create work, which in turn should lead to new jobs.
I would have liked to add that there are cultural reasons, which is, after all, what you would expect. Unfortunately, it has to be said that some film and television productions are more evidence of cultural disintegration than cultural creativity.
Finally, I regret the fact that so little, if anything at all, is said about the need to review moral and ethical standards in television.
Whatever happens, we must not allow subsidies to be used by all kinds of second-rate producers to peddle their negative disinformation to the television viewers.
We must not allow the tyranny of the television screen to lead to what Vladimir Volkoff so accurately and succinctly describes in his most recent work, ' La Crevasse' , as stupefaction.
I voted no to this report. There is absolutely no reason for the EU in a "project imposed from above' to allocate SEK 750 million (ECU 90 million) to support European TV and Cinema productions, particularly when the whole project appears to be directed towards activities in other countries, e.g. the USA. Support of this type should take place at National level.
Mr President, ladies and gentlemen, in this House, it would seem somewhat superfluous to advocate the need for a special Guarantee Fund to promote cinema and television production in Europe. Mrs Guinebertière, in her commendable report, and the Committee on Culture, through a formal act, have already expressed opinions in this respect which I completely endorse. But it is not a matter of preaching to the converted here; the problem is to convince the governments of the need for the Fund and, in particular, of the urgency of channelling resources into production. Many aspects of the Commission's proposal are open to discussion: the procedures, the timescale, the monitoring of the project portfolio. On the other hand, the House has shown considerable maturity and discernment in its attempts to improve the Commission's proposal, by means of the Guinebertière report, the opinions and the amendments.
What is quite intolerable is the continued sabotage of the proposed Fund by certain governments. Of course, the Commission's proposal is not perfect. But as today's debate has revealed, it can certainly be improved. We cannot continue to tolerate the attitude shown by the governments on 11 June, whereby when there is disagreement over some aspects of a proposal, however important they may be, it is simply consigned to the waste-paper basket and thus denied any dignity, value or urgency. Above all else, the very reasons for it are denied. The Council's attitude here is utterly wrong and should be censured at the highest level, beginning with a clear-cut rebuke from Parliament and its President. It would be truly insulting to the House if, in the light of a formal act in the shape of the vote on the Guinebertière report - no doubt a favourable one - we had to engage in yet another trial of strength with the Council; and this time not on specific aspects, but on the very principle underlying the Commission's proposal, namely the attempt to rescue Europe's cinema industry from grave financial crisis. Authors, directors and actors wishing to make a film in Europe must literally go begging to producers, banks and finance companies. And since banks and financial institutions demand very onerous legal guarantees, that leaves only producers, who are without doubt attracted far more by the commercial than the cultural aspects of a project. They invest very small amounts indeed nowadays, and only when the so-called 'entrepreneurial risk' proves to be almost nil. That is their job, I have no doubt. But this vicious circle is putting tens of thousands of people out of work every year. And even worse, the cinema in Europe is rapidly becoming subordinate to that of the United States, in terms of both quantity and quality.
Not only as an MEP, but above all as a cinema professional, I wish to express the extreme concern that is being felt throughout the cinema industry. It is not by chance, in fact, that the cinema world welcomed the proposed Guarantee Fund as a final glimmer of hope.
I therefore appeal to you, Mr President, to make a formal approach to the Council - with all due respect for your independence - to find out exactly what it intends to do about the Fund. Does it wish to retain the principle? Very well, but then let it revise the text as necessary - and without wasting any more time. Does it wish to review the financial framework? Fine, that can be discussed - but as a matter of urgency. Does it wish to consign the whole idea to the waste-paper basket? Let it do so - but in the knowledge that conservative and progressive governments alike will have to account for themselves in full to public opinion, because we do not intend to give in to either blackmail or sabotage.
Finally, I would make a similar appeal to my colleagues here in Parliament. It is, in a sense, our historic duty as an institution to approach our own governments and urge them to take a timely, positive decision in support of the Fund. I call on all those - a large number, I hope - who have come out in favour of the establishment of the Fund to put pressure on their national governments. In short, let us ensure that this issue of the Fund is not the umpteenth confirmation of the political and institutional weakness of this House, crushed and scorned by the questionable decisions of the governments.
The creation of the European Audiovisual Guarantee Fund is part of the framework of the Community's activity to reform the European audiovisual area on two fundamental fronts: on one hand, regulation - in other words reshaping the Television without Frontiers Directive in order to establish a clearer and more efficient legal framework, to favour the development of television broadcasting activities in the Single Market, and also to relaunch and to consolidate the European programme industry through the MEDIA II Programme and the creation of supplementary machinery, closer to the market and aimed at mobilising resources such as the European Audiovisual Guarantee Fund.
I am completely in favour of the creation of this Fund because I am convinced that the philosophy which underlies it - sharing risks, following market criteria, mobilising private investment, stimulating and rewarding professional effort - is European audiovisual production itself. The system has borne fruit in recent years in Spain, in the policy for defending and fostering Spanish film production. Now what we need to do is apply a similar system on a European scale in order to face American domination of this market.
Añoveros Trías de Bés report
I voted no to this report. There is no legislation in Sweden on the protection of utility models. The issue has been considered in a government report as a result of which legislation was considered unnecessary. There is no reason whatsoever to introduce legislation which would impose regulations on Sweden from above that we ourselves consider unnecessary at home.
EU legislation (Directive or Regulation) would also involve increased cost for companies, entrepreneurs and innovators.
The EU should, on the other hand, use all means possible to stimulate new patents and inventions. This could be brought about through increased information and a lowering of the cost of patent applications.
We have voted against the report from Julio Anoveros Trias de Bes.
Sweden does not have legislation on the protection of utility models. A Swedish government report on the protection of utility models was withdrawn through lack of interest. In comparison with patent rights, the protection of utility models has a weaker legal position.
Legislation at EU level would lead to high costs for those applying for protection of utility models, in particular the cost of translating the application to the official languages of the Union which innovators would have to pay.
What is required, however, is that the EU should recommend that Member States reduce their costs for patent applications. Japan and the USA currently have significantly lower costs in this area than the countries of the Union.
As a consequence of this, the EU ought to review current convergence policies which are forcing drastic cuts in countries and thereby limiting opportunities for State financial assistance to small and medium sized innovators for patents.
That concludes voting time.
(The sitting was suspended at 12.30 p.m. and resumed at 3.00 p.m.)
1996 budget implementation - 1997 draft general budget -
1997 draft ECSC operating budget (continuation)
The next item is the continuation of the joint debate on the motion for a resolution pursuant to Rule 87 and the three reports by the Committee on Budgets.
Mr President, the 1997 budget has an important role to play in the strategy of the Union, to meet the challenges and to regain the confidence of the citizens of Europe.
The 1997 budget needs to be a rigorous budget. The Union budget must contribute - within its modest limits - to the efforts of all Member States to restore their fiscal health. These efforts are inevitable. They will permit a successful start to economic and monetary union which is without doubt the most important project of the Union for the remainder of this century and beyond. All institutions have recognized the need for rigour as the cornerstone of the 1997 budget procedure. This demonstrates their responsibility.
The Commission presented a preliminary draft budget in April with a rate of growth 'without BSE' below the rate of inflation, with significant margins in categories 3, 4 and 5, and with a zero increase in personnel except for enlargement.
A majority in Council has gone a step further and established a 'zero growth' draft budget. This was mainly achieved by budgeting ECU 1 billion less in payment credits for agriculture and structural funds. Given the substantial under-execution of these categories in recent years, this is not a totally unrealistic assumption. But - and we must remember this - the underlying regulations remain unchanged and will need to be fully financed from the 1997 budget.
If the European Parliament leaves the cuts in categories 1 and 2 intact it will demonstrate that it too is willing to accept a strategy of rigour. But the amendments accepted in the Budget Committee also show strong support for the Trans-European Networks in the transport sector, for research and development and for the peace process in Northern Ireland. This keeps alive the joint efforts of the Commission and Parliament for these priorities of the Union.
In fact, from the beginning of the year, when President Santer proposed a 'confidence pact' for the Union, the Commission has been stressing that the Union needs a forward-looking strategy for growth and employment. Along with budgetary rigour there needs to be investment in the future.
As one tangible element of such a strategy, the Commission proposed a revision of the Financial Perspectives for 1998 and 1999 along with a commitment to exceptional rigour for 1997. It was confident that its proposal would respond to requests from several Councils but, in particular, of all European Councils since Essen.
The outcome of the deliberations of Ecofin has been disappointing. In spite of the support of many Member States, Ecofin on 14 October 1996 was only able to state that there is no agreement in present circumstances for a revision of the Financial Perspective proposed by the Commission.
Because of the negative attitude of the Council there is now in front of you an alternative solution for the year 1997: to strengthen the financing of the revision priorities using all the margins in Categories 3, 4 and 5. This approach has the merit of respecting the overall ceilings of the Financial Perspective. The institutions should be able to come to an agreement on it without delay.
The discussions between the institutions must include the question of legal bases. The Commission is working with the Irish presidency to come to a conclusion before the end of this budget procedure. An agreement would considerably facilitate Community financial policies.
With regard to administrative expenditure, Parliament's amendments generally restore the workability of the administrative budget of the Commission without relaxing its rigour. I am grateful for that. But still I hope the Commission and Parliament can continue to work on a few points which would leave no doubt about Parliament's objectives without weakening the Commission's institutional independence to decide on the best way of achieving them.
Let me conclude on this item by thanking the chairman of the Committee on Budgets, Mr Samland, and the rapporteur, Mr Brinkhorst, as well as the rapporteur for the other institutions, Mr Fabra Vallés, and all the members of the Committee on Budgets for their work in the 1997 procedure.
As this is a joint debate also on Parliament's opinion on the operating budget for the European Coal and Steel Community for 1997, I would now like to react briefly to the report by Mr Giansily.
The Commission will examine the opinion of Parliament carefully. I note agreement on the resources and, in particular, on a levy of 17 %.
On the expenditure side, if account is taken of the implementation options, it would indeed appear possible to strengthen the aids for redeployment as well as for coal and steel research, for social research funds have already been provided for within the coal and steel research programmes and within the 4th research framework programme.
I note your proposals to finance preparatory activities for coal and steel sector activities after 2002. This is part of the broader debate about ECSC activities after the expiry of the ECSC Treaty. The Commission has not yet adopted a position on this question. The report of Mr Colom i Naval will be timely in stimulating reflection, and I am looking forward to the debate which - as I understand it - has been scheduled for the plenary session in November.
Let me for now thank you, Mr Giansily, as well as, again, the chairman of the Committee on Budgets, Mr Samland, and his colleagues, for your work on this issue.
Mr President, following this morning's debate, we now get on to the political input, rather than just the input from the committees.
Speaking on behalf of the Socialist Group, our priorities from the very start have been to concentrate on those issues which would bring about job creation. We have been trying to show that we are serious about this in contrast to the words which the Council has continually poured out since Essen about job-creating projects while never coming up with the resources to make those a reality. Indeed, it is also in contrast to the Commission. I do not mean this as an insult to you, Commissioner Liikanen - you and the Committee on Budgets have a very good understanding - but it is ironic when we see a PDB with cuts in expenditure and then officials from the Commission ask Parliament to reinstate those cuts. That smacks of hypocrisy. In the Socialist Group we have tried to be open in our approach to job creation.
We openly admit that to achieve that goal there would need to be a revision of the Financial Perspective, especially for those three areas that Parliament has seen as priorities: the Irish peace process, research and development, and trans-European networks. As in the past our position is to go along with the Article 203 strategy that was outlined in the Budgets Committee last week. What we said was that if you really want to create jobs, if you really want to put money on the line for TENs, then it has to be more than paying for studies, you have to have the money there to actually create the projects and the work. That is why we are prepared to go along with Article 203 to make sure that the money goes to TENs, goes to research and development and, at the same time, that the Irish peace process is not left out of those priorities.
Having said that, we also recognize that the Ecofin Council of 14 October in effect killed off any revision of the Financial Perspective. Our role as a group is not to come along, make a lot of noise and then happily back down. If we cannot get support in this House, if we cannot get 314 votes, our group has not yet made a definitive decision but I would assume that we would go along with the strategy outlined by Mr Brinkhorst at last night's Budgets Committee. That means creating the ECU 300m reserve, highlighting within that at least ECU 100m for the Irish peace process, and then deciding where the rest of it would go. One assumes it would go to research and development and TENs. That is a position we are prepared to support.
It does not help our case when we get lobbied by all and sundry. When we took that decision at the first reading of the budget in committee and highlighted the strategy of going for Article 203, I made the point that the telephones of Europe would begin to ring. And they certainly have, from Prime Ministers and Foreign Secretaries and everyone, to such an extent that we will not be taking that course of action. I have come to the conclusion that the telephone is mightier than the sword because it seems to achieve one heck of a lot more than we do by manning the barricades!
Today I got a note from the United Kingdom Permanent Representation asking us in effect to vote against the amendment that we voted through in the Budgets Committee. It starts off by saying: ' The proposal for a special support programme for peace and reconciliation was made by the President of the European Commission, Jacques Delors, on 7 December 1994.' Wrong. It was not made then, it was made several months earlier by the European Parliament. What Mr Delors did was to get the figures wrong. He said ECU 300m instead of ECU 200m and we have had the problem ever since! But the note goes on to say - and I love this bit: ' Parliament's justification for the proposed reduction, (that is, the Council has not met their request to raise the ceiling on structural funds spending by ECU 100m to replace resources from the reserve), will not be understood in the areas concerned, particularly at this sensitive time' .
That is probably true, but it is also an admission by one member of the Council that what we have said all along is actually fact, that it is because the Council has not come forward with the extra ECU 100m that we have this problem. It does not help when we get stuff like that put around, Mr President, especially at a time of sensitive negotiations.
I would like to make a point about some of the amendments that will be put in by the Socialist Group. In Category 2, we will be retabling the amendments of the Committee on Regional Policy. That will mean that we will be asking for the ECU 1bn in payment appropriations to be reinstated within the budget. That is quite clearly the position of our group. We will be supporting the amendment from the Committee on Regional Policy and the Committee on Budgets in regard to reinstating the funds for RECHAR and RETEX. By the same token, we will be supporting the Budgets Committee's proposals to ensure that the ECU 100m for the peace process is there, but not at the expense of Community initiatives that this Parliament considers a priority.
I turn then to the resolution in Mr Brinkhorst's name. It is quite lengthy. In paragraphs 71, 72 and 73 it touches on the area of comitology. What it says there it means, and the message to the Council is quite clear. If you do not cooperate in this area, then there may not be trouble in 1997 but there certainly will be in 1998.
Mr President, what we have to consider first of all when we have a look at the context of the 1997 budget are the tremendous difficulties which the Council President referred to before the votes, just before our lunch break. We have Member States who are cutting back or keeping a freeze on their national budgets as the public sector deficits have been cut back, not only to be competitive in the global economy but also for the rationale of the single currency towards the end of this decade.
Speaking on behalf of my group, I think we are right, therefore, in making sure that we act responsibly in this budgetary process and we contribute towards that goal ourselves and indeed the position of the European People's Party right from the start of this process, after our Budget Committee votes ten days ago, has been to underline two particular principles.
The first is that we go for a zero growth budget because that is in line with Parliament's commitment of responsibility in the budgetary process and therefore we, in contrast to the Socialists, will not be voting for the Committee on Regional Policy's amendment to be voted back but we will be voting for responsibility in the structural funds, as in other parts of the budget.
Secondly, perhaps as important, if not more important, is to vote in terms of keeping the commitments which Parliament has entered into and particularly the interinstitutional agreement. We do not agree that we should go to Article 203 which in essence - if Mr Wynn would admit this - would actually rip up the interinstitutional agreement. We think that we should actually use the agreements which we enter into, try and ensure, as now, that the strategy of Parliament evolves between first and second reading and encourage the Council to come along with Article 12(2) to have a discussion with us so that we can then revise the perspectives, but within the framework of the interinstitutional agreement, rather than simply tearing it up and saying 'we don't use this' . It would to me, and I think to my Group as a whole, certainly be the wrong step for Parliament to take, while we are in the process of negotiating the Intergovernmental Conference, as it would show us being an irresponsible partner in the budgetary process. We are in favour of awareness at this particular time of the difficulties of the European Union, both in terms of a budgetary freeze and of negotiating within the frameworks that we have already negotiated.
There is however the question of how we can actually achieve that within the frameworks which have been set out. We believe that the proposal put forward by the general rapporteur of putting 300 million in a general reserve, with 100 million specifically allocated to Ireland so it is absolutely copper-bottomed, provides the guarantee that Ireland will have one hundred million at the end of the budgetary process, in whichever category we finally allocate it. That must be a real fundamental principle.
But, as for the allocation of the rest of the 300 million, that will be in the final analysis for the budgetary authority to decide at the end of second reading. But in terms of job creation, if you think that simply by putting another 100 million on the trans-European networks we are going to solve the unemployment problem in the European Union then I am afraid that is not our view on this side of the House. What we must think of in this negotiation - and I direct my final remarks to you, Mr President-in-Office - is that we must have understanding and flexibility from your institution as part of the co-authority of the budgetary process, to make sure the things that you have signed and that we have signed are things which we can actually make work in practice. Situations have changed since we signed up in 1993; we must make sure that it can survive as a living entity. Otherwise the risk is that, when it comes to the revision of the Financial Perspective next year, you will find a more than reluctant partner on this side of the budgetary authority when it comes to continuing with something which is rigid and clearly will be unoperational in the longer term.
Mr President, the preparations for the vote on this budget required the Committee on Budgets to engage in a dual exercise, which merits first and foremost, I believe, a dual salute: to the chairman of the committee, Mr Samland, and to the rapporteur, Mr Brinkhorst.
On 25 July, the preliminary draft budget, which was based on estimates showing an almost 4 % increase on the budget for 1996, was cut back to a zero growth budget. The reasons for this were commendable, and our group supported them. Indeed, how could the Member States be expected to accept an increase in the Community budget, when they are reducing expenditure in their national budgets in a bid to meet the Maastricht convergence criteria?
That fact being established, Mr Brinkhorst's original strategy was severely hampered, inevitably leading the Committee on Budgets to propose cuts. While expressing my group's overall satisfaction, I should like to make a number of basic comments on the decisions taken with regard to this budget and reaffirm a number of principles which we believe to be elementary common sense, at the risk of giving the impression that we are repeating ourselves.
Firstly, on the subject of agricultural expenditure, I should like to hammer home once again the need to distinguish between compulsory and non-compulsory expenditure. Directing my remarks - beyond Mr Brinkhorst - to Mrs Guigou and Mr Brok, who are representing Parliament in the IGC negotiations, I wish to point out that the common agricultural policy is not a budgetary instrument. It is an economic tool for regulating the markets which, for obvious reasons, is subject to estimated budget entries. How could we have dealt with the mad cow crisis, for example, without the flexibility of this mechanism or without the compulsory entry of appropriations? Appropriations under Category 1 must retain their compulsory nature.
I would then comment briefly on the revision of the financial perspective. Clearly, the Committee on Budgets, on which the Interinstitutional Agreement confers very specific responsibilities regarding budgetary matters, wishes to exercise those responsibilities in a precise framework and well in advance. It is natural, in my view, that the conciliation process should apply fully in this context, but this is also the reason why our group does not agree to Parliament making use of Article 203 of the Treaty, since we believe that the Interinstitutional Agreement is an important step forward in the sharing of our responsibilities.
With regard to the absence of legal bases, I believe that our general rapporteur is right. It is extremely important to make swift legislative provision for the unrestricted use of appropriations entered in the budget.
I should now like to say a few words about the figures. Clearly, staying within the zero growth budget, there was not a great deal to allocate. Our group, especially its Irish membership, is shocked at the fact that ECU 100 million of the appropriations earmarked for support for the peace process in Northern Ireland have been put in reserve. More than the budgetary realities, it is fear that Parliament's vote may be wrongly interpreted by the general public which leads the UPE Group to reject the entry of this ECU 100 million in the reserve. We sincerely hope that a satisfactory solution will be found at second reading.
We also have some reservations concerning the fate meted out to 'Euronews' . While it is true that this European television channel is having problems in getting off the ground and achieving financial stability, we must be careful not to jeopardize it further by creating financial restrictions which are too tight.
As regards the research programmes, placing ECU 100 m in the reserve opens up possibilities at second reading, and our group supports this proposal.
Lastly, I come to our group's favourite topic last year: the MEDA programme. Let us stop focusing on Turkey and behaving as if Anatolia and south-east Turkey were the whole of the Mediterranean. Let us not forget that, of all the countries eligible under the MEDA programme, Turkey is the richest, and consequently the least affected economically by restrictive measures. That is why, once again, we cannot accept the possible entry in the reserve of appropriations earmarked for the MEDA programme.
Mr President, first of all I should like to congratulate Mr Laurens Brinkhorst on the work he has done as rapporteur on the budget for 1997, and he has succeeded in doing this with rigour and transparency, both of which are vital in the process of development. Moreover, I should also like to express my satisfaction at the work which has been carried out by the Committee on Budgets, which means that we can send the public a clear message that we want to build a European Union which is not simply a free trade area closed on to itself. But it is also necessary that we should send a clear message that the European Union is at the same time a space where economic and monetary integration is improved and where cohesion is increased. It was therefore very important from our point of view that we should not have approved a proposal which would have resulted in cuts, albeit without practical and immediate implications, to the agreements concerning the Structural Funds as a whole, including those funds under Objective 1, where implementation has been significantly high.
On the other hand, it is to be regretted the Committee on Budgets has not approved - although I hope that the plenary will - an amendment which would stop reductions to the commitments in other objectives, such as the Council's proposal suggests.
Any idea that we should sacrifice these budgetary amounts with a view to the process of nominal convergence in accordance with the Maastricht Treaty has no good reason and on the other hand - although here I disagree with my previous colleague - there should be contributions so that countries with greater difficulties should have some relief in their budget deficit. After all, it was with this in mind that the Cohesion Fund was set up with a very small additionality requirement.
We should also welcome the fact that, at yesterday's meeting, we recovered the cooperation amounts aimed at other countries, in particular Latin America and South Africa, and we hope that on Thursday we shall approve an amendment which restores another significant budgetary amount aimed at promoting exports to third countries.
These are all tiny amounts in our budget which is within the 1.25 % of GDP percentage admitted by the financial perspective. However, we cannot be accused of being spendthrift since, in any case, all they are doing is ensuring the actions and vital principles for the Europe we want to build, an open and competitive Europe, which is in keeping with our tradition and helpful for our future. I would like to say one more thing about the activities to support our initiative to help Northern Ireland, research and trans-European networks. All of these are very important for political reasons and for development. But we should not build up hopes - as someone has already said - and we should therefore not give the idea that the trans-European networks are relevant contributions to solving the problem of unemployment. Of course, this is another basic problem which nowadays concerns us all and which we should really tackle with greater realism - which means that we should also put more emphasis on supporting small and medium-sized undertakings, the only efficient way of solving this problem, given their dimension and the fact that they are to be found in every region of the Union, even in regions which would not feel the effects of a handful of bigger actions, and which actually need less manpower.
Mr President, the central question of this budgetary process lies, in our opinion, in the profoundly restrictive penchant and the strait-jacketed nature of the way in which Community policies are worked out in essential areas.
For example, on the eve of the third phase of monetary union, and already with eyes on enlargement, the Council has shown that it wants to turn this budget, not into a necessary response to the relevant problems facing the Union, especially in the social field, but into an exemplary exercise for the governments of Member States exactly at the moment where, at that level too, everyone wants austerity budgets. This is why we are seeing cuts without any criterion and all of these incoherences as the dominant traits of this budgetary process. None of this bears in mind the limited scope of the Community budget. We have objectively gone back on the decision taken at the European Council in Edinburgh concerning the development of Community expenditure. We have cut agricultural spending by 1 billion ECU just at a time when even proposals already made show that far larger sums are necessary. We are reducing payments made by the Structural Funds by the same amount, even though everyone knows that a decision was taken to strengthen these funds in order to tackle the foreseeable consequences of the application of the nominal convergence criteria.
Efforts are being made to cut internal and cooperation expenditure just at a time when the main problem facing us at this time, unemployment, calls for an exemplary effort.
As a result, we can neither accept the values nor the logic of the Council's draft budget. I wish to underline the following: we feel that we should restore the values in the Commission's preliminary draft budget in sensitive areas and we also feel, as the European Parliament has always affirmed, that some of the most pressing matters - such as Northern Ireland, the trans-European networks and research - should be considered as part of a revision of financial perspectives so that other objectives are not compromised.
What we need to know at this moment is the exact position of the European Parliament vis-à-vis this logic, and whether or not Parliament is going to try and break it. That is what we should do. And yet the votes which are taking place in the Committee on Budgets do not seem to bear this out.
With just a few tiny changes, basically the Council's budgetary logic has been left intact. The reactions which we have now seen today by the different parliamentary committees are a symptomatic testimony and cannot be overlooked.
There has been no significant reaction to the cuts in farming expenditure despite the fact that the Council has gone far beyond what was proposed by the European Parliament in the field of the ad hoc procedure. There is still a cut of 1 billion ECU to Structural Fund payments. On this score, to anyone who says that the fact that this cut does not affect Objective 1 is a positive element - which it is, and one that should be borne in mind, at least by the countries most affected by this objective - I would like to point out two aspects:
on one hand, what is basically at stake is a question of principle and not so much - or indeed in particular - a quantitative question; it is a matter of whether or not the decisions taken in Edinburgh are to be respected.-on the other hand, and from a technical point of view, we must be fully aware that such cut in payments will inevitably be translated, in coming years, into reductions in the authorisations as well. I am certain that it will then cover all of the Objectives. That is why we insist on the re-tabling of amendments aimed at restoring the preliminary draft budget in this field which, as it happens, goes along with the concerns of many other colleagues and which has already been proposed by the Committees on Regional Policy and Social Affairs.Finally, also concerning what has happened to expenditure in Categories 3 and 4. Reductions in important areas such as culture and cooperation are outstanding. Again, cheese-paring has been the main concern.
I would also like to emphasise that we have been going along with the strategy defined yesterday by the Committee on Budgets. I would like to emphasise that we did so with serious reservations, which is quite clear from what we said. We would, of course, prefer that the objectives, that the defined priorities should be applied firmly and not at the cost of other objectives but by revising all of the financial perspectives. I hope that the plenary session will now correct anything which is negative about this budget and we hope that the positive aspects which came out of yesterday's vote in the Committee on Budgets will be followed through.
Mr President, ladies and gentlemen, I cannot imagine that there are many fans of pop music among the members of the Council. Unless I am mistaken, however - and would that I were - a David Bowie hit seems to have mysteriously become their theme tune. The song is called 'We will be heroes, but just for one day.'
Yes indeed, those were heroes who met in Essen, Cannes and Madrid to trumpet the news that, of course, all Europe's efforts would be focused on tackling unemployment. And to this end, the call has been repeated for the trans-European networks to become, in themselves, the engine of economic recovery. The news was trumpeted of an additional ECU 100 million for the Irish peace process - and the Council's unctuous words made the headlines. However - and it is a bitter reflection on the credibility of European promises - headlines were just about all those unctuous words were good for: here and gone in a day. And then it was back to grey reality, back to the same depressing old refrain: how can we make savings?
Given the present state of national budgets and the need to cut public debt in the run-up to monetary union, no one can avoid the pressure for financial rigour. But does the Council's proposal really represent financial rigour? There are cuts of ECU 1 billion on agricultural spending, but in view of the substantial excesses of last year, that is hardly a convincing figure, indeed I regard it as a dishonest figure. The fact is that what we save today will be swallowed up by the BSE crisis tomorrow, and resolving that crisis will continue to be a drain on our resources for years to come.
As for the ECU 1 billion cut in spending from the Structural Funds, that is not a cut at all - if you will forgive me for saying so - but merely a book-keeping trick, because everyone knows that our commitments still remain. The Council should instead have taken a serious look at the problem of where our Structural Fund expenditure is going. But no, that would have required too much foresight! After all, the net contributors are already looking forward to getting back the money that will go unspent in 1998 and 1999.
The idea seems to be that the best way to make policy is not to make it. But that then begs the question: where does solidarity come in? So much for the summits. Their other pronouncements are all so much hot air - and let the House watch what becomes of them!
In fact, we did more than watch - we lent a hand. And yes, savings were made, but again I have to ask myself: for what purpose? For the peace process in Ireland? Wonderful! ECU 100 m, carefully scraped together from other policy areas, for the Council's rubber cheque. For the trans-European networks? Forgive me, but does anyone in the House still believe that ECU 352 m - plus another ECU 100 m - is intended as a signal for job-creation, particularly if there is no longer any guarantee of co-financing in the Member States? It is time that we stopped harping on about the trans-European networks.
We also made savings for research. Yes, but the question is: what is the point, so long as research priorities such as renewable energy cannot be implemented because you - the representatives of the Council - refuse to provide the necessary legal base? However, that does not worry the heroes who go to Rio and trumpet the importance of protecting the environment - ' just for one day' - while back in Europe, out of sight is out of mind, as far as the problems of CO2 are concerned. We cannot honestly claim that this represents investment in the future. And who will bear the burden of these savings? Who else but those least able to do so, in particular the developing countries.
There is nothing in this budget that will strike a chord with the people of Europe - and certainly not the sound of the future! This is not a recipe for shaping Europe, but merely for administering it.
The minor highlights of the budget are simply exceptions that prove the rule. At last, ECU 3 m has been allocated to the tribunal on the former Yugoslavia, a body deserving more than symbolic support. Unfortunately, our initiative to protect the budget against steeply rising pension costs did not entirely get off the ground. The view that future pension provision for Community officials cannot continue to be handed on to each successive generation as a gaping hole in the budget gained some acceptance, but unfortunately Members could not bring themselves to put their own house in order.
Our credibility will be further damaged by our failure to set an example on environmental policy if there is no movement on environmental audits. It is all very well to talk about the 'greening' of the European Union, but you know what they say about people who live in glass houses.
Making savings requires courage and vision, a willingness to abandon cherished privileges, to axe projects that are going nowhere, and to shape policies for the future. We can have no assurance on that score from the 'heroes for just one day' , but perhaps there is a message for us in the Tina Turner song - ' We don't need another hero' !
It may be that all we need is a little more courage!
Mrs Müller, we shall see what music accompanies the Council's reply!
Mr President, ladies and gentlemen, on behalf of my group, I should like to begin by paying tribute and offering sincere thanks to the general rapporteur, Mr Brinkhorst, and to the rapporteur for the other institutions, Mr Fabra Vallés, for having carried out what is undoubtedly one of the most arduous tasks of the parliamentary year. I thank them for having brought to a conclusion, at least in this first stage, a budget which had a difficult birth and even worse growing pains, thanks to a Council which some have put to music, whereas I would resort to poetry and say that it is very reminiscent of Rimbaud's ' Bateau ivre' , since it is, to my mind, incapable of charting a steady course. Despite quite rightly calling for budgetary rigour within the Member States, the Council thinks it can apply this in a devious way to the Union's budget, which is the only instrument for consolidating and explaining to our citizens the advantages of economic, monetary, and perhaps soon political union in Europe.
Over a ten-day period, we have seen - and this should come as no surprise - the triumph of anti-Maastricht parties in two national elections. Even worse will happen if this Council continues short-sightedly trying to scrimp and save, when this budget should in fact have been the impetus for growth in our European Union. It has therefore been difficult for this House to react to an allegedly rigorous budget which is the result of deviousness, given that rigour is applied to agricultural policy, but then there is no hesitation in doubling expenditure in one particular sector - beef - to the detriment of other policies which, not by chance, have for the first time caused certain countries to vote so spectacularly against Europe. The Structural Funds are being subjected to 'accounting discipline' , undermining or at least appearing to undermine that idea of economic cohesion, that desire to travel together along the road to union, which lies behind the Structural Funds. And then in a timid, niggardly way, a few tens of millions are trimmed from major sectors that are crucial to the workings of our internal structure, from development aid and from humanitarian aid. I hope that this trend will be corrected on Thursday, allowing us to hope that in next year's amending budget it will be possible to reinstate some of the appropriations left out of our humanitarian aid budget. The image being given to the citizens here is that of a Europe in decline, one step behind where it ought to be.
It was finally decided not to carry out the major structural investments provided for in the famous Delors plan, of which we still have a vague memory. Alas, every day that dawns proves how right that thinking was, and how wrong is the present attitude of our political leaders, not only in the Council but, I believe, elsewhere too.
We regret that enthusiastic backing has not been given to the proposal of other, more influential groups which, like ourselves, were calling for the Council to be challenged, and for us to go further on the basis of the Treaty itself, whereas we fear that the rather more modest strategy adopted on the basis of Article 203 might ultimately prove unsuccessful.
We are of course pleased that some budget lines - I am thinking in particular of those designed to reinstate certain appropriations, for example the lines on the long-suffering people of Tibet - have been approved, and we hope that the Commission will abide by them this year. In short, we shall vote in favour of the Brinkhorst report, as I said, despite our doubts as to how effective a weapon this will be against the Council.
Mr President, under the good influence of certain Member States, the Council's draft budget forms part of a rigorous approach to public finances that should be highlighted. We welcome this difference in comparison with the recent past. The preliminary draft budget for 1996 provided for an increase of more than 8 % in commitment and payment appropriations. Similarly, this year's PDB provides for an increase of 4 % in commitment appropriations and 3.1 % in payment appropriations. This rise is once again excessive, and the Commission's efforts inadequate, considering what is currently being done in many Member States.
The Council's draft budget, on the other hand, provides for a 0.3 % reduction in comparison with the budget for 1996 - a reduction, that is, of ECU 900 million divided evenly between agricultural and structural expenditure. The Council has thus taken on board something to which we have frequently drawn attention: the existence of nonutilized payment appropriations - which, for the years 1994 and 1995, were worth ECU 9 billion.
Unfortunately, Parliament's Committee on Budgets is not falling in with this trend. As usual, it thinks in terms of Parliament's prerogatives, of power relationships and politicking. There is no hesitation in keeping non-priority budget lines without a legal base. There is no hesitation in talking about 'reserves which are contrary to the principles of budgetary orthodoxy' . And there is no hesitation in envisaging the ceilings laid down in the financial perspective being exceeded: we do so for this year, and of course for those which follow. Acting in this way, we are not heading in the direction of the much-trumpeted economic and money union, for which substantial appropriations are being made available, and we are not improving Europe's image among the citizens of the various nations which make up the European Union.
So a good opportunity has been lost, and our group will be unable to support this budget if the Committee on Budget's amendments are retained. We are in favour of savings: savings that will change the budgetary mentality which has prevailed in this House for a number of years.
Mr President, I followed the debate in the Committee on Budgets with interest, but the French and Flemish non-attached Members will be unable to vote in favour of this draft budget, because they fundamentally disagree with it.
They do so, firstly, for the reasons that have just been set out in an excellent manner by Mr Fabre-Aubrespy. They do so, secondly, because this budget makes inadequate provision for the major sectors in which action on a European scale would be effective: the aerospace and aeronautical industries, and indeed the major infrastructure projects. Adding ECU 100 million to the reserve for the trans-European networks does not make much sense when we are talking about an entire continent.
And they do so, thirdly and above all, because the essential purpose of this budget is to buy support for the federalist project with the Structural Funds and the Cohesion Fund, by creating indebted clienteles at local and national level. It may well be agreeable to provide funding for yachting harbours and guest-houses tucked away in the countryside, but this is not action on a European scale.
There are not only local and national clienteles. There are also countless organizational clienteles: consumer, antiracist, feminist, federalist and environmentalist organizations, and so on. In this area, everything is done with a total lack of transparency.
The rapporteur, Mr Brinkhorst, has tried hard to bring some degree of order, openness and transparency to these subsidies, but he was not supported by the committee's left-wing majority, which wants obscurity to continue to reign supreme in this area.
There are also trade union clienteles, and this is a particularly interesting and significant point. Through a dozen or so budget lines - and the amounts increase considerably from year to year - the major trade unions will receive more than ECU 50 million. The explanation is simple. While the preparations for the single currency and generalized freedom of trade are putting tens of thousands of European workers out of work every day, the European message must be put across. And what better way to do this than by buying the complicity of the major trade unions? That is the reason for these budget lines.
The university clienteles have not been forgotten: the 'Jean Monnet' programme is designed to create support within the universities.
I shall add a final point. This is a propaganda budget. Indeed, every year more than ECU 100 million is devoted to propaganda, including the manipulation of public opinion. Commissioner Oreja has explained that EU money is paying for videos promoting the Union to be broadcast on peak-time television. All this is done in a clandestine way, since it is not made clear that these are promotional videos. We cannot support a budget which appears to be designed to manipulate public opinion.
Mr President, Mr President-in-Office, the process of drawing up the budget for 1997 has seen a trend which threatens to shake the foundations of budgetary harmony. Both Article 203 of the Treaty and the Interinstitutional Agreement of 1993 provide for substantive negotiations between the two arms of the budgetary authority - Parliament and the Council.
However, it has been notable in 1996 that substantive negotiations of this kind have not taken place, because the Council has refused to enter into them. Seven official and unofficial trialogues with the Italian and then the Irish presidencies produced the same result - nothing. The presidencies were unable in each case to obtain the approval of the Council for the oral and written promises that they made. Now, with the further refusal of the Ecofin Council to revise the financial perspective for 1998 and 1999, and with the fact that there is still no agreement on legal bases or on fisheries policy, one has to conclude that the majority of Council members are failing to do their duty as laid down in the Treaty and refusing to engage in substantive negotiations. It is up to Parliament to determine the implications as regards the budgetary procedure.
By contrast, the European Parliament has kept all the promises that it made in Mr Brinkhorst's guidelines. When decisions have been taken, such as those last Thursday in the Committee on Budgets, Parliament has left substantial margins in Categories 3, 4 and 5. In this way, it has created the conditions for implementing the key priorities which have been promised repeatedly, not by us, but by every summit since Essen in 1994. The figures that we decided on were below the level of the Commission's preliminary draft, for the first time since 1979. However, they were subject to conditions which the Council has failed to observe - notably the revision of the financial perspective. We were not responsible for elevating the trans-European networks to the status of a jobcreation strategy: it was the Council which did that, under the German presidency.
We were not the ones who wished to make ECU 300 million available for the Northern Irish peace process instead of ECU 200 m. It was the Council meeting in Essen that made out the cheque, although they have since tried to stop it being cashed. The plan now is to take the money away from some poor regions to give it to other poor regions. And now that Parliament has pointed this out, there is an outcry in the Council.
Where were you, Mr President-in-Office, a fortnight ago yesterday when the Ecofin Council refused to revise the financial perspective, with the result that the decision was taken not to make the additional ECU 100 m available for the Northern Irish peace process? That would have been the time to point the finger at those - such as the British Government - who are now writing clever letters asking us to please find the ECU 100 m after all.
We jointly agreed a revision of the fourth Framework Programme for research and development. But now the Council seems to be blithely dismissive of its own previous assurances. However, the question of whether the EU sends out signals in favour of job-creation cannot be a matter of indifference to this House. That is why we shall do our utmost to see that financing is also found for the three priorities of the TENs, research, and the Northern Irish peace process - even, if need be, against the wishes of the Council. And we shall not allow red tape to prevent us from shifting available resources from the margins of certain categories into other categories, in order to fund these priorities.
How would any Member of this House go about explaining to the voters that although there is cash available in various categories, it cannot be used? The purpose of the Interinstitutional Agreement is not to prevent policymaking, but to facilitate the budgetary process, and we shall be guided by it. We would therefore urge you, for the last time, to embark upon the essential process of negotiation between the first and second readings.
Mr President, the distinctive feature of the 1997 budget is the Council's proposal to cut the Commission's preliminary draft budget by ECU 1 billion in the agriculture sector and ECU 1 bn in the area of regional policy. Our group supports that approach. We are in favour of an austerity budget, and we wish to see spending pegged. However, we disagree with the Council's proposals for cuts that will affect the internal market. But we refuse to renounce the Interinstitutional Agreement, because we have committed ourselves to an austerity budget, and in that respect our position differs from that of the Group of the Party of European Socialists.
At the same time, however, I would call on that group and the Green Group - whose spokeswoman, Mrs Müller, talked of a book-keeping trick in relation to cuts in the Regional Fund - to approve the Council's proposal, because the fact is that the commitments will be translated into payments as soon as the money is required. In principal, therefore, the other side of the House could also support the Council proposal, and we should be doing our duty by agreeing to an austerity budget.
That is why our group continues to call for savings in Categories 1 and 2. We would also urge that the peace process in Northern Ireland should be supported, and we wish to see support for a European research and development policy. I believe, too, that there is a good case for seeking support for small and medium-sized businesses, because surely, if they receive support, it is in such businesses - rather than the trans-European networks - that jobs will be created. In that respect, I agree with the two previous speakers.
I have one further point to make: I am totally against the proposals on the MEDA programme and Turkey which were discussed yesterday in the Committee on Budgets, and would involve moving funds to the reserve if human rights abuses take place in Turkey. If Parliament wished to be consistent, we would have to do the same thing in the PHARE and TACIS programmes. I would therefore advise the House once again to remain consistent and to pursue a policy that is credible. If we seek to make expert reports a precondition, then we shall have to do likewise in the other programmes too.
Mr President, I will be confining my contribution to one subject of vital importance to the island of Ireland, namely the Peace and Reconciliation Fund. It is a fact that two weeks ago the Committee on Budgets voted to cut the Peace and Reconciliation allocation by £78m. This was a profoundly misguided move. It showed an erosion in the practical commitment of this Parliament to the peace process and, in the words of Commissioner Wulf-Mathies, it revealed a lack of solidarity. These sentiments were also echoed by the Taoiseach and Tánaiste of my country. Since then I have worked with my colleagues to ensure that this vital funding is safeguarded and thanks to our efforts progress has been made and the present compromise proposal represents a step forward.
I wish to put paid to one myth which has been peddled in this House about the peace process funding. The original justification for the cut was that the uptake was slow. That is the only justification given. Monies were being transferred to RECHAR and RETEX programmes and there was no question of finding the money elsewhere. There are enough projects on stream to ensure that all the funding can be drawn down. There is ongoing tension between the institutions of the European Union, the Committee on Budgets and the Council, but let us say hands off the Peace and Reconciliation Fund! Do not meddle in this, even if there are problems between Parliament and the Committee on Budgets and the Council of Ministers. As I galvanized opposition to the original cut I was accused of mischief-making. This was a petty response to an issue of profound importance. I was heartened by the widespread support for my stand and I should like to thank the Irish Government, including the Taoiseach and the Tánaiste , Commissioner Wulf-Mathies, the Irish and British industry bodies, my party leader and the parties of Dáil Eireann and of course the British Government which has also supported this. To those who snipe from the sidelines, I would ask are all the latter mischief-making? Of course they are not. I should also like to take this opportunity to thank the President-in-Office, Hugh Coveney, for his support and the degree of consultation he has engaged in.
I have no intention of responding to the undemocratic attack on me by the leader of the Socialist Group, the English MEP Pauline Green, or to Mr Samland. I welcome the change in attitude and I will only be happy when this is back on its own budget line. I deal with facts, not with personalities.
Mr President, this first reading on the budget is a defining moment but, as we know, it is not yet the definitive moment in identifying and setting our priorities for 1997.
My personal priority today, as with the last speaker, is on the issue of financing the peace and reconciliation process in Northern Ireland. As a point of departure, I recall that it was the European Parliament, first of all the European institutions, that insisted that the Union should show its solidarity with and support for the peace process. We agreed to allocate ECU 200m to this task and subsequently the Council raised the ceiling to ECU 300m but refused to revise the Financial Perspective to provide the necessary finance for the additional ECU 100m.
The budget gap is the responsibility of the Council of Ministers and the Council has steadfastly refused to remedy the deficiency. The Council has not honoured the logic of its own declarations.
To its credit, Parliament is now proposing to accord yet again the highest priority to Northern Ireland from within its own reserves and margin for manoeuvre to make good the deficiency of ECU 100m left by the Council. Lest there be any misunderstanding or misrepresentation, such as today's ill-informed letter from the UK permanent representation, let the clear message go from here today that, first and last, it is the European Parliament which has acted and continues to act as the primary guarantor of funding for the peace process in Northern Ireland.
On Thursday we will vote on a package of priorities for Parliament's reserve in which Northern Ireland will be accorded the priority of being the first among equals. This reserve accumulates resources across a number of budget categories. To guarantee the allocation for the peace process in Northern Ireland, the Council must now facilitate this accumulation of reserves between the first and second readings. For the Council not to do this would add the injury of indifference to the insult of refusing from the outset to provide adequate finance. Our vote will allow this House to place the deeply sensitive issue of the peace process in Northern Ireland above our day-to-day political concerns.
I would like to appeal to all groups in this House to lend their support to the package of amendments now proposed and let us from Thursday onward ensure that we transcend partisanship, if some perceive it to have existed.
On the issue of uptake Mr Gallagher is perfectly correct: the uptake is not a reason for trying to slow things down. But that was not necessarily the primary intention in Parliament of those who observed the fact that in a divided community cross-community grass-root development takes time and that is why we have seen a slow uptake. But there is a message for Northern Ireland as well: accelerate the uptake and help those of us fighting for your cause in this House to be justified by next December in asking the Minister - I know that his and his government's good will is there - to back a realistic and fair package for Northern Ireland, which we will vote on Thursday.
Mr President, the financial Europe does exist but the Europe which we are all much more concerned with, the socially cohesive and economically homogenous Europe, is still a dream. The differences between its territories have become greater and inequalities have become more profound, and these proposals for budgetary cuts, inter alia to the Structural Funds, do not exactly help to reduce those differences. Undoubtedly, that social Europe is the most difficult aspect to achieve because it means that political decisions have to be taken which are not inspired by the well-worn principle 'every man for himself' , which the situation of State and Community budgetary austerity seems to have converted into a universal axiom.
Given the Council's draft budget we can only think that, if there are plans to reduce these Structural Funds at the very moment when the regions most need extra help in the process of applying the convergence criteria, this is due to the fact that it is tacitly renouncing the policy of economic and social cohesion and turning it merely into an instrument of the States' whim, and my Group is against such a blinkered policy.
Mr President, the Committee on Budgets initially appeared to wish to set a budget at first reading which would have considerably exceeded the financial perspective and made confrontation with the Council inevitable. Since then, a compromise has been reached which is much more moderate, but the ECU 300 million entered as a general reserve means that the margin available still exceeds that provided for in the financial perspective. We feel that this is both undesirable and unnecessary.
Extra scope could have been created by reorganizing and reducing funding in Category 3, where there are many programmes for which the Member States are mainly responsible. The budget headings here are seen as important for promoting employment, and this is a priority for us too, but it is widely acknowledged that the Union can actually do very little here.
The ECU 100 m earmarked for Northern Ireland in the ECU 300 m reserve should be released immediately, and the ECU 100 m set aside for the TENs reduced if necessary. The TENs are undoubtedly one of our top priorities, but the amount already included in the budget and the loans from the EIB and the EIF should mean that the projects can go ahead without any financial problems in 1997. In our opinion, therefore, there is no need to have a general reserve of ECU 300 m, which is only likely to lead to institutional problems at second reading.
Finally, on the subject of agriculture, the procedure followed needs to be revised to give the Committee on Agriculture a greater say in determining agricultural expenditure. The amount currently allocated can only be provisional, and there is still a great deal of uncertainty, particularly as regards the beef package. Whatever solution is found to this problem, it must not be at the farmers' expense.
Mr President, economic and social cohesion has recently received considerable political attention - officially, at least. Everyone agreed that the 1997 budget should serve to stimulate employment, seeking to reinforce measures to boost job creation through investment in infrastructure and research, support for SMEs and the development of human resources. But unfortunately, the words were not followed by actual deeds; on the contrary, the Council of Ministers has imposed a cut of some ECU 3000 million in the Community budget for 1997. There are cuts of ECU 1000 m in the agriculture sector, ECU 1000 m in the Structural Funds, and ECU 750 m in internal policy, research, transport and social affairs.
However, the cut in payment appropriations for the Structural Funds affects neither Objective 1, nor Objective 6, nor the Cohesion Fund - a clever move which enabled the Council to achieve a majority vote, thanks to the easily predicted vote in favour by Ireland, Portugal, Spain and Greece. The real problem is that the cuts have related principally to Objective 2, concerning areas affected by industrial decline, support for SMEs and the construction of the trans-European networks. All of this is justified by the need for budgetary rigour. This strategy, however, has brought to light three major contradictions.
The first is the glaring discrepancy between political ideas and action. Yet again, it is being shown that the policy of the Structural Funds provides a sound basis for progress towards EU integration, but that the success of this strategy is dependent on political will.
The second relates to the cunning behind the cuts, whereby all that mattered was approval of the draft budget. If one looks more carefully at the nature of these cuts, however, it becomes clear that they affect all the development policies. Apart from that, as we all know, Objective 2 concerns industrial areas in decline, areas where unemployment levels in industry are higher than the Community average, with a structural decline in this category of workers.
So what does the Council do? It cuts aid to this sector, just when the EU - or the Member States - should be committed to an unprecedented onslaught on the humiliating scourge of unemployment. All the fine words on unemployment and commitments to combat it are, quite frankly, appearing less credible than ever. The third contradiction is a corollary of the first two, demonstrating clearly how in practice these cutbacks serve to weaken European solidarity, which is the principle underpinning economic and social cohesion.
In our view, the Council's decision to reduce these appropriations is all the more unfortunate because it is now that the regions are in most need of help on their way towards Community integration. Instead, the very foundations of cohesion are being undermined, and the redefinition of the Structural Funds put in jeopardy.
Mr President, I would not wish the nature of the Structural Funds to be changed by stealth, making them in a sense conditional on respect for the Maastricht convergence criteria. It must be remembered that the Structural Funds are self-contained mechanisms to help attain the goal of economic and social cohesion, and not to achieve economic and monetary union.
Mr President, before anything else, I should like to make three preliminary remarks:
First of all, as draftsman for the revision of financial perspectives I am worried and irritated by the demagogically motivated polemic about the Northern Ireland programme. I am personally very much involved and completely behind the combat led by John Hume and I can tell you that, many years ago, more than ten years ago, Mr Hume invited me to the first meeting and I have returned many times to Northern Ireland, trying to make my very modest contribution to finding a peaceful solution to the conflict there. But what is important here is the institutional position and, as draftsman, I am fully behind the support which the European Parliament has always given to the peace programme and complained when the Council unilaterally decided to increase it from 200 million ECU to 300 and yet it was the Council itself which refused to meet the extra 100 million ECU funds. (In any case, it was never said that this was for the year 1997 but instead for the whole period of 1997 to 1999.) The Council has known now for more than a year about this timetabling and is now refusing to revise the financial perspectives - and this was pointed out at the first meeting with the Irish presidency last July. Unless there has been a mistake or an omission, I was present in person at the same time at that very meeting where the Council was represented.
Secondly, the amendments should not alter or block the MEDA Programme.
Thirdly, for good or ill, I speak on behalf of the minority in the Socialist Group which opposed the denunciation of the inter-institutional agreement.
Now I should like to come to the crux of the matter: the Council said that it approved the austerity and rigour project. These are very fine words and they have a good ring to them. But I should like to explain to you what this austerity and rigour consists of: first of all, a 1 billion ECU cut to the EAGGF-Guarantee Fund (with the extremely rigorous exception of beef and veal COMs and 'mad cows' ). This is compulsory expenditure and therefore as flexible as chewing gum. This figure is plucked out of the air but the exceptions are not. In the Structural Funds there are another 1 billion ECU worth of cuts in payments - except for Objective 1 and Objective 6 areas. Why? In order to obtain the vote of the poorer countries and the new Scandinavian partners: that is rigour for you. 'Exemplary rigour' , ladies and gentlemen. And so, we have made a few blind cuts to the internal policies - Category 3 - and the exterior policies - Category 4, to save a miserly 500 million ECU (in the full knowledge that the European Parliament would restore the preliminary draft credits, at least).
To summarise, what has happened is a 1 billion ECU cut to the Structural Fund, representing 0, 01 % of Community GDP. No-one who wishes to enter monetary union will be excluded because of that or for the indebtedness which might call for its pre-funding. The fact that some governments do not wish to finance the fight against unemployment or reconversion activity cannot lead to an a priori reduction in these funds. If nothing is actually done in the autumn, there are measures - such as a corrective budget - which means that they can be paid in good time and that would avoid the European Parliament the shame of approving a budget whose only message would be undermining the fight against unemployment.
Mr President, as regards tourism, over 40 Members of the European Parliament have tabled two amendments in which we ask that the same number of similar amendments by the Committee on Transport, which the Committee on Budgets strangely rejected, should again be included in the budget. Concerning those amendments, namely at position B5-325 on funding for the HOSPITALITY Programme and at position B7-830, the Committee on Budgets not only deleted the sums in question but also went as far as deleting those two positions entirely. In other words, it eliminated tourism entirely from the budget and has countermanded Parliament's firm view that European tourism must be subject to Community regulation and support. I remind you that in Parliament's resolution concerning the IGC, we explicitly called for the inclusion of an order for tourism. Finally, if the Transport Committee's amendments tabled again by the 40 Members are not accepted next Thursday, this will create confusion, a real irregularity, since if the report on the HOSPITALITY Programme is approved by Parliament next Friday, there will be no money with which to fund it.
Let me say a few words about the trans-European networks. It is just as well that at yesterday's meeting the Committee on Budgets did not overthrow the interinstitutional agreement on financial perspectives so far as the trans-European networks are concerned. The Council's commitment on trans-European networks via the interinstitutional agreement is politically very important and must not be undermined and overthrown by the European Parliament itself by subtracting sums to cover gaps in the budget or to build up reserves. Something that Parliament established with a great deal of effort for the sake of Europe's peoples during the conciliation procedure, ought not to be discarded in order to cover incidental funding difficulties under other budgetary headings.
Mr President, in a sense, this is indeed a budget typified by rigour, since it is a 'zero growth' budget which reduces by over ECU 2.5 billion the appropriations for agriculture, the Structural Funds, internal policy and external actions. Leafing through the document's hundreds of pages, however, one gains the distinct impression that the rigour applies to certain sectors, the most productive ones as it happens, and comes to an abrupt halt at other sectors, where it would have made more sense to act.
Here are a few examples: first, staffing policy. The personnel of the Community institutions has increased by over 50 % in the past ten years and is still growing, even though their efficiency seems to be declining alarmingly. Yet this budget does not even touch on the need to halt the steady inflation in staff and the associated costs, except in an amendment from our group.
Next, the Commission's external offices. Some members of my group discovered something recently which few people know, namely that the Commission has over 230 offices in non-Community countries - more even than the number of nations in the world. The costs are exorbitant - around ECU 35 million in 1997 just for upkeep - whereas their usefulness is open to question in many cases, and certainly non-existent in some of the remotest areas of the globe. A truly rigorous budget should not overlook this absurd and unproductive expenditure.
Finally, buildings policy. Here, Parliament itself is the cause of the scandal. In both Brussels and Strasbourg, we are carrying out gigantic building projects, both of them marked by systematic violations of our own rules. The total cost of the two projects - over ECU 2.5 bn - is forcing Parliament to stint on the resources needed to carry out our normal duties.
I shall end there, Mr President, although the unconvincing aspects of this budget do not stop there and will lead me personally to vote against it.
Mr President, over the years, there has always been disagreement between Parliament and the Council as to what constitutes compulsory and non-compulsory expenditure. In December last year, the Court of Justice ruled that Parliament, the Council and the Commission should decide this question among themselves. With this in mind, the ad hoc procedure for agricultural expenditure was started this year. In July, the House decided by a large majority that ECU 556 million should be placed in the reserve, which meant that Parliament would also have a say in how the money was allocated. I can still hear everyone congratulating themselves on this, even though the amount involved was actually only 1.2 % of all expenditure under Category B1. The ad hoc procedure is now over, and it has produced a reserve of ECU 62 m, and ECU 1 billion in savings. Now, I am naturally all in favour of making savings where this is possible, since there is no point in spending money for the sake of it, but ECU 62 m seems a very poor result compared with ECU 556 m. Parliament now has a say in how 0.15 % of the EAGGF is allocated. My reaction is that we can do much better than this in future.
Something else that needs to be improved in future is the House's internal democracy. The conclusion of the ad hoc procedure meant that the Committee on Budgets was not able to examine any of the amendments tabled by the Committee on Agriculture and Rural Development. What was the point of all that work? I think the House needs to have much better procedures in future, not just in order to improve democracy here, but also so that Parliament's democratic control over the agriculture budget can be improved as well.
Mr President, this is yet another budget of austerity and essential stagnation. A budget that goes hand in hand with the drastic cuts imposed in the Member States as they approach the critical decision on accession to the third phase of EMU.
The immediate victims of this policy are the broader social strata of working people, farmers and craftsmen, since Mediterranean agricultural products are mortally affected by the new reduction of budgetary allowances for them and by the more general anti-farming framework of the CAP review.
Action to eliminate social and regional inequalities is restricted by the unacceptable reduction of Structural Fund resources. Special action to combat unemployment remains wishful thinking and so demonstrates the hypocrisy of the related declarations.
Mr President, I also want to point out that a positive element of all this is the transfer to reserves of the finance earmarked for Turkey in the context of Customs Union. I cannot, however, say the same about the allocations for the MEDA programme that concern Turkey, which we should find a way of freezing until that country demonstrates practical respect for international law, and for the human and democratic rights it is provocatively and unrestrainedly violating.
Mr President, I wish to address my remarks to paragraphs 45 and 46 of Mr Brinkhorst's report, as Parliament's special rapporteur on the satellite agencies.
In 1996 I was given responsibility for carrying out a thorough investigation of satellite agencies as part of the 1997 budget process. We had several questions we wanted to ask: where they were going, what they are doing and how do we pay for them? Two working documents have been produced on this subject. In 1996 we adopted an interim strategy of putting a global reserve on the satellite agencies to ensure that the Commission came up with a harmonization of regulations with regard to those agencies and also to ensure that the agencies themselves employed budgetary rigour. I would like to thank the Commission on the work they have done by meeting us half way on the report they have given on part of the harmonization.
Our strategy for 1997, following the visits, has been rather more different. We wanted to focus on the specific needs of agencies and this year there will be no global reserves on those specific reserves for agencies on an ad hoc basis but only reserves for agencies for specific reasons. I would like to draw the attention of the Commission and of Mr Liikanen sitting there to the recommendations that I would like to make.
The first one is on the question of own resources. All of the agencies have own resources, especially London and Alicante, and it is important that we, as a budgetary authority, develop a single concept of how to quantify them and how to deal with them. Re-use of own resources qualifies as income for the European Union and only the European Union and the Committee on Budgets and the budget partners can budgetize own resources within its budget. Through the Haug report on London and Bangemann statements later, I would like a report from the Commission for the 1998 budget on the question of budgetization.
The second question is on the presentation of the budgets for the agencies. We have to move now towards management by objectives where we can get the agencies to operate on project lines, bringing together costs in terms of staffing, equipment and resources. This would help clarify matters and enable us to look at areas of overlap.
Thirdly, on the question of buildings, with regard to CEDEFOP we are recommending that reserve be placed on the new building in Thessalonika because there has been no start yet. We are therefore recommending placing ECU 1.7 million in reserve.
Fourthly, on the question of pricing policy I am recommending that we have a review of the London agency because the current pricing policy is inadequate to meet its needs.
Fifthly, on the question of Bilbao I am placing one million in reserve with the three million budget on a recommendation that we get a report and a business plan from those agencies. We still want individual discharge procedures separately and we look forward to the Commission coming forward with that.
Finally, I would like to thank the Commission and the budget authority for their support on my work and, with that, I hope that the agencies get better support, both from the nation states and in Parliament itself.
Mr President, for the first time, the Committee on Agriculture and the Committee on Budgets have worked together with the Commission to produce a more accurate evaluation of compulsory expenditure. I should like to thank the rapporteur, who has worked so hard to make this possible. For the first time, the Council has decided on a linear reduction in much of the compulsory agricultural expenditure, with the exception of beef, since the Member States would prefer to have a supplementary agriculture budget later, rather than paying high agricultural contributions in advance in 1997, some of which they can subsequently recover.
The Council has specifically guaranteed funding for compulsory agricultural expenditure by openly mentioning the possibility of a supplementary budget. It has, for the first time, accepted an albeit modest reserve for agricultural expenditure, funded by possible savings from certain budget headings. The House will have to deal with this new situation very carefully in terms of procedure.
For the first time, the Council and the Committee on Budgets have decided that the ad hoc procedure on compulsory agricultural expenditure could be concluded before Parliament had voted on the draft budget at first reading. This means that, likewise for the first time, Parliament will not be voting on any amendments on the agricultural items in Category 1.
While the developments I mentioned earlier are to be welcomed, this last point has meant that the agriculture budget has not been handled properly this year. Most of the members of the Committee on Agriculture feel that their work has been undervalued, and this is threatening to undermine cooperation between the Agriculture Committee and the Budgets Committee once again. To avoid this in the next budget negotiations, we need to deal with the entire agriculture budget in detail in June, before the ad hoc procedure is concluded.
Moving on finally to the treatment given to the compulsory and some of the non-compulsory expenditure in the beef sector, this has been specifically excluded from the linear reduction, but is still at an unrealistically high level. The ad hoc procedure will have to be restarted once the Council decides to amend the amounts which have been set, and there will then have to be a supplementary budget, rather than clawing the money back from farmers' incomes. The BSE crisis calls for special measures, but the Council is not the only one able to handle this: Parliament too is more than capable of developing appropriate measures to deal with this exceptional situation.
Mr President, ladies and gentlemen, the point has been made on a number of occasions that the European Union's budget for 1997 cannot be seen as a separate issue from the Member States' national budgets. It is indeed true that 1997 is an important year for the Member States in terms of meeting the convergence criteria laid down in the Maastricht Treaty, but we must not exaggerate. I have just done a rough calculation that the volumes we are dealing with in the European budget are the equivalent of only 0.1 to 0.25 % of the gross national product for the national budgets. There is another link between the Maastricht criteria and the budget debate. To try to compensate for the negative impact which meeting the convergence criteria would have on jobs, the Commission and the Council decided as early as in 1993 to publish a white paper, the Delors White Paper. This has been endorsed time and time again at various European summits, but its implementation has always been contested by the Finance Ministers. Finally, at the beginning of this year, the new Commission President, Mr Santer, announced to Parliament and the public at large, amid great pomp and ceremony, that there was to be a European pact on employment, a kind of slimmed-down version of the White Paper, which would require a review of the financial perspectives. However, Ecofin's decision last week has put paid to this pact as well. The Council must bear most of the responsibility for this, but I have to say that the Commission has reacted very, very weakly to the humiliation heaped on its President by successive decisions from the Council.
The European Parliament has a vital role to play here, not least because of the substantial budgetary powers that we enjoy. In recent weeks, various pro-active strategies have been put forward, and the rapporteur has made a number of proposals which we have supported. Unfortunately, thanks to a large section of the House, particularly the PPE Group - more so than the Europe of Nations Group, which is at least committed to an intergovernmental approach - the compromise we now have before us no longer sends out any clear political signal, and I therefore regard this, Parliament's first reading of the 1997 budget, as totally unrepresentative.
Mr President, we are faced with something of a paradox here. Parliament listens to the Council, but the Council does not listen to Parliament. In fact, the Council does not even listen to itself.
Parliament listens to the Council. It is not self-evident that we should do what we are doing and, contrary to what the last speaker has just said, the political message that we are sending out is very clear. We are assuming our share of the rigour. We are assuming our share of the responsibility. We are accepting a zero growth budget - apart from the Structural Funds, which are obviously bound to increase. We are accepting an overall levy which is more than four points lower than that which could be permitted. We are agreeing to make substantial efforts with regard to the common agricultural policy and the Structural Funds.
However, the Council is not listening to Parliament. As Mr Samland pointed out, on all the issues that we have raised, in which we have a common interest and which we are discussing - whether it is the code of conduct on fisheries, legal bases or revision of the financial perspective - we are confronted with a brick wall.
Worse still, the Council does not even listen to itself. I picked up a copy of the President-in-Office's speech this morning. He said that the Council's priorities were education and youth - this is on page 3 - the environment, the internal market and the TENs. And what do we see? Education and youth - down 12 % on last year; the environment - down 9.3 % on last year; and the internal market - down 35 % on last year. When we read this, we could be forgiven for thinking that it is clearly better for a project not to be among the Council's priorities, if it wishes to receive funding.
Despite all this, we are starting off very moderately. We refused to allow the Interinstitutional Agreement to be upset. We are sending the Council a message of readiness for dialogue, of openness and moderation. Seize that opportunity! The Interinstitutional Agreement is at stake. It can only work if both our institutions are prepared to make compromises. Parliament has a habit of talking tough at the beginning and then softening up as things go on. Today, we are starting with moderation. Do not assume that this will be followed by a cave-in.
Mr President, last week the President of the Commission was dealt a tremendous slap in the face by the Ecofin Council, yet I have the impression that his only reaction has been to turn the other cheek.
When I look at what Parliament is doing, I have the feeling that we have reacted in exactly the same way, despite the fact that the House supported every aspect of the Commission's pact on employment - even those groups who now seem to be trying to distance themselves from it - and thereby accepted that if Europe really wants to do something about its employment policy, its budget needs to contain some elements of a realistic funding policy. These have now been entirely eliminated by the Ecofin decisions, and are not likely to be reinstated if we continue with our present attitude towards the budget. Now is our chance to restore the heart of the pact and the prestige of the Commission, which I feel has been seriously damaged. But we have ducked the issue, we have come up with a weak compromise which actually, as the budget Commissioner said, quite suits the Council, in that it no longer needs to carry out its threats for the second reading. So Parliament has, in my view, done exactly what it always does in the budgetary procedure: it has put back a little of what the Council took out, and I do not think that there is a single voter in Europe who is still taken in by this charade.
On the subject of the Structural Funds, I regret the fact that my group feels that the ECU 1 billion cut by the Council should be reinstated, because I do not approve of money being included in the budget unnecessarily.
I think it was Mr Giansily who reported that ECU 9 bn of the payment appropriations earmarked for the Structural Funds in previous years have been carried over. The payment appropriations are already ECU 23 bn behind schedule. What this means is that we have an tremendous problem with the Structural Funds, but the solution does not lie in including unnecessary funding under bogus headings in the budget. I have one final comment about Turkey. I regret the fact that we have still not been able to create a MEDA reserve, because I do not think that entering a set of remarks in the budget is enough to counter legislation. And finally, for the benefit of my Irish colleagues, I think we need peace in Ireland, particularly Northern Ireland, rather than war in the European Parliament, which is what many of the Irish Members appear to be waging at the moment.
Mr President, I should like to welcome the President-in-Office of the Council, my old colleague in the Irish parliament, and thank him for his cooperation so far through the budgetary procedures and for his understanding of the difficulties, particularly his understanding of Parliament's position.
We may have some disagreements about details but I think that the objectives that we have in this House are shared by the President-in-Office in relation to most matters. We have to acknowledge that these are difficult times to frame a budget. There is huge pressure on public finances in most Member States arising from the need to control inflation in preparation for economic and monetary union. This has unfortunately created a climate in which it is difficult to find the resources necessary to finance all the policies that Parliament would like to see developed, particularly in relation to unemployment and Third World development.
I am very happy to note that in this difficult situation the institutions of the Union have stood by their commitment to continue with the increase in structural funds - the funds devoted to the regional policies of the European Union. We are on target to meet the commitment on the doubling of the structural funds at the end of the present programme. I think that the poorer regions of the Community should appreciate what Parliament, in particular, and all the institutions are doing in this respect.
I regret the dispute that has arisen in relation to Northern Ireland. This has been so much discussed in the budgetary procedure here today that it is hardly necessary for me to refer to it. All I want to say is that I have recognized the good faith of Parliament from beginning to end. I remember when this budget line was first proposed within the Committee on Budgets. I remember that Mr Wynn was rapporteur and that his proposal was unanimously accepted and supported by everybody. Parliament has never gone back on its commitment to support this fully. There is a difficulty in finding the money, but I support Parliament in its belief that it should not be taken out of structural funds.
I want to thank everybody for their understanding on this matter and say that I hope we will not have any more controversy about it.
Mr President, I should like to focus on one element of this year's budget negotiations, namely the Structural Funds. The European Parliament has one overriding priority, as does our group, and that is to combat unemployment. In this context, the Structural Funds are an important instrument. Several amendments were tabled on this issue in the Committee on Budgets, but none of them found majority support.
So what is the situation now? The Group of the Party of European Socialists wishes to reinstate ECU 1 billion in the Structural Funds, in order to avoid creating the impression that the European Parliament is turning its back on structural policy. The alternative is the ECU 1 bn cut which is proposed by the Council. However, it will make absolutely no difference what the House decides. Over the next few years, billions of ECU will be repaid to the Member States because they failed to make use of them within the Structural Funds. The money was not fully taken up, not even in the new German Länder .
It is no longer open to the European Parliament to decide whether any use could still be made of this money. All we can do is sit back and watch taxes that were paid to Europe being returned to the Member States, which will use them for plugging holes in their budgets, rather than creating jobs.
In my view, the European Parliament must in future demonstrate that it will not tolerate resources being wasted - in the Structural Funds or elsewhere - or Member States failing to fulfil their obligations. We must consider how to deal with those Member States which fight for every available ECU for their under-developed regions, but then fail to stand by their commitments. To do that, however, we need a joint strategy - one that will command a majority in the House and which can no longer be left to the Council. There are ways of achieving such a strategy. But we need to use them.
Mr President, the most striking thing about this whole budgetary procedure is the Council's negative attitude towards social policy. I think it is scandalous that the Council has still not understood that without a social policy, Europe is completely handicapped. Social policy is something which the people of Europe can identify with and which often affects them directly, and we must not allow it to be systematically undermined as it is now.
The socialists, who are in power in eleven of the 15 Member States at the moment, should make sure that their social awareness is shown by their government representatives, as well as here in the House.
The European Structural Funds in Category 2 are another issue which concerns me. I and my group can agree with cutting ECU 1 billion from the payment appropriations as a feasible and necessary step as Europe prepares for EMU and has to make savings. But I cannot accept that the cuts should be made only from Objectives 2, 3, 4 and 5. These are the principal objectives of the social funds and account for only 15 % of their total volume.
The Council has made the wrong decision and is guilty of discrimination. The Netherlands also shares in this guilt, since the government's stupid attitude placed it in a position of isolation in the Council and helped to get the decision adopted. Mr Zalm, the minister who led the negotiations for the Netherlands, fulfils the traditional definition that 'in matters of commerce the fault of the Dutch is giving too little and asking too much' . I fear that the Netherlands will run into even more difficulties in the future because of its government's attitude, which is like someone who has a pound to spend and expects to be able to buy a Rolls Royce.
Finally, I would point out that the Council's hostile attitude has also created major problems in Category 3, which Parliament has succeeded in resolving thanks to its inventive use of the funding available and the fact that it has the final word on this category, rather than the technocrats in Brussels.
Mr President, other speakers have already pointed out what a pathetic figure the Council has cut in the present budgetary procedure. In contrast to its ringing declarations of support for employment policy, the budgetary procedure has seen quite the opposite approach being adopted. Let us think of the cuts in social policy, internal policies, energy policy, and the rest. The list also includes structural policy, although we should not engage in shadow-boxing on that issue. Ultimately, it will make no difference at all if we include a billion more or less: the real scandal is that ECU 23 billion has so far gone unspent - at a time when there are 18 million people out of work in the Union.
The fact that this discrepancy between appearances and reality occurs behind closed doors should not lead us to think that the people of Europe fail to recognize it. Perhaps, indeed, the latest election results go to show that only opposition parties can now be successful at the polls.
Despite the attitude of the Council, the Socialist Group has tried to support the employment policy. We regret that those on the right of the House have been unable to give that policy their full backing.
Mr President, the Community budget for 1997 has been drawn up in the spirit of Maastricht. However, it is our duty to contribute in every way towards addressing the major social problems faced by Europe's citizens. The Council's cuts to the 1997 budget are large, and serious commitments are being ignored. I would like to make some comments on the Structural Funds, Turkey, and the internal policies.
For plainly financial reasons the Council has cut the Structural Fund appropriations by a billion ECU. The sector of structural activity contributes towards modernization, the reduction of inequalities and the creation of jobs. The European Parliament must restore the amounts specified in the draft budget. In Category 3 there are many actions that contribute towards job creation, such as the trans-European networks, action on behalf of SMEs, and action for tourism. The promotion of those actions is a priority. Finally, we support the freezing of all credits concerning Turkey under the finance regulation and MEDA, on the grounds of that country's behaviour in the context of human rights and its aggressiveness towards Greece and Cyprus.
Mr President, there is growing dissatisfaction in Europe and in the EU with politics in general and with the EU in particular. This was seen in the recent vote to the European Parliament. One explanation for this is that many EU citizens are worried about increased unemployment and a deterioration in the provision of welfare. I think it is important that we take seriously this concern and these signals which are now coming from the citizens of Europe. It is important to show that the EU has a human side and that we are prepared to live up to the proud declarations which we have previously made, in particular those made at the summit meeting in Cannes on the TransEuropean Networks and other important initiatives against unemployment. I consider that one good way of showing this and a first step forward is to accept the budget proposal which the European Parliament is now putting forward.
Mr President, I wish to begin by saying that I have listened with interest all day to everything that has been said and I intend to convey it to the members of the Council.
For those who were not there when I made my own address, I just wish to refer to five points in it which, in fact, were raised again and again in many of the contributions. Firstly, the need for budgetary rigour in 1997 in the context of EMU: I do not need to labour that point, it is well understood here and I want to thank Parliament for its acceptance of that somewhat unpalatable truth which all of us have to confront.
I also mentioned the extreme difficulty in the present budgetary climate in Europe of revising the Financial Perspectives for 1998 and 1999. Having explained at some length why that was causing severe difficulties, I have to say that it will not be possible to persuade the members of the Council to revise the Perspective in the present climate.
However, I am much more hopeful that we can make serious progress on at least two of the issues which have been identified widely here. On the question of legal base, I hope, come the meeting on 19 November, that we will be able to report serious progress and that we will be able to reach a compromise and an understanding with Parliament. I hope too that we can make similar serious progress on fisheries agreements.
In relation to the subject which has created a great deal of heat in my own country - that is the threat to the peace programme in Northern Ireland - all I want to say about that is that I have never listened to such unanimity of purpose, both in this House and I know too amongst each of the countries which I represent as President, about any issue as there is about this. So that, irrespective of the difficulties, technical and otherwise - I accept that there are some - that exist between the two arms of the budgetary procedure, it is incumbent on both sides to solve this difficulty, and we will solve it.
On the subject of the structural funds: I just wanted to mention that the reduction of ECU 1, 000m in appropriations is conditional upon Objective 1 and Objective 6 regions being fully safeguarded. It is also clear that this cut is most unlikely, in any circumstances, to affect any structural fund commitments in 1997.
Finally, I wish to say that it simply is not true to state that the Council is not listening or is not negotiating in a meaningful way with Parliament. However, the climate is particularly difficult for individual Member States in the shadow of EMU constraints and requirements in 1997. This has severely limited the ability of the Council - and my ability - to compromise with Parliament. I would therefore ask for some understanding of that particular difficulty which confronts us all.
From a budgetary perspective, 1997 is almost a unique year, both for the problems which it has presented for individual Member States and, in consequence of that, for the problem that it inevitably confronts this great institution with as well. Having said that, and despite Mr Samland's views, I commit myself again to trying my best, with my colleagues in the Council and with your own distinguished representatives, to reach a fair compromise and to work out a budget at the end of this year for next year.
Mr President, I wish to come back on four points. Firstly, on the Financial Perspective; very often in the European debate one asks: economic and monetary union or employment? The Commission's reply is economic and monetary union and employment. That has been the reason for President Santer's proposal and the underlying logic of the whole proposal. We have chosen trans-European networks and research because they were Council priorities but also because they were proposed by the former President of the Commission, Jacques Delors, in his White Paper.
We regret that the Council was not able to accept our proposal and for that reason we greatly appreciate the support we have received from Parliament. In this rigorous budgetary exercise Parliament has found ways to keep these ideas and objectives alive and this is extremely important. In the same spirit the Commission will do all it can to ensure that this can be implemented.
Secondly, on structural funds, the Council cut the payment credits by ECU 1 billion. I want to make it totally clear here that there is no change in the underlying regulations. They remain the same. The Council cut the estimates of spending. The Commission must implement the budget according to the regulations so if the payment credits are not sufficient to cover the commitments, we must bring an amending budget to the budget authority. I cannot comment on the discussions here in Parliament but I assure you that the Commission will guarantee that all the commitments will be covered by payments provided the budgetary authority is prepared to accept, if necessary, a proposal in the form of an amending budget.
Thirdly, I greatly appreciate the President-in-Office of the Council's words on the legal base issue. It is extremely important now for the three institutions to show their willingness to resolve this issue. Anyone who has worked more on the budget and less in legal issues is always surprised that we spend hours, days, weeks and years on discussing legal matters when the amounts of money involved are minimal. This operates against a clear, coherent budgetary policy. I really hope that a solution can be found to these difficult institutional problems to make the financial management of this House credible in all fields.
Finally, Mr Wynn took up an issue which has also sometimes surprised me. He complained that Commission officials come to the Committee on Budgets and to other committees to propose increases in the Commission budget proposals. Mr Wynn should not listen to them. There is only one Commission position. The Commission is the institution which has the confidence of Parliament and it makes a collective proposal which is a political paper to Parliament. If some officials do not understand that, it is only a sign of their bad judgment and Mr Wynn should not pay any attention to that. If they defend our proposals they are doing what is expected of them. I hope that the Commission proposal will be accepted. If Parliament wants to change it - I hope it does not but it has the right to do so - I would hope that it does so on its own initiative and not on the initiative of some Commission officials.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place on Thursday at 10 a.m.
(The sitting was suspended at 5 p.m. and resumed at 5.30 p.m.)
Question Time (Commission)
The next item is Question Time to the Commission (B4-0971/96)
Question No 41 by Gianfranco Dell'Alba (H-0734/96)
Subject: International Criminal Court and human rights
Given the importance of the work carried out by the ad hoc tribunal on the former Yugoslavia and the progress made by the United Nations preparatory committee responsible for drawing up draft statutes for the International Criminal Court, and following the adoption by Parliament of a resolution on this matter on 19 September 1996, does the Commission not think that the setting up of an international criminal court will provide an important lever with a view to ensuring respect for and promoting human rights and humanitarian law throughout the world?
I am particularly grateful to Parliament for raising this question, since it draws attention to an important issue.
As you know, Mr President, the European Commission has supported the setting-up of the ad hoc tribunals on the former Yugoslavia and Rwanda by providing funding for various projects. We have provided over ECU 2 million for the tribunal on the former Yugoslavia, for example. Now that these two tribunals are in place, the Commission and the Council feel it is vitally important that a permanent International Criminal Court should be set up to bring criminals to justice at international level. A court of this kind would have to deal with the following issues: serious violations of humanitarian law, serious and systematic human rights violations and crimes against humanity, irrespective of where they are committed.
Progress in setting up this court depends on the negotiations in the sixth committee of the United Nations General Assembly, which is preparing a draft statute for the court. The Union Member States have also actively supported these negotiations.
From the ECU 300 000 under budget heading A 3030, which was introduced by the European Parliament, the Commission has already funded projects by non-governmental organizations to promote the setting-up of the International Court. Once it is set up, the Commission will certainly be prepared to consider providing financial support for its activities.
I would therefore stress the importance of the ongoing negotiations, including the inter-state negotiations that are to be held on this subject, probably in 1998. It will be a long haul, but let us hope that our efforts will be rewarded.
Mr President, I should like to thank Commissioner van den Broek for having come in person to answer my question. I am grateful to him for his statement, and I can tell him that on Thursday, in all likelihood, the European Parliament will vote at its budget sitting for a specific line, with appropriations of ECU 3 million, for the permanent funding of the two ad hoc tribunals, with a view to the establishment of the Permanent Court. Therefore it seems to me that here too we see eye to eye with the Commission, to which I would address the following supplementary question.
At its last part-session, the House voted unanimously in favour of a resolution calling for a clear commitment not only from the Council but also from the Commission - to the extent that it is competent - to act in accordance with the recommendations of the preparatory committee for the United Nations sixth committee, namely that a date should be set in 1998 for the work of the constituent conference of the Court.
Can the Commissioner assure me that the Commission - to the extent that it is competent - will support this date in the sixth committee?
The Commission does not, of course, have the power to do this as such, but it can work with the presidency and the Member States to try to speed things up. As the honourable Member is aware, preparations for the setting-up of the International Court have already been going on for some years, and we hope that the establishment of the two ad hoc tribunals on Rwanda and the former Yugoslavia will provide the impetus that is required.
The main problems here are problems of international law, and the aim is - and this was why I mentioned 1998 - for the countries involved to meet in 1998 to adopt the statute for the Court.
The current United Nations General Assembly is expected to make further recommendations on when to convene this meeting, and we shall then have a better idea of whether the 1998 deadline is likely to be met. But I promise the honourable Member that if we have the chance to speed up progress in any international forums, we shall certainly do so.
Question No 42 by Pat Gallagher (H-0802/96):
Subject: Single Currency
The changeover to a single currency will have practical implications for the computerized systems used to record financial transactions by the business, commercial and banking sectors. The inability of many of the computer software programmes now being used by the business, commercial and banking sectors to cope with the transition from 1999 to the year 2000 will cause further difficulties at roughly the same time. What proposals does the Commission have to minimize these problems, particularly for the small and medium-sized business and commercial sectors?
The honourable Member's question draws attention to a very specific problem. Indeed, the introduction of the single currency will require the modification of a large number of software programmes. The changes made necessary by the launch of the euro on 1 January 1999 will largely coincide with the efforts under way to tackle the so-called 'year 2000' problem, which is well-known to computer specialists and which means that, unless the software is modified, many computers will display the date 1900 in the year 2000. As the honourable Member will be aware, this problem will affect the large majority of computers in the European Union.
The Commission is at present working actively with the Member States and representative organizations both to assess the needs and to determine the possible procedures for adaptation. As regards the assessment of needs, the implications of economic and monetary union for the software used in our businesses vary according to the modifications that are envisaged. It is probable that the standardized modification of computer systems - what is known as the 'standard software package' - will, in most cases, be easier to carry out than the individual adaptation of software specifically designed for particular businesses. We could favour this option, especially by promoting the use of software including multi-currency facilities which make it possible to carry out conversions and transactions simultaneously in the euro and in a national currency unit.
With a view to drawing up a full list of the measures needing to be taken as part of the preparations for the single currency, the Commission is at present actively consulting all the interested groups and bodies on the implications of the introduction of the euro for computerized systems. As regards the procedures for adaptation, in its present consultations, the Commission is favouring concerted action with the sectors in question and the sharing of information. Hence it is encouraging the mobilization of computer products and service industries. Similarly, it is promoting the holding of training seminars for staff responsible for data processing in user enterprises. The Commission is already recommending to businesses that they should provide for the incorporation of specific measures relating to the euro into their regular software maintenance programmes, and thus carry out the changes made necessary by the introduction of the single currency at the same time as those required by the transition to the year 2000.
Lastly, within the framework of the information programme on the euro, which the Commission is developing in partnership with the European Parliament and in collaboration with associations representing SMEs, the Commission is currently drawing up practical guidelines designed to meet the specific needs and concerns of the SME sector, especially in the field of data processing.
As the honourable Member will see, the Commission is well aware of the efforts in favour of small and mediumsized businesses and commercial sectors which this transition requires. I can assure him that, in close coordination with the national administrations and representative organizations, the Commission will endeavour to facilitate the adaptation of the public and private sectors in each Member State.
I merely want to thank the Commissioner for his very comprehensive reply. I am pleased that every effort has been made to evaluate the needs and the changes. I do not think it is necessary to ask Commissioner de Silguy to ensure that, if any preferential treatment is needed, he does not forget the small and medium-sized companies. I wish to compliment him on the attitude that he has taken towards those companies since he became a Commissioner.
Question No 43 by Per Stenmarck (H-0748/96)
Subject: Airline cartels and alliances
It has become increasingly common in recent years for airlines both inside and outside Europe to form cartels which generally involve cooperation on code-sharing, departures, prices and services.
The Commission has given its blessing to cartels formed between EU airlines and thus given its approval to the formation of cartels in this sector. It has recently begun examining whether cartels formed between EU and US airlines are compatible with EU legislation.
Does it take the view that cartels of this type encourage competition and benefit consumers? If so, how does the formation of cartels benefit purchasers of transport services and consumers?
I should like to begin by drawing a distinction between alliances and mergers within the European Union - on which the Commission has for a long time had clear rules, as it has shown in a number of recent cases - and transatlantic alliances between American and European airlines. As far as the situation in the Union is concerned, we have recently had to deal with two cases. The first was the merger between Swissair and Sabena, where the Commission ensured that before the merger could be allowed to go ahead, a number of undertakings had to be given not only by Sabena and the Belgian authorities, but also by Switzerland as a non-member of the European Union. Negotiations were held with Switzerland to ensure that the necessary slots were made available, and to obtain the Swiss authorities' agreement that there would be sufficient competition on the routes between Belgium and Switzerland. Explicit conditions are always applied with operations of this kind, where necessary.
The second case concerned Lufthansa and SAS. This was a cooperation agreement rather than a merger, but here again the Commission adopted a very transparent approach in imposing a number of obligations, and we also published the agreement in the Official Journal so that competitors could submit their observations. The Commission then took these into account as far as possible, mainly in order to ensure that there would still be sufficient competition on the routes between Scandinavia and Germany. In other words, if competitors want to fly these routes, then Frankfurt must make profitable slots available and Lufthansa must surrender some of its slots for others to use. This is how we have dealt with cases in the European Union.
When it comes to alliances between American airlines and Union airlines, things are slightly different, since the Council of Ministers has, curiously enough, not given the Commission the power to investigate such alliances on the basis of specific rules. This is why we have had to base our examinations on a little-used article, Article 89. This has been much in demand, since as you know, various alliances have been suggested recently, such as British Airways-American Airlines, Lufthansa-United, SAS-United, Swissair-Sabena, Austrian and Delta, and agreements between KLM and North-West Airlines and British Airways and USAir. All of these agreements are now being closely examined, not just because there are so many of them, but also because we can see that the restrictions on competition will not apply on the transatlantic routes alone. After all, if British Airways and American Airlines are going to work together and they handle 70 % of the traffic between Heathrow and New York, then this is something we need to look at very closely in terms of its effects on competition and consumer protection. Alliances of this sort also have a clear impact on competition on the European Union market, particularly since American airlines can carry out certain activities here which are not open to our airlines on the American market. There are many reasons why the Commission is taking a rather closer look at these alliances and, if necessary, it will have to impose certain conditions or else even propose other measures.
Finally, I should also like to point out that in some Member States, such as the United Kingdom and Germany, the national competition authorities are also looking at the whole question of these types of alliances. I hope that they will be consistent in their approach and that they will not reach conflicting conclusions, in other words I hope that the national authorities will be able to work with the Commission to ensure that similar positions are adopted and similar conclusions reached.
May I begin by thanking the Commission for the detailed and, as I see it, very positive answer on the whole. Currently, there is not the amount of competition within certain transport sectors that would be considered desirable. In my opinion airlines are such a sector - despite all the deregulation which has taken place. The lack of "slots' is one obstacle which prevents competition from functioning as it should. The continuous building of cartels between various national airlines is a further example. The losers are often the consumers, in other words, the passengers and purchasers of transport services who are forced to pay higher prices and accept a worse service than would otherwise be necessary.
I see the Commissioner&#x02BC;s answer to my question as a step in the right direction but I would still like to ask a further question of him and that is: What concrete measures are being considered by the Commission to promote competition in international aviation to the extent which, I consider, could be of benefit to passengers.
The mere fact that we investigated these cases under Article 89 - and Neil Kinnock and I acted in complete understanding - shows that we are concerned about competition but also about the protection of consumers and users. We need to make this move in spite of the fact that in 1987 the Council of Ministers did not give the Commission the necessary powers because it restricted us to what is happening inside the market of the European Union.
Having said that, on the one hand we must admit that inside the Union and across the ocean and even beyond that, there is a need for cooperation amongst airlines. It would not be a good idea to go against that principle. But, at the same time, we must be very careful about the effects on competition, consumers and users - and this is exactly what we are trying to take into account.
Commissioner, there are two parts to my question. First of all, on the subject of internal mergers, do you not think that mergers which give the airlines concerned a dominant position on the market in a particular country might not be called a cartel or monopoly, since air travel is by definition a transfrontier operation, so that the Netherlands market is not a separate entity, but competes with the Belgian and German markets and so on?
Secondly, and this is also addressed to Commissioner Kinnock beside you, on the subject of transatlantic cooperation and mergers, is it not the case that the Commission has been instructed to enter into negotiations far too late by the Member States, since the United States can operate on domestic routes or at least on intraEuropean routes in Europe, whereas European airlines cannot operate on domestic routes in the United States, and therefore have no choice but to form an alliance?
It is indeed true that from now on we must regard the European Union market as a unit, particularly since cabotage is going to have to be introduced very shortly. You know that we are now very close to total liberalization, even on the national markets, and I know that there is still some opposition to this. Neil Kinnock has today given the Commission his report on the implementation of the third package, which details some positive and some negative aspects, and I am sure that he will be only too pleased to explain these to you. As far as alliances and the agreements which some Member States have concluded with the United States are concerned, you know what our position has been from the outset: even when I was responsible for transport, I always said that once we started dealing with our own internal market, it made sense for the Union to become responsible for at least some of the aspects relating to third countries. Unfortunately, at that time not one single government out of the twelve, including your own, was in favour of this: they were all unanimously against. And what has happened since then? The United States has had carte blanche : it has been able to conclude open-sky agreements with a number of Member States which allowed it to penetrate our market further still, in addition to the fact that it already enjoyed certain advantages which our airlines did not have on the US market. Who is to blame? The national governments, not the Commission, which has been saying for years that we must not allow this to happen, we must try to join forces to ensure that a balance is maintained. However, Neil Kinnock has been working on this for some time now, and we must hope that the outcome is the only logical one: that now that the Union has a common air transport policy, its effects must also be felt outside the Union.
I should like to ask if the Commission is considering any measures within Europe to further increase cooperation between airlines to encourage the merging of duplicate flights between major cities? I represent Heathrow Airport, one of the major airports in Europe. For example, every day from London to Brussels there is a British Midland flight at 6.55 in the morning. There is a Sabena flight at 7 a.m., a British Airways flight at 7.15 a.m., all going direct to Brussels, all using fuel, all crowding the air. The same is true all through the day and for many routes to major cities across Europe. Rarely are all of these flights full. Even if they were, it would still make sense, I suggest, to have one larger airplane operating. With proper consumer safeguards I believe it would make environmental sense, it would be safer, there would fewer flights, fewer manoeuvres, less air congestion; it would free space on runways and at airport gates; it would make landing easier and obviate the need for dangerous stacking.
Does the Commission have any plans to encourage this valuable sort of cooperation? If not, why not?
On this point we clearly disagree. It took a long time before there was some competition on some routes, to the advantage of the consumer. No-one can defend the tariffs as they were years ago. These were very often, and rightly so, criticized in this House. Therefore we needed a common policy to ensure that competition in that sector should be real.
It is only real on some routes today. Commissioner Kinnock is better placed to comment than I am today because he is looking at this very closely. There is some competition. For instance, you now have cheaper fares between Brussels and Rome and between London and Brussels. When I fly to London and back, by the way, the plane is usually full. That might well not always be the case but we feel that competition as such is a good thing and we would like that to apply to more destinations than at the moment.
Having said this, there is obviously a need in the European Union for further cooperation and eventually mergers. There are probably too many airlines in the European Union. Let us leave it to the market to decide to what extent there will be mergers and cooperation, because we are not against that in principle; on the contrary. But if it is happening we would make sure that whether by merger, acquisition or cooperation, it happens with full respect for competition and the rights of the consumer.
I should like to thank the Commissioner for his reply and congratulate him on the recovery of his cherry-picking venture from the dark forces which some people thought were at work.
Question No 46 by Florus Wijsenbeek (H-0673/96)
Subject: Driving bans and frontier procedures in central and eastern Europe
Is the Commission aware that an increasing number of central and eastern European countries, particularly such countries as Hungary and Poland which are important for transit traffic, are introducing restrictions such as a weekend driving ban on road transport?
How does the Commission propose to maintain transport connections, particularly in the case of road transport to Scandinavia and the CIS?
The effects of the recent bans by Hungary and Poland have been discussed in the framework of the association committees with the countries concerned. Hungary and Poland have both undertaken to ensure that the driving ban does not have a discriminatory effect on international traffic. In particular, we have been assured that clearance at border crossings will not be interrupted during the period of the ban and that vehicles can park after crossing into the country and continue their journey as soon as the ban ceases to apply. Other measures, including improved information for hauliers and reasonable rates for accompanying combined transport services across the country are also being taken. We will naturally continue our contacts with the Hungarian and Polish authorities so as to ensure the minimum of disruption to international freight services.
The growing recourse to weekend bans underlines the need to promote alternatives to road freight transport on certain heavily used routes in Central Europe. It highlights in particular the advantages offered by short-sea shipping in the Baltic as a means of access to Scandinavia and to the CIS. We will continue to work both inside the Union and with our partner countries in the region to improve the efficiency of services.
I would point out to the Commissioner that the answer he has just given contradicts the answer I received from Commissioner van den Broek to a written question which I addressed to him on 17 September concerning the problems of weekend driving bans in Hungary. Not only have these bans now spread to Poland, but in his reply Mr van den Broek said that he would contact the Hungarian authorities and that the Commission would try to take measures to combat the adverse effects of the long delays at borders. I see that Mr Kinnock now merely suggests that we should use road transport less and trains more. You will be well aware, Commissioner, that the train connections with Central and Eastern Europe are very difficult and that there is therefore no alternative to road transport. I should like to know exactly what you and Commissioner van den Broek intend to do in practice?
There are a number of concrete steps being taken and I should say in response to the honourable Member that his question actually specified Hungary and Poland and that the response, as he would expect, was prepared in conjunction with Mr van den Broek, so there is no inconsistency between responses he has previously received and the one that I just gave him.
Our specific and concrete actions to ease the congested and difficult traffic conditions in Eastern and Central Europe include the use of the PHARE funds to improve conditions at border crossings, to improve the training and development of personnel in customs services and, indeed, to encourage hauliers wherever possible to use the facilities offered by various governments to transit their loads across countries - even at weekends - on freight rail. Unfortunately there has been no readiness to take up that kind of offer. Now when we and the Central and Eastern European country governments are striving, within the limited resources they have at their disposal, to try to ease the traffic problems for the greater convenience of western hauliers I hope that there will be a more ready response than has proved to be possible in the past. I sympathize with and well understand the frustrations and indeed the additional costs incurred in this area. But we are only going to be able to develop a full and successful response if we get the cooperation of all parties both in the Union, outside the Union and of course in the commercial services.
This is a difficult problem for those of us living in Scandinavia - I myself come from Sweden. We often hear about it from people and companies we have contact with. It is taking too long for the problem to be resolved. I hear nothing in the answer about when these actions and contacts with Hungary and Poland will bring about a stop to the driving ban and when the problem will be resolved. I would like to see an addition to the answer. How long must we residents in this part of Europe wait for the problem to be resolved?
It is rather difficult because, as I am sure both the honourable Members who raised the question on this issue understand, when we have Member States that are imposing weekend bans in order to resist the pressures of traffic - entirely understandably - it is rather difficult for us to be pious or self-righteous about the imposition of comparable bans in Eastern and Central European countries whose populations are feeling the same irritation as a result of the congestion on their roads caused by heavy lorries, roads which are much less adequate even than those that we have in the European Union.
The fact of the matter is of course that these problems will not be fully resolved until we get much more effective multimodal use of transport for freight; until we sustain and improve not only our own networks for the carriage of freight but those in the countries that are our neighbours; and until there is more effective use, not only of other land modes, but of short sea shipping - about which I know neither of the honourable Members needs convincing.
Question No 47 by Hans Lindqvist (H-0717/96)
Subject: Rail projects, the Bothnia and Atlantic lines
The trans-European network, TEN, embodies a master plan for railways, roads, ports, airports, etc. on EU territory. The Atlantic line is included in the TEN as a national project but the Bothnia line is not, as it is not included in the national rail plan.
Is the Commission prepared to review the priority projects and give priority to upgrading the Atlantic line? Is it prepared to consider a contribution/funding for the Bothnia line, a project based on regional considerations? Will it give priority to environmentally-friendly rail rather than roads, with the car traffic they generate?
As the honourable Member may know, only the southern section of the Atlantic line is included in the nordic triangle which, as he will know, is one of the fourteen priority projects endorsed at the Essen European Council and then subsequently by this Parliament and by the Council in the decision on Community guidelines for the development of the trans-European transport network. The situation will not change until such time as the guidelines are revised, which is not scheduled until 1999 at the earliest.
I can report to the honourable Member who has raised the question that to date the national authorities concerned have not requested any financial support for this section under the trans-European network budget. The Bothnia line, as the honourable Member correctly points out in his question, is not currently included in the guideline. It cannot therefore benefit from funding under the trans-European network budget. Inclusion of any project of course requires the specific agreement of the relevant Member State under the terms of Article 129 of the Treaty.
Finally, I can assure the honourable Member that the Community's financial support for the trans-European transport network is largely directed at developing environmentally-friendly transport modes. To illustrate the point, more than 66 % of the planned 1996 trans-European transport network budget is assigned directly to rail or to multimodal projects and just 15 % to road projects.
It was good to get an answer on both the Atlantic line and the Bothnia line, thank you for that. I know that one of the projects is included and the other is not. It is also true that we in Sweden must ourselves decide which project we will concentrate on to be able to participate and receive support via the EU and the TEN project. All this is true.
It is also positive to hear that such a large part of the TEN project includes environmentally friendly traffic solutions and railways. More however, could be done. I, myself, would like to draw a conclusion from the answer that I received from the Commissioner: Is it right that we in Sweden will be able to receive support from the EU if we decide to concentrate on the Bothnia route and if a request is submitted from the Swedish Authorities that this project be included in the TEN project. Can this be a conclusion of the answer that I received?
The situation so far as aid from the networks budget is concerned is very clear. A Member State would have to signify that a project enjoyed a particular status endorsed by that Member State and that it satisfied the requirements of Article 129 of the Treaty. If it then made its submission on that basis the Commission naturally would give it the fullest possible consideration.
We are in the position of having recently adopted the relevant legislation both in terms of the financial regulation and of the guidelines. It is generally true, therefore, to say that most Member States would be reluctant to shift their transport priorities in the short term. Of course in the longer term the guidelines themselves will be subject to reconsideration and revision as is entirely appropriate.
It is very kind of the Commissioner to make promises and say that if everybody agrees there will be support and a certain percentage for environmentally-friendly modes of transport. But the Commission is well aware that the funds available are insufficient and that the Ministers of Finance refused to add anything. A percentage of virtually nothing comes to even less. It is meaningless to make promises of financial support if you do not have the finance.
Is the Commissioner aware that we now urgently need better financing for the whole trans-European network infrastructure project and even more urgently for the environmentally-friendly projects?
I am grateful to the honourable Member whose interpretation of what I said was less acute and indeed less accurate than it usually is. I did not promise anything at all other than to fulfil our legal duty to give consideration to the submissions made by Member States. That I promised to do. Of course promises and the truth are sometimes the same thing and this was one of those occasions.
I entirely agree with the honourable Member that additional funds could be used very usefully and for the profit of the Union as a whole in the Trans-European Network budget. I therefore regret, as I have said publicly on other occasions, the decision of the Ecofin not to provide the top-up to those funds called for as long ago as December 1994 by the Essen European Council. It has to be said, however, that the decision by the Ecofin earlier this month does not constitute a death blow for TENs. TENs is very much up and going. We are progressing through the expenditure of a budget of ECU 1.8 billion. It is being used effectively. It is naturally being supported by the European Investment Bank with expenditure thus far on investment of approximately ECU 6 billion and of course there are several projects which are achieving satisfactory progress.
I have heard it said in the wake of the Ecofin meeting, or at least in the wake of rather inadequate reporting of the Ecofin meeting, that TENs is dead. Perhaps I could quote Mark Twain who was wrongly reported to be deceased. He said: ' Reports of my death have been greatly exaggerated' . The same can be said for TENs.
Question No 48 by Felipe Camisón Asensio (H-0722/96)
Subject: Recognition of commercial pilots' licences
What are the Commission's proposals to deal with the practice in some Member States of the European Union whereby commercial pilots' licences gained in other Community countries are not recognized?
Council Directive 670/91 on the mutual acceptance of personnel licences for the exercise of functions in civil aviation regulates the issue which concerns the honourable Member in his question. To date the Commission has received complaints against three Member States - France, Spain and Belgium - all the complaints alleging misapplication of the directive. The Commission has opened legal proceedings against those Member States under the provisions of Article 169 of the Treaty.
I must thank the Commissioner for the light he has shed on this matter which concerns pilots in the European Union who have trained in countries which are not the same as the country in which they wish to exercise their profession. This is very worrying, as you yourself pointed out, especially in the case of Spanish pilots trained in Portugal, who number 300-400.
It seems quite clear, after listening to what you said, that they must meet the obligations which are laid down on the reciprocal recognition of licences, which means the automatic validity of pilots' qualifications in all of the Member States which have authorised it.
However, I must say, Commissioner, that we would have liked a much more practical response, especially concerning proposals for Commission activity to restore legality in the cases where pilots' licences have not been recognised and about whether the regulation in force is sufficient or whether any supplementary regulation is needed on this matter, given that this is a subject of great importance and covers the much wider area of whether we can decide who holds powers in terms of air transport.
I am grateful to the honourable Member for the question because, as he says, this is a matter of considerable and legitimate concern. If I give a little background on the specific provisions made by the appropriate legislation it might help.
Mutual acceptance of pilot licences is regulated by Council Directive 670/91 on the mutual acceptance of personnel licences for the exercise of functions in civil aviation. Under the provisions of this directive Member States are obliged to accept, without undue delay and without additional tests, any licence issued to a pilot by another Member State together with the privileges and certificates relevant to that status. The directive also provides that, when a Member State has reasonable doubts - after due examination of the licence presented for acceptance - as to the equivalence of the licence concerned, it may consider that additional tests or requirements are necessary to enable the licence to be accepted. Even then, such tests or requirements should respect the principles of acquired rights and of proportionality.
I can inform the honourable Member of the current stage of legal proceedings which I referred to earlier. In the cases of France and Spain, the Commission decided last July to institute proceedings before the Court of Justice if no satisfactory solution was forthcoming in the near future. Several months later no solution has been arrived at. So we are currently examining whether further measures envisaged by these states would resolve the issues that have been raised.
In the case of Belgium, the letter of formal notice, the first stage in infringement procedures, as the honourable Member knows, was communicated to the Belgian Government on 15 September and we await their response within the deadline of two months.
Question No 49 by Jan Andersson (H-0765/96)
Subject: Transport of goods by rail
It is very much more environment-friendly to transport goods by rail than by road. Rail transport must become cheaper and quicker if more goods, especially long-distance freight, are to be switched to the railways. Rail transport currently takes too long, partly because of the inadequate capacity of the rail network in many places. Moreover, rail transport is expensive because freight cannot always be transported in both directions.
What action will the Commission take in order to increase the proportion of freight transported by rail?
The honourable Member will be aware that last July the Commission adopted a White Paper on revitalizing the European Union's railways. It proposed a series of measures, including the introduction of market forces, clearing up railway finances, integrating the different national systems and improving infrastructure. All those proposals were made with the specific aim of ensuring that railways work more like businesses in identifying markets, actively seeking customers and satisfying them by meeting their needs for efficient, reliable and keenly-priced services in order to enable rail to regain a greater share of the freight and passenger markets. These measures should improve the general performance of the railways over time.
But there is a particularly urgent need for increases in the use of rail for freight. The White Paper, therefore, included a proposal for the creation of international rail-freight freeways which are specifically designed to achieve rapid improvement in the competitiveness of rail freight.
On the freeways the infrastructure would be open to all railway enterprises and the conditions of access would be designed to interest new users with simple and attractive systems for charging and for allocating slots. In the wake of a favourable reception from the Council of Ministers for the proposal earlier this month, the Commission is following up the proposal as a matter of urgency and substantial discussions with all of the interested parties, Member State governments and others involved in rail are already beginning.
Thank you for your answer. Yes it is true, I have read the White Paper. The reason for my question is that I was at a conference in Sweden attended by a number of companies including some from the transport sector. I was informed how the company Avesta Sheffield had actually tried to use the railways for its long distance transport. It was almost impossible because of the congestion on the railways and it was also very expensive. Therefore, the company could not currently use the railways even though it would like to. The Commissioner said that this was a matter of urgency. This is absolutely true because large companies organise their transport systems a long way ahead. If the railways do not soon become competitive they will not survive. Railways must survive as they are the most environmentally friendly transport alternative.
I should like to respond to the honourable Member, very briefly, by saying that I strongly commend those companies, notably Swedish companies, which have made attempts over the years to develop their own direct links in order to shift freight from road to rail. That is particularly arduous, of course, in the case of Sweden and will continue to be the case until the completion of the Øresund link.
I hope that they will feel that the proposals I have put forward and the active agreement of several of the Member States, indeed including Sweden, will produce the kind of result that they want of dedicated rail-freight freeways with a sensible system of management and a good system of pricing that really can prove to be commercially attractive to those companies which want to move large amounts of freight to do it dependably and at competitive prices. If that turns out to be the case, as I am sure it will, the whole of the transport system, and indeed the economies and societies of the European Union, will benefit greatly.
A very brief question on the long term perspective. Is it not yet high time that we, when considering issues concerning the infrastructure, move away from the narrow perspective of company economic profitability and look at the total perspective and to the combined external effect of investment?
That, of course, is absolutely true, especially since the studies done under the general framework of the Commission's interest in trans-European networks have demonstrated that when the international social economic product is taken into account, the returns on infrastructure investment are substantially greater than when only the national social economic consequences are taken into account. Effective and environmentally sensitive infrastructure development is, therefore, not only a development of merit by itself, it also has additional benefit for economies and societies and the Union as a whole when it is international and genuinely transEuropean.
As they deal with the same subject, the following questions will be taken together:
Question No 52 by Miguel Arias Cañete (H-0725/96) which has been taken over by Mr Varela Suanzes-Carpegna
Subject: Italian Government plans for rationalization and conversion of drift-net fisheries
In July 1996 the Italian Government adopted a plan to end illegal fishing using drift-nets, so as to avoid United States trade sanctions.
The plan to abolish drift-nets evidently will involve some funding from Community sources.
From which budgetary headings will this Community co-funding be financed, and what will be the extent of such co-funding? Question No 53 by Josu Imaz San Miguel (H-0773/96)
Subject: Conversion of drift gill nets in the Mediterranean
In July of this year the threat of US trade sanctions forced the Italian Government to submit a plan to the Commission for the withdrawal of illegal drift nets.
The plan envisages Community funding to compensate for the withdrawal of such nets. Since withdrawal is voluntary, vessels may opt to continue fishing with nets of legal length but, as stated in the Commission report on the 1995 season, the inspections carried out have not so far enabled proper checks on illegal nets to be made.
Does the Commission believe that the Italian plan will really make it possible for illegal drift nets to be eliminated? Is the Commission considering similar funding for the withdrawal of drift nets in the Atlantic? Does the Commission regard it as efficient for large amounts from the Community budget to be spent on this problem without actually solving it, which would require such nets to be banned once and for all?
Mr President, ladies and gentlemen, as you may know, since the beginning of this year the Commission has been urging the Italian Government not only to apply certain inspection measures at sea and on land to its drift net fleet in the Mediterranean, but also to take steps to convert that fleet in an attempt to eliminate the use of such fishing gear.
Following an inspection campaign mounted by the Commission for the second year running, the results obtained have convinced the Italian authorities that this type of fishing is no longer acceptable. These inspections revealed in fact that drift net fishing in the Mediterranean is economically sustainable only if it is illegal, that is, only if the drift nets are considerably in excess of the 2.5 km length laid down in the existing legislation.
Given the results of this inspection campaign, on 25 July the Italian Government presented a plan for the conversion and rationalization of drift net fishing. The questioners ask me for details of this conversion plan. In general terms, the plan sets out a series of measures designed to bring about the elimination and destruction of drift nets, as well as the withdrawal of licences for this type of fishing, in exchange for Community and national financial aid to offset the social and economic consequences of this ban in certain regions of southern Italy which fall within Objective 1 and typically have a high rate of unemployment, with very little likelihood of alternative work.
Clearly, the Italian Government is convinced that the plan's objectives will only be met if these measures are sufficiently attractive. The Commission's view is that the financial aid package which has been agreed should form a sufficient incentive to ensure the success of the plan, provided that the Italian authorities adopt all the other necessary measures outlined in the plan, in particular the part regarding sanctions.
The Commission has therefore asked the Italian Government to introduce an even more rigorous system for inspecting the conditions under which fishing is being carried out, and to provide for severe administrative and penal sanctions in the case of infringement.
Finally, the funding needed to implement the plan will be drawn from Italy's present allocation under the Structural Funds, with no increase in the appropriations already earmarked for the programme period 1994-1999. As a rule there will be co-funding by Italy, but as far as the European financing is concerned, no additional monies have been authorized.
Fishing using 2.5 km nets is continuing in the Atlantic in accordance with the existing legislation, as emerges from the latest inspection campaign. As long as legislation permits the use of such nets, the Commission has no intention of taking any financial measures to encourage the cessation of this fishing activity, which is authorized in the Atlantic.
I hope that the honourable Members are also aware of the likely budgetary constraints in 1997, especially in the fisheries sector.
Having heard your response, I would like to point out to you that we really should try and find a once and for all solution to this issue. My answer is: bearing in mind the Italian proposals - which seems to be giving in to the States which are against these nets - and bearing in mind that the Baltic might be left out, has the moment not come for the Commission to make a new proposal so that a majority can be achieved in the Council and these nets can be eliminated once and for all?
The Commission would point out that any Member State can take an initiative within the Council to amend the Commission's proposal, which has been before the Council since 1994. Any Member State may take the initiative of dividing the dossier between drift nets in the Baltic and in other zones; every Member State has a right of initiative, and may amend or divide the Commission proposal which is before the Council.
As far as the Commission is concerned, it has embarked on a round of informal consultations with the Member States on the most recent data, including that from Italy, and the honourable Member will be well aware of the Commission's workload as the year comes to an end: there is the satellites regulation, the MAGPs IV, and the regulation governing TACs and quotas. In the meantime, we are exploring with the Member States the chances of finding a new majority to enable us to move this issue forward.
I think that in early 1997, we shall have a clearer overview of what those chances might be, but I repeat that the Member States themselves are in a position to propose solutions and amendments to the Commission's proposal.
Madam Commissioner, I wanted to ask you a supplementary question. This plan is interesting and one of the aspects which you referred to is that it is based on voluntary withdrawal with large financial incentives. But what would happen if those financial incentives were not enough to carry out the eradication plan in full and if these nets continue to be used? Does the Commission think that it can guarantee the plan's success bearing in mind that, although there are only few nets left, its control - as the Commission itself has claimed - would actually be quite difficult? And will the Commission be taking measures so that the aid plan can lead to full eradication?
Given that a total ban on drift-nets has been presented to the Council together with the 1994 proposal, the ball is now in the Council's court, to use graphic terms. But I should like to ask another question of the Commission: will the Commission be presenting to the Council any type of report making an appraisal of all of the economic costs which the European Union would have to meet both for the elimination plans and controls of drift-nets so that, once and for all, it could call upon the Council fully to eliminate these nets in other areas of the European Union as well?
The provision of funding to implement the plan is subject to the usual rules governing the Structural Funds and their disbursement. The Commission intends to monitor very closely the progress made in implementing the various stages of the plan. As we know, this is a complex plan with many different facets, and both the Commission and the Member State concerned are committed to very close scrutiny of the various stages of its implementation. As for the second part of your question, any new Commission initiative will of course be duly justified and accompanied by reports on inspection costs, among other things. Such reports would be drawn up to substantiate any new Commission proposal, which would otherwise be indefensible.
Such an evaluation of inspection costs is part and parcel of the documentation which would serve to justify a new proposal, if - of course - the political conditions were to demand it.
Question No 54 by Mair Morgan (H-0732/96)
Subject: Safety of children at activity centres
With the increasing number of extra curricular activities and school visits throughout the European Union it is imperative that there are measures adopted to ensure the safety of children.
It is essential that activity centres that provide courses in activities such as caving, climbing and watersports are run by competent and qualified instructors.
What steps does the Commission plan to ensure that all Member States provide independent competent assessment and regulations of these activities and what plans does it have to facilitate the mutual recognition of qualifications in this field?
Mr President, ladies and gentlemen, the Commission would point out in reply to Mrs Morgan's question that it has not examined the kind of problems she mentions, apart from those concerning 'all-in' travel which are covered by Directive 90/314: travel, holidays and tours where the package organizer is responsible for satisfactory provision of all the services on offer. It seems to the Commission that this directive may well also cover some aspects of the situation described by the honourable Member.
I would add, however, that in 1990 the Commission presented a proposal for a directive on the security and safety of services. This proposal was withdrawn in 1994 because of considerable opposition from all sides, including the Legal Service of the European Parliament.
So the issue of the security and safety of services, to which a later question from Mr Teverson also relates, places the Commission in the somewhat unusual position of having to determine whether or not it is once again appropriate to propose a directive on this topic, given that the previous directive was withdrawn as a direct result of opposition from, among others, Parliament's Legal Service.
I am pleased to see that this has come before the House before but unfortunately there was a different Parliament at the time. I hope that, as you say, it will come before us again because I think it is very important that the safety of children throughout Europe should be a priority of this House.
It is also important to realize that unless we put these assurances in place, instead of encouraging children to travel abroad, we will see parents ensuring that they do not travel abroad because of fears for their safety. That applies not only to outdoor pursuits activities, which - I think - are very good for children, forming their characters and encouraging them to participate. So, I do hope that we will see this directive coming forward.
It is not only relevant to package holidays: it is important for anyone who wants to travel on this kind of trip abroad, in particular in terms of canoeing holidays, those kinds of things. We should have adequate safety standards and qualifications that are mutually recognized. We do this in academic terms, why can we not do it for sports facilities. It is important that we set the kind of standards set by organizations like the one we have in West Wales.
In principle I share your concern and also recognize the importance of this issue but it is really the case that, for the moment, this is a responsibility of Member States.
What we are trying to see is if there is a margin for manoeuvre to allow us to come up with a new proposal which could be justified, and so start the process again. But for the moment we are at this stage: we have to see if there is enough background and enough justification for a new proposal that could then possibly encounter fewer difficulties and less resistance.
I have listened with interest to the Commissioner's response. I do not think it is just an issue for Member States when you are dealing with an international situation. Neither do I think it is always good enough to expect that all travel operators are observing high standards. Whilst I support everything that my colleague, Ms Morgan has said, it is a wider issue than that. It is not just about safety and activity centres where there are potentially hazardous activities taking place. The recent tragedy, of which you will be aware, in the Auberge de Jeunesse in northern France showed a real problem in a potentially safe situation. There have been other similar incidents in hotels, campsites, swimming pools, shopping centres, etc., across Europe.
I wonder whether the Commission could perhaps consider a voluntary, or preferably a compulsory code of conduct or registration for youth hostels, hotels and similar sites that take groups of young people, particularly school groups moving from one country to another, where they are not familiar with local situations. They are not aware of the local dangers perhaps. They are looking for the best and most advantageous, cheapest deal. It is something that must be looked at with a European dimension. You cannot just expect it to happen locally. We must encourage young people to travel to the different Member States.
I must confirm what I said before. I share your concern, and our programme is to see if we can identify some margin of manoeuvre. This is also necessary because this form of travel, particularly inside the Union, has very much increased. It is very important that we ensure that safety measures are in place so that this process is not stopped, just the contrary. It is important that parents feel that their children are protected when they travel in Member States.
We have also tried to develop a code of conduct, but up to now the results have not been very encouraging. That is why we are again looking at the possibility of a directive. We started work on a code of conduct, particularly among the Auberges de Jeunesse, but frankly speaking the result was not encouraging. It was very timeconsuming trying to persuade them and so on, but at the end of the day the result was not particularly encouraging and so we are back to the other possibility again.
My own question for later on relates to a similar area. I visited the hostel in question in Brittany with Caroline Dickinson's father earlier this month and saw a very low level of security at that time, which has been improved, but obviously too late.
Could I ask whether the Commissioner would meet with Ms Morgan and myself specifically to try to find practical ways forward here. We all know that the legislative process is long and winding and perhaps it is something that we may want in future. But perhaps we could talk with you, Commissioner, and try to suggest ways forward with the associations that run hostels and similar activities internationally, and find a practical way forward so that parents can be sure of their children's security when they send them abroad so that we have a quick practical solution to this problem rather than a theoretical one in the long term.
The Commission accepts the proposal and its services are certainly available for any further discussion that you wish. Another thing which might be possible is to involve consumers' associations in this issue and perhaps they have some broader documentation which could be helpful in our discussion to try to see what measures we could take to overcome the problem.
The involvement of both parliamentarians and the Commission services, but also the consumers' associations would be an important element in a joint discussion.
Question No 55 by José Apolinário (H-0747/96)
Subject: Positions defended by the Commission at the recent NAFO meeting in St Petersburg
At the NAFO meeting of September 1996 in St Petersburg, the Commission, quite independently of any considerations as regards the conclusions on the distribution of quotas, accepted a distribution criterion for zone 2J3KL which will, in practice, be fixed autonomously by Canada, thus opening up the door to the abolition of the right of objection of the contracting parties to NAFO, via a new framework for conflict resolution. Does the Commission not consider that it is, in fact, finally surrendering on matters of principle, thus neglecting and abandoning the defence of the Community's interests in the NAFO area?
The questioner draws attention to two decisions which he considers damaging to the Community's interests. The first relates to the future management of cod stocks in NAFO zone 2J3KL, and the second to the hypothesis that the objection procedure might be abolished if a new framework for conflict resolution were to be introduced.
I would emphasize that the questioner expresses opinions and interpretations on both these points which are not shared by the Commission. In fact, as regards the measure relating to cod stocks, it has been agreed that in future, the management will be shared between Canada, whose waters contain 95 % of the stocks, and NAFO, which holds 5 %, and that these two authorities - Canada on the one hand and NAFO on the other - will set their respective TACs in close collaboration with one another and on the basis of scientific opinion.
The measure is worded in terms which clearly demonstrate - or so it seems to the Commission - that NAFO will autonomously set the TAC for the 5 % of cod stocks in the zone for which it is responsible, so that it will not be bound by the TAC applied by Canada to the 95 % of stocks present in its waters.
The Commission therefore does not think that this measure can be interpreted as granting Canada the right to exercise jurisdiction over the stocks in question, beyond the limits of its own exclusive economic zone. Consequently, Canada will exercise such powers in its exclusive economic zone and NAFO will do likewise in international waters, it having been established that 95 % of the cod stocks are located in Canadian waters and 5 % in the international waters managed by NAFO.
As for the suspicion that the objection procedure might be abolished, I must say that the Commission has some difficulty in understanding the questioner's concerns. Firstly, the Commission has never considered that the objection procedure was applicable in cases of conflict. Without prejudice to the right of objection, it is of course quite possible to engage in debate and dialogue with a view to resolving any conflicts, but without abolishing the objection procedure, for which legal provision currently exists, given that NAFO is not a supranational organization. In our opinion - and not least from a legal viewpoint - the objection procedure remains necessary and legitimate, so much so that it must remain an indispensable part of discussions and relations between the countries belonging to NAFO.
Madam Commissioner, thank you for the precision of your replies which have clarified two aspects which, as far as I am concerned, were essential - they were questions of principle - about the content of the negotiations at the St Petersburg meeting.
I must confess, however, that I am not happy about the second aspect, the machinery for resolving conflicts. In any case, I hope that the Commissioner's declaration is the way in which the Commission is going to defend European interests at the working group which has since been set up in order to change the NAFO Convention regulations.
I should also like to know what measures the Commission is going to put forward at NAFO in order to strengthen checks on non-signatory countries, in other words on ships flying flags of convenience, and whether the Commission is giving its backing to the holding, in Portugal, in 1998, of a meeting to celebrate the 20th anniversary of the NAFO Convention.
With regard to increased monitoring, particularly in respect of the vessels of countries which are not contracting parties to NAFO, the Commission is seeking to exert maximum pressure on the Member States, which are responsible for monitoring, to encourage them to carry out these duties within NAFO. It goes without saying that monitoring raises a very thorny issue for the Member States, namely that of cost. It is clearly unthinkable that every Community vessel will in future have an inspector on board; by the same token, it is unthinkable that only direct monitoring will take place, which is why the Commission is drawing up a proposal for satellite monitoring. This is a transparent, irrefutable form of inspection: there is clearly no possibility of error, and the system is certainly less costly than permanent on-the-spot checks, especially in a fairly extensive area such as NAFO.
These are the measures being taken by the Commission: we are inviting the Member States to carry out these checks, while remaining aware that the cost of physical on-the-spot checks over such a large area will undoubtedly be enormous.
Secondly, discussions are under way within the Commission to determine joint forms of participation for 1999; furthermore, we believe that since NAFO on the one hand and the NEAFC on the other are the only two regional conferences providing relative guarantees for international waters, and in the hope of reaching management agreements for the waters of other oceans, 1999 will be a key date when it comes to reopening the debate on monitoring arrangements in international waters, for instance in the South Atlantic or other oceans to which no management measures as yet apply.
I have no problem at all, Commissioner, with the agreement on managing area 2J3KL. I think the Canadians have had a very hard experience in fish management and have probably learnt their lesson. I have a problem with NAFO though. It was brought to me by the Latvian Ambassador who visited last week and who tells me that they are still dependent on the old Soviet Union - Russia now - for their vote. They do not have an independent vote as an independent state. The same applies, presumably, to Estonia and Lithuania. I think that it is perhaps time that the Commission supported those countries in having their own independent voice in NAFO.
Finally, on your recent visit to Britain, Commissioner, I would congratulate you. You obviously annoyed the British fishing industry considerably, but that was only to be expected. I still congratulate you on one remark made to me this morning - by an old Hull trawler-owner who still operates part of our deep-sea fleet - that at last you have got a Commissioner who says what she thinks. Good.
In fact, we are already discussing this issue which not only concerns Latvia but also Estonia and others. The issue of contracting parties is under discussion. As you know, according to the NAFO rule, there has to be consensus. As you can imagine - I do not need to tell you the details - this consensus is far away. For all the reasons you have mentioned, in addition to all the others, we are already in favour of this request even though consensus is still required and some contracting parties are not so happy.
Question No 63 by Irini Lambraki (H-0772/96)
Subject: Combating sex tourism
The dramatic circumstances which came to light in Belgium in July constitute the tip of the iceberg of paedophilia and sex tourism.
What measures does the Commission intend to take in the field of tourism to reduce the number of cases - and curb the phenomenon - of sex tourism which discredits and outrages basic human values?
Mr President, ladies and gentlemen, the sex exploitation of children is a manifestation of violence against them which inspires horror. It is a matter of priority for the Commission to combat the sex exploitation of children.
In undertaking certain commitments at the Stockholm Conference, the Commission submitted a related memorandum during the informal meeting between Ministers for Justice and Internal Affairs on 26 and 27 September 1996. Following that memorandum, there is to be an announcement.
Regarding the dimension of the problem so far as tourism is concerned, I would like to remind you that in its proposal of April 1996 for a Council decision on the establishment of a first multinational programme for European tourism, the Commission indicated the need to address the problems that we call 'sex tourism' . The Commission also called for the development and strengthening of the tourism industry's codes of practice and self-regulation mechanisms against such practices, and for the support of initiatives to prevent them.
The recent tragic events in Belgium give new and added impetus to the conclusions of the World Conference against the sex exploitation of children, which took place in Stockholm at the end of August, and in particular to its action programme.
The Commission is now preparing a special announcement on the subject of combating sex tourism with child victims, associated with a draft recommendation to the Member States indicating a number of measures to address the problem. Measures related to judicial cooperation between the Member States, such as the important problem of extraterritorial implementation of the penal orders applicable to sexually aggressive acts against children committed by citizens of third countries, are under consideration by the Council of Ministers for Justice and Internal Affairs.
The Commission's initiative will take into account both the European Parliament's related position and the recommendations of the Stockholm Conference's action programme concerning tourism. Our overall strategy will have two aspects: first, it will focus on the destination countries and use every realistic means, including the Union's influence in the international arena where appropriate. And secondly, it will aim to reduce the demand, especially by strengthening cooperation and supporting the tourism industry and related NGOs, strengthening the industry's codes of practice and self-regulation mechanisms, and improving the coordination of information campaigns.
As for the draft recommendation to the Member States, a number of factors must be taken into account, especially concerning the need to encourage national tourism administrations to establish preventive measures against sex tourism with child victims and to draw up guidelines for the tourism sector, in order to ensure that sex tourism travel packages are not facilitated, that codes of practice for the tourism industry are developed and strengthened, and that efforts by intergovernmental bodies and NGOs to combat sex tourism with child victims are supported. Our efforts will also aim to promote the exchange of technical knowledge between countries, with a view to improving practical ways to prevent, suppress and mitigate the consequences of sex tourism with child victims. The development of alternative forms of tourism in the relevant countries should also be promoted, to offer tourists a broad range of interests.
The Commission hopes that it will be ready to present the related special announcement at the beginning of November.
I would like to thank Commissioner Christos Papoutsis for the sensitivity he has shown over this issue and for his desire to contribute serious proposals towards the solution of this social problem, which has rightly shaken and outraged public opinion in Europe.
The massive demonstration in Brussels last Sunday bore witness to the agony, interest and determination of Europe's citizens to exert pressure on governments and politicians to take action against this circle, whose activities disgrace the democratic and cultural values of Europe today.
However, I want to make the point that whatever action is taken cannot begin and end within the ambit of the European Union's Member States alone. The tragic events in Belgium last July shed the glare of publicity on the tragic fate of about 2 million children in South-East Asia and South America, who become the victims of sexual savagery and appalling torture for the gratification mainly of European and American tourists, while it is known that many underage boys and girls enter and circulate illegally from Thailand and the Philippines.
In these circumstances, combined with the fact that these circles are very active, it is perhaps necessary, Commissioner, to adopt a more collective approach rather than one that comes only from your side of the matter. Do you have any such more collective proposals?
Mr President, I would like to thank the honourable Member for her question and to assure Parliament that we do indeed intend to strengthen our cooperation both with the industry and with the Member States, to develop a broader strategy to combat the problem.
At the Stockholm Conference the Non-Governmental Organizations spoke emphatically about the problem of child exploitation and we believe that our proposal also has the support of most Member States. Of course, we are counting on the firm backing of the European Parliament.
Now, so far as the tourism industry is concerned, it is clearly conscious of how badly its image could be damaged if this phenomenon of sex tourism from Europe, with child victims, is allowed to continue. Full cooperation by the sector is vital to ensure that these problems are addressed in a detailed way. However, it must be stressed that we have observed notable initiatives that have been taken, that travel bureaux have undertaken, to combat sex tourism with child victims.
At the recent informal meeting of Ministers for Justice and Internal Affairs in Dublin on 26 September, the Commission tabled a discussion document which explains the activities carried out within the ambit of the European Union's various bodies. That document also describes four initiatives currently being prepared and which concern the movement of women and girls for sex exploitation purposes, and sex tourism with child victims by means of the provision of audiovisual services, in particular via the Internet. I must tell you that though the Commission does not have the right to take initiatives in that area, we can make recommendations to the Member States on the adoption of initiatives within the scope of the Third Pillar, and that is what we will do.
I also want to assure you that the European Commission as a whole are fully aware of this issue, and in the coming months we will be doing our best to deal with it, always hoping, as I said earlier, for the European Parliament's support.
As they deal with the same subject, the following questions will be taken together:
Question No 64 by Paul Lannoye (H-0789/96)
Subject: IAEA decision on the containers used for the transport of nuclear materials by air
The Board of the International Atomic Energy Agency in a recent decision permitted the transport by air of plutonium in pure or mixed form (MOX) in the containers currently used for road transport (type B). These containers are designed to resist crushing at a speed of 48 km an hour and not following an air crash.
Does the Commission approve of this decision which runs counter to the requirement that safety should be assured under all the conditions likely to arise during transport? Question No 65 by Nuala Ahern (H-0791/96)
Subject: Prohibiting plutonium flights over territory of non-nuclear EU States
The air transport of plutonium or raw fuel containing plutonium between reprocessing plants and mixed oxide fuel (MOX) production plants and nuclear power plants which use MOX, gives rise to nuclear transport flights over several Member States of the EU, some of which have renounced the nuclear option.
Does the Commission believe that each Member State has the right to prohibit such flights over its territory?Question No 66 by Undine-Uta Bloch von Blottnitz (H-0814/96)
Subject: Transport of radioactive materials by air
In the USA the transport of radioactive goods by air is subject to much more stringent safety requirements than in the EU. The requirements concerning transport containers are considerably stricter in the USA, stipulating for example that they must be able to resist a higher impact speed.
On what precise grounds does the Commission justify the discrepancies between the American and European safety standards, and how does it react to the presumption that European standards can hardly be adequate to ensure public health protection when states such as the USA impose much higher requirements on such transport?
Ladies and gentlemen, safety during the transport of radioactive materials is a very serious issue and is governed by international regulations laid down by the International Atomic Energy Agency in cooperation with its Member States. Those regulations are subject to continual review.
As the questions say, the Board of the IAEA recently approved revised transport regulations including specifications for air transport applicable to all radioactive materials. The safety requirement specifications for air transport proposed by the IAEA are based on an extensive range of data and specific figures on air transport accidents, and are intended to ensure an adequate level of safety during the transport of any type of radioactive material.
In the revised regulations the IAEA proposes two types of packaging containers for air transport.
First, a type-B container for which the quantity of radioactive material transported by air is restricted. For this type of container the same quantitative restriction does not apply to materials certified as low-dispersal materials. For shipments of low-dispersal radioactive materials the shipper must prove to the relevant authorities in each country involved in the air transport operation that the strictest criteria applicable to low-dispersion materials have been complied with, as laid down by the revised regulations. So far as we know, no material has so far been characterized as a low-dispersal material.-Secondly, the IAEA proposes a type-C container that permits the air transport of a larger quantity of radioactive material. For such cases, the type-C container in question must satisfy much stricter requirements than the type-B containers mentioned earlier.I must stress that the revised IAEA regulations take full account of the most recent fundamental safety specifications of the IAEA, and are also fully consonant with Council Regulation No 96/29 of 13 May 1996 laying down basic safety conditions for the protection of occupational and public health from the dangers created by ionizing radiation.
As for the ability of Member States to intervene, the safe transport of radioactive materials, including MOX fuels, mixed plutonium-oxide uranium-oxide fuels, is governed by a system of multilateral approval in accordance with the IAEA's transport regulations. This means that approval must be obtained from the relevant authorities both in the country where the container was designed or from which it is being shipped, and in all the countries through or to which the shipment is bound. However, the terms 'through which' or 'to which' explicitly exclude the term 'over which' , meaning that the requirements for approval and notification of the shipment do not apply to a country over which radioactive material is being transported in an aircraft, provided the shipment will not be stopping in that country.
The revised IAEA transport regulations are to be put before the International Civil Aviation Organization in the coming months. When they are incorporated in the technical directives of the ICAO, those regulations will be binding upon all the contributor states. However, it is possible that the ICAO's contributor states may adopt modifications of the technical directive conditions. Examples of such modifications are the special administrative or technical conditions relating to flights over certain countries or the taking of stricter protective measures. That was the option used by the United States for the air transport of plutonium and any contributor state may take whatever similar initiatives it wishes. The only proviso is that such deviations from the conditions must be notified immediately to the ICAO, so that they can be published in the technical directives.
The Commission views the subject of air transport for radioactive materials very seriously indeed, and also takes an active part in the technical work of the IAEA. The cross-border nature of air transport means that we have to act within the international framework laid down by the IAEA and the ICAO, whose positions are determined by their Member States.
Given that some of these air transport operations are between different Member States, and that air traffic over certain Member States is also particularly heavy - I am thinking of Belgium and Luxembourg here, looking at the schedule of regular flights - it seems more important to me to consider the introduction of Community rules, and not just regulations based on those of the International Civil Aviation Organization and the IAEA.
Secondly, can the Commissioner give me an answer as to the possible specific risks of the transport of mixed uranium-plutonium fuel, the rules for which are different from those for pure plutonium?
I thank Mr Lannoye for his comments, but would like to point out that as mentioned in the Commission's recent statement to the Council and the European Parliament concerning the safe transport of radioactive materials in the European Union, it emerges from an analysis of accidents and incidents in the transport sector that very few accidents result in appreciable exposure to radiation. I agree, of course, that a more cohesive European Union involvement could be considered, but for the time being, that does not seem attainable in the context of the Council. However, as I told you, the Commission attaches great importance to the subject of safe air transport for radioactive materials, and as I also said, it takes an active part in the technical work of the IAEA. Now, in addition, as you know, we are contributing towards the formulation of IAEA legislation.
I also want to remind you that line B4-1020 of the budget for radioactive materials transport allows the Commission to finance studies, research, measurements or experimental programmes that aim to assess and further improve existing international regulations. Within the scope of our powers and that of the Commission's institutional framework, the Commission is doing everything it possibly can to be helpful along those lines.
Commissioner, it only takes one accident over a densely-populated area like Belgium and Luxembourg to have lethal results when radioactive material is transported - I should not have to remind you of that. Would you now take steps to bar all air transport of radioactive material until the new IAEA guidelines can be urgently revised to incorporate the International Civil Aviation Organization's own guidelines and requirements, because so far they have not taken them into consideration? The new guidelines appear to be designed specifically to accommodate the air transport of MOX fuel. As the Commissioner himself has said, it has not been defined as low-leakage or low-dispersal material. The new guidelines confuse it with low-dispersal material. Until we can clarify this confusion, could you please ban the transport of this material over the territories of the Member States and require organizations, such as British Nuclear Fuels Ltd., to refrain from issuing misleading assertions that it has been officially designated as a low-dispersal material, because this is not helpful and, indeed, extremely misleading in this context?
I thank Mrs Ahern for her question, which gives me the opportunity to repeat that from the very few accidents reported so far, it emerges that there has been no appreciable exposure to radiations. However, those results are probably due to the stringent and consistent regulations that have been strictly enforced for several decades and whose adequacy and implementation is monitored and, as I said earlier, adapted to contemporary circumstances by special teams of experts. Despite all that, however, it is clear - and here, I share the honourable Member's concern - that an encouraging past in safety-related matters is not in itself good reason for us to rest on our laurels and become complacent, though it certainly does indicate that the integrity of the packaging can be preserved under a variety of conditions that arise in accidents.
Now, as for the problems of overflying the territory of a country, there is provision for a country to prohibit overflights of its territory provided the ICAO is notified of the cases for which the contributor state has enacted orders different from those embodied in the ICAO technical directives. However, those orders should not result in discrimination. I will mention the example of Denmark, which prohibits the transport of more than certain quantities of fissionable radioactive materials by aircraft overflying its territory, and the transport of such materials in certain types of containers, unless a relevant permit has been obtained from its national Civil Aviation Service. That is an example showing that Member States can impose their own conditions, and on the basis of those conditions and their own laws they notify and maintain constant cooperation with the International Civil Aviation Organization.
I would say, Commissioner, that there has been no significant incident. Obviously that is not an acceptable argument, because if there were to be an incident, large areas would be contaminated. Of course, the only reason why we are now starting to transport MOX fuel rods in high style by air is that they are encountering serious blockades on the usual sea and road transport routes, because people simply do not want them.
But correct me if I am wrong: the transportation containers that have been used so far are of Type B, which can withstand an impact at 48 km/h. Type C is built to withstand an impact at 324 km/h. However, the figure required in America is 464 km/h. The aircraft which crashed over a residential area of Amsterdam had an impact speed of 520 km/h. Given the differences between these figures, surely you will agree with me that, on grounds of safety, the least we should have done already is to impose a total ban on the transport of nuclear material in Type B containers?
As I said, with Type B we have a maximum impact speed of 48 km/h. Type C, which has not even been fully tested as yet, is designed to withstand impact speeds of up to 324 km/h, but the Americans are saying that the figure should be 464 km/h. Our first task is therefore to come up with a standard set of rules, before we can even think of authorizing anything.
I thank Mrs Bloch von Blottnitz for her comments. She is right that type-B containers do indeed exist. It is logical that they should undergo a free-fall test for an object of rectangular section from a height of 9 m, which, as you said, corresponds to an impact velocity of 48 km/h. It is true that such tests are carried out, and carried out onto an unyielding surface, as it is termed. The term 'unyielding' means that the target surface does not absorb any of the energy gained by the container at the moment of impact, and therefore, that all its kinetic energy is converted to energy that deforms the container. From free-fall tests carried out on actually existing surfaces, it has been confirmed that the quantity of deformation energy is equal to that absorbed by the container during reference tests when the free-fall height is much greater than 9 m, i.e. when the impact velocity is larger. Those are the specifications followed by some states. However, this does not mean that every state ought to follow the specifications laid down by the United States. As I said earlier, the cross-border nature of air transport entails that we must operate within the international framework established by the IAEA and the ICAO, whose positions are determined by their Member States. So far, it has not been possible for the European Union to impose a uniform policy of its own.
My constituents live near a major international airport. Even those who live under the flight path are happy to do so because of the economic benefits the airport brings to the conurbation.
However, there is an understandable concern about flights carrying nuclear materials. One such accident is enough. If there are different standards in different countries, including the USA which is the capital of the nuclear world, surely it is best to harmonize at the highest level the regulations, standards and conditions for transport of this material, rather than just leaving it to local decision?
Mr President, it will not tire me at all to repeat that the Commission shares the concerns that exist in all sectors and all areas of the European Union. Clearly, when such dangers exist, we cannot close our eyes to them and, as I said earlier, we cannot remain complacent because we have had safety in the past and because there have not so far been any such accidents. We must adopt as many measures as possible, we must promote our technology, we must be careful, and we must study the facts. And that is all the Commission can do.
As I told you earlier, the only thing the Commission can do at this time is, first, to cooperate with international organizations in analysing the data and the facts and in working out new proposals. As for the European Union itself, we can take advantage of budget line B4-1020 to finance studies, research, measurements and other experimental programmes. Beyond that, however, the Commission cannot override the Member States at a political level, because it is the Member States that participate in the international organizations and that adopt their own measures applicable to their own domain, and it is also the Member States that are responsible for collective decisions within the framework of the international organizations. In any case, I reiterate yet again that precisely because we share your concern and recognize the likelihood that such dangers may exist - though we hope no such thing will happen -, we cannot be complacent. For that reason, we are continuing our efforts within the scope permitted by the European Union's institutional and legal framework.
That concludes Question Time.
Questions not taken for lack of time will be answered in writing.
(The sitting was suspended at 7.25 p.m. and resumed at 9 p.m.)
Advertising
The next item is the recommendation for second reading (A4-0314/96) by Mrs Oomen-Ruijten, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position adopted by the Council with a view to the adoption of a European Parliament and Council Directive amending Directive 84/450/EEC on misleading advertising so as to include comparative advertising (C4-0325/96-00/0343(COD)).
Mr President, the subject of this debate is comparative advertising. The 1984 legislation prohibiting misleading advertising announced that legislation would also be needed on comparative advertising, and now, twelve years later, we are giving this its second reading. It has taken the Council more than four years to deal with what is a very tricky issue. Is the directive really necessary? I would say most definitely yes, because the national rules on comparative advertising vary so widely: it is banned in Belgium and Luxembourg, for example, whereas it is allowed in Germany, but only subject to very strict rules.
In a single market where we have the free movement of goods, products, services, persons and communications and a free press, all of which are regulated in the Treaty of Rome, unambiguous legislation is essential, yet far too much is left to the discretion of the courts in the Member States. My attitude towards comparative advertising is not based solely on the consumer's point of view. The current situation in which such advertising is banned in some countries and not in others leads to a distortion of competition and handicaps advertisers and firms that wish to draw objective comparisons, as well as consumers, who are not given the opportunity to compare.
Moving on to the proposal itself, I have tried, together with the other members of the Committee on the Environment, to draw up a coherent set of rules which recognize the right to comparative advertising, but at the same time impose strict conditions to prevent any abuse of the possibilities provided for.
The proposal before us needs to be seen in conjunction with the legislation on trade marks, as I have said before. An examination of the rules contained in this legislation has led me to conclude that the new proposal does nothing to undermine the protection provided for trade marks. Any criticisms raised by a particular sector are more than offset by the positive comments we have received from others. What I mean is this: the market leader in one sector may be against the proposal, but all the rest of the sector is urging us to implement it. This brings me to Amendment No 11.
I understand that the Commission, like some colleagues in my group, has a problem with Amendment No 11, claiming - and this is why I would like to hear your comments - that if it is adopted, in other words if the subparagraph is deleted, it could cause problems for agriculture. I should like to have a clear answer on this. I can well imagine that it could cause problems for Coca-Cola or for some other kinds of trade marks, in that I think they are already protected under trade mark law, but I cannot see the link with agriculture.
I myself was also not entirely convinced of the need to have separate rules to protect the full or partial bans on advertising, including comparative advertising, laid down by certain professions. My colleagues persuaded me that such rules were necessary.
Amendment No 20, which replaces Amendment No 7, and Amendment No 21, which replaces Amendment No 14, state that where there is a code of ethics which is not statutory but is generally accepted, there must also be separate rules which allow for comparative advertising.
Next there is the problem of whether or not to allow comparative tests. In the original proposal, the Commission provided for the possibility of carrying out comparative tests as part of comparative advertising. I agree with the Commission that this offers the consumer extra information and allows the manufacturers and service providers greater scope. The Council, however, is not in favour. Nevertheless, we would prefer to maintain the possibility of using comparative tests in comparative advertising, provided they are carried out by an independent body to ensure that they are objective and verifiable.
We have therefore retabled a number of amendments from the first reading.
There is just one comment I should like to make about self-regulation. The system of self-regulation is an excellent way of dealing with complaints quickly and effectively, and voluntary monitoring can prevent problems from arising. I am thinking here in particular of how market operators can be made responsible for their own actions. The fact that it also relieves the burden on administrative and judicial bodies is, in my view, an added incentive for supporting the amendment on self-regulation that we have proposed.
In conclusion, as I said earlier, this report has struck a balance by permitting comparative advertising in principle, provided a number of strict requirements are met so that there is never any question of harming the rights of competitors named in the advertisements. Advertisements must provide the consumer with clear, comprehensible information using simple and effective methods. People will be better informed about how complaints should be dealt with and what conditions apply, and competition in the European single market will be given a tremendous boost.
Mr President, I should like to say at the outset that we are considering this proposal tonight after a delay of four years in bringing forward an effective amendment of the misleading advertising directive. Mrs Oomen-Ruijten is to be congratulated on the fact that in three months she has produced a wide range of consensus in Parliament, which I hope the Commission will note, on the substance of these proposals.
Speaking on behalf of my group, I find very little ground for difference now after the discussions we had in the Committee on the Environment, Public Health and Consumer Protection on this issue.
From a consumers' point of view, the common position is to be welcomed. We are supportive of the notion that comparison between products fosters healthy competition and informs consumers of what they can most effectively buy. We believe that the provisions of Article 3(a) set a limit to what that comparative advertising might be and we also support the rapporteur in her proposal to delete Article 3(a)1(g) because, although we understand the lobby which constantly emerges where particular stimulating agricultural products are concerned, there is enough protection already in the directive without that suggestion. We believe that the amendments which look at the need to respect the codes of conduct laid down by professional services again are now well chosen and have taken account of the debate on second reading. We have all had representations from the medical profession and we should respect the ethics of self-advertisement in most self-respecting medical professions throughout the Community.
We believe that there are several amendments which go a little further, perhaps, than the rapporteur might have wished, but which I believe she is prepared to accept. The first is the designation of 48 hours as the time within which an advertiser against whom it might be claimed that they are making misleading claims is required to supply evidence in support of the advertisement. That is Amendment No 12.
In Amendment No 13, we look at the question of what I would call copycat advertising where a product which is to all intents and purposes the same - save for a single vowel or consonant - is advocated in an advert as though it were the original product. We know there are examples of this. There is a brand of jeans to which I shall not refer which is almost exactly the same in spelling as the famous Levis. There are other products in the cosmetic and jewellery fields displaying the same phenomenon. We believe that there should be protection, which we tried to set out in Amendment No 13, against this kind of thing which takes a free ride on an established product.
I would like to say a word finally about the issue of self-regulation. We follow the rapporteur in what she hopes to do here, but there are a couple of areas of concern which do not extend to outright opposition on my part but which I would like to raise in my last 15 seconds.
In Amendment No 19, the rapporteur calls for a European umbrella body to coordinate the work of national regulatory bodies. There is a European advertising standards alliance and we do not want to create some separate organization - some new quango, as we say in British usage - to replicate what that does.
Finally, I would like to think that with Amendment No 17 which calls for prior recourse to other established means of dealing with complaints that we have to have here a system which is absolutely clear. Unless this directive has clarity, it will not work. It has not always, in its stormy passage up until now, had that benefit.
Mr President, I would like to thank Mrs Oomen-Ruijten for her report. It is a very difficult and sensitive subject given that some of our Member States do not allow comparative advertising. I am grateful to Mr Whitehead for drawing my attention to Amendment No 13 which reads that comparative advertising is allowed so long as it does not present goods or services as imitations or replicas of goods or services bearing a registered trade mark or trade name. I think that probably could actually apply to New Labour as the imitation of the Conservative Party, which is presently being offered!
It is very important that we get this right. I would like to ask some questions of the Commission because Mrs Oomen-Ruijten has already started the ball rolling here and it would be very helpful if we had some clarification. On the question of Amendment No 11, on trade marks, it seems to me that this is dangerous, even though trade marks are actually safeguarded in the parts of the directive which immediately precede this. But Amendment No 11 deals particularly with the reputation of a trade mark and it seems to me dangerous that we are going in this report to delete Amendment No 11. I very much value the Commission's comments on that.
As regards the professions originally dealt with in Amendment Nos 7 and 14 and now basically replaced by Amendments Nos 20 and 21, these represent something of a solution to the problem that has been raised with British Members by professional organizations, such as the British Medical Association and others, but there is a difficulty in Amendment No 21 in relation to the words 'professional services' . That could indeed relate to almost anything including, it has been pointed out to me, one of the, if not the , oldest profession in the world. I wonder whether the sort of measure to allow codes of conduct to continue for the existing professions is adequately dealt with under Amendments Nos 20 and 21. Otherwise, people like lawyers, doctors, etc., in all our Member States are going to be pretty worried that the comparative advertising directive would apply in full to them.
Finally, if I might draw the Commission's attention to Amendment No 15, which requires consent from third parties to comparative tests that they have carried out if a company wishes to refer to those tests. I wonder whether the Commission feels that this consent is really needed under the comparative advertising directive. As it is written in Amendment No 15 it would be extremely cumbersome to seek and to get that consent from the people who carry out the tests as Amendment No 15 states. I would be very interested to hear whether the Commission is in favour of this amendment.
Again I congratulate Mrs Oomen-Ruijten on dealing so expeditiously with this difficult issue and I hope that it will not be long before we can have it on the statute book.
Mr President, I wish to congratulate the rapporteur on her rapid work. However, I should like to recall, in respect of designations of origin and all products which have a trade mark, how difficult it is for countries which only entered modern times very recently to obtain the name of a mark, to obtain a designation of origin and to obtain a geographical indication.
I think it is very unwise - and I am Portuguese and therefore I am very well aware of the pirating of the names 'port wine' and 'Madeira wine' - and I know how difficult it is to safeguard a mark which has world-wide renown on the market against imitations, doubtful publicity or comparative publicity aimed at undermining them.
Therefore, my Group will certainly not be voting for deletion of Recital 11, nor sub-paragraphs f) and g) of Article 3a. I do not think this is protectionism but simply rendering unto Caesar what is Caesar's, respecting the effort made by anyone who has tried to maintain the quality of a given mark and offer guarantees to consumers who have chosen a genuine product.
If that had always been the case, perhaps now we would not be having this case of 'mad cows' and if we could maintain designations of origin, perhaps then it would be possible to find out where the meat is coming from.
Mr President, ladies and gentlemen, comparative advertising is not a very easy subject for many Member States, some of which, including my own country, have banned it up to now. It can, however, be very useful in helping to give consumers a clearer picture and more information, and it can also be a healthy way of increasing competition between comparable products. But it is essential to ensure that certain strict requirements are met if we wish to prevent comparative advertising from being misleading. The majority of our group believe that products which have designations of origin should only be compared with products with the same designation, and they therefore cannot accept Amendments Nos 5 and 10. They feel that comparability is an essential prerequisite for comparative advertising, and this would not, by definition, be the case here. I would point out that Mr Eisma does not agree with the majority on this.
Finally, I also have personal reservations about Amendment No 15. Obtaining the express consent of the person who carried out the test could lead to practical problems for certain sectors dealing with research and development. If research has been carried out by several people or institutions in various different countries, it could be almost impossible to obtain consent. In the pharmaceuticals sector, for instance, it is both customary and necessary to refer to comparative tests, so Amendment No 5 would impose a particular burden there. I would also like to know what the Commissioner thinks about Amendment No 15. For the remainder of the report, we have a majority in favour of the rapporteur's position.
Mr President, as consumers and citizens in all EU Member States have the right to decide for themselves which product is better than another, it is very important that these criteria should be objective. This being so, it must also be stressed that the research institutes which make statements on the subject should be genuinely independent. They must not, for example, be producers' or industry's own research departments.
We quite agree with Mr Whitehead that it is perfectly acceptable for the regulatory bodies to which consumers can turn and which can rule on the objectivity of tests and comparisons to remain national. It is enough that coordination should be carried out at EU level, since some cases clearly concern matters which go beyond national borders.
On behalf of the Green Group I should also like to say that we believe that these amendments are perhaps formulated a little too diffusely where they refer to codes of ethics, which may be adopted, for example, by certain professional groups. When it comes to debating what prohibitions are possible, we shall not, for instance, support amendments which refer to such codes of ethics. They are not likely to be very objective.
Finally, we have tabled our own Amendment No 22, which permits such comparisons to be communicated by means of labels and to refer to the composition or production methods of the product. The background to the amendment is that in the United States Monsanto has brought legal proceedings against a number of small local dairies because they say that their products do not contain genetically modified organisms. In our opinion such advertising should be permitted. It ought to be possible for small producers - and big ones too, by all means - to state that their products do not contain a particular ingredient. It should not be possible to maintain that this is a barrier to trade.
Mr President, ladies and gentlemen, first of all I am grateful to the Committee on the Environment, Public Health and Consumer Protection, and in particular the rapporteur, Mrs Oomen-Ruijten, for the report on the Council's common position regarding the adoption of this directive amending Directive 84/450 so as to include comparative advertising.
During the debate, I tried to note down the various requests from Members for me to explain the Commission's position on individual amendments. I hope that I have noted all the queries and that I shall be able to give a clear reply.
First and foremost, it should be remembered that the sole purpose of this proposal is to harmonize the legislation governing comparative advertising. The basic objective is harmonization with a view to improving information for consumers, as well as facilitating the free movement of public services within the internal market, thereby guaranteeing the right to engage in comparative advertising. It would seem worth drawing attention to the context, because although some of the questions and perhaps some of the aspects and concerns which have been highlighted may apply to other fields, they are possibly less relevant in this context, namely a directive serving to harmonize a situation.
The aim of the proposal, therefore, is to authorize comparative advertising under the same conditions in all the Member States, seeking at the same time to preserve fairness in advertising and avoid confusing consumers, who could perhaps be influenced by unfair and misleading advertising.
The Commission would state in this connection that it can accept only eight of the 23 amendments, some of which had already been tabled at first reading and have now been resubmitted. The acceptable amendments are Nos 1, 2, 4, 8, 9, 16, 20 and 21, which include the partially acceptable former Amendments Nos 7 and 14, whereas the others are unacceptable, at least at this stage. I shall now try briefly to explain why.
With regard to Amendments Nos 3 and 15, referring to the use of the results of comparative tests - a subject which was raised by more than one Member - the Commission has concluded, after careful consideration, that the use of comparative test results for advertising purposes is linked only indirectly to the provision under discussion and hence to comparative advertising. We feel that reference to these tests is unnecessary and can be omitted, given that our aim is to harmonize the provisions governing comparative advertising.
Since this subject remains an important one, it might be more appropriate to envisage an ad hoc legal instrument, whereas if the aim is harmonization, we do not consider the publication of comparative tests to be essential at this juncture.
As for the other amendments, in particular Nos 5, 10 and 11 to which the rapporteur referred, we thought it appropriate, in view of the particular nature of the provisions on designations of origin, to prohibit comparisons of products whose designations differ; in essence, the Commission is proposing that products with the same designation may be compared, and ruling out such comparisons for products with different designations. For example, we could say that Parma ham can be compared with Parma ham, but not with Viareggio sausage.
Nor can the Commission accept Amendments Nos 6 and 18, because it does not think that self-regulation - which we welcome in many sectors - can take the place of real and effective monitoring instruments; although we very much favour self-regulation, we do not believe that it can replace the monitoring instruments which must be operated by the Member States, who are responsible for applying the principles of the directive.
Amendment No 12 is unacceptable because of the excessive and pointless administrative burden which its inclusion would place on advertisers; I am referring in particular to the problem of the 48 hours.
As regards the question of comparisons of products presented as imitations - one Member referred to copy-cat products, singling out a well-known brand of jeans - we take the view that the reference made in recital 17 of the common position and the protection afforded by the trade mark are sufficient.
We cannot accept Amendment No 17 because we see it as superfluous, given that the freedom of Member States to decide on the control procedure is already covered by Article 4(2) of Directive 84/450 which, as you know, is still in force.
Turning to Amendment No 19, we believe that, quite apart from the unnecessary increase in red tape generated by the establishment of independent institutes, the principle of subsidiarity must prevail; as regards the competent national bodies to which you refer, it should be remembered that these are not defined in law, do not have a common status and do not exist everywhere. For these reasons, we cannot go along with your idea, although it may well be a valid one in theory. Indeed, the fact that such bodies are not universal, coupled with their lack of a precise legal definition, would leave us in an ambiguous situation as far as the type of control is concerned, were your proposal to be accepted.
Finally, with regard to Amendments Nos 22 and 23, these would introduce over-restrictive conditions in our view, thereby limiting the scope of comparative advertising.
I hope that I have also answered your question on Article 15; in any event, the House will no doubt understand the Commission's reasons for not accepting some of these amendments. I am convinced that the amendments which we have accepted will serve to improve the text. That is bound to be the case, given the very positive spirit of cooperation prevailing between Parliament and the Commission in this and other fields.
I would end by pointing out to the rapporteur, who asked a question on Amendment No 11, that - unless there is some ambiguity in the text - the Commission cannot confirm that this amendment excludes any reference to agricultural produce; I would therefore repeat that - unless there is some difficulty with the text, which I am prepared to discuss - the Commission is unable to give the assurance you requested.
Mr President, I should just like to make it clear that Amendments Nos 5 and 10 are all about comparing products with the same designation of origin, whereas Amendment No 11 makes it impossible to compare two different cars with particular reputations and has nothing to do with agricultural products. This is the answer I would like to hear. The only point at issue here is trade mark law, which is what we are discussing.
Perhaps there is indeed some difficulty with the text, Mrs OomenRuijten. Our view is that products with the same origin can be compared, and the same problem exists for products of designated origin and trade marks, where these are obviously of two different origins and relate to different products. We maintain that only products of the same origin can be compared; the question of trade marks, however, raises an entirely different set of problems.
Thank you very much, Mrs Bonino.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Health monitoring
The next item is the recommendation for second reading (A4-0285/96) by Mr Poggiolini, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position adopted by the Council with a view to the adoption of a European Parliament and Council Decision adopting a programme of Community action on health monitoring within the framework for action in the field of public health (C4-0354/96-95/0238(COD)).
Mr President, we are now examining the recommendation for second reading concerning the common position established by the Council on 14 May with a view to the adoption of a Community programme of action on health monitoring within the framework for action in the field of public health. As I had the opportunity to say at first reading, this programme is crucial to improving the success of all the health programmes which have been and are to be adopted. The common position of the Health Council, adopted unanimously, accepted only two of the 44 amendments agreed by Parliament at first reading - Nos 17 and 20 - and partially accepted 17 more, in most cases in the version proposed by the Commission. In short, the Council's text sets out a programme of action which is utterly inadequate in terms of its funding, its temporary nature and the fact that the essential basis for a proper functioning of the system has been removed. We can thus only express our dissatisfaction, and that is why I have tabled 19 amendments in this draft recommendation, adopted unanimously on this occasion too by the Committee on the Environment on 25 September. In essence, they cover four fundamental points.
Firstly, there is the progressive harmonization of data and of the definitions and methods used to collect national health data. Everyone, including the Council, recognizes that the Member States' health data are often incomplete, indeed frequently non-existent, and not comparable. I would therefore stress that all we are seeking to do here is to harmonize the scientific jargon, and not national health systems.
The Council's fears in respect of the ban on harmonization of Member States' health services, contained in Article 129 of the Maastricht Treaty, miss the point entirely. What we are doing here is harmonizing scientific terminology; no one wishes to intervene or interfere in any way in the health arrangements of the Member States.
The second point relates to a suitable budgetary allocation, as opposed to that proposed by the Council, which is totally inadequate and unacceptable. Parliament's Amendment No 8 reinstates a minimum of ECU 20 million as the appropriation needed to implement this five-year programme. It should not be forgotten that this figure was already the result of a compromise, bearing in mind the ECU 35 m originally thought necessary by the Commission services responsible, and the ECU 13.8 m then written into the proposal for a decision by those same services in response to budgetary dictates. As for the Council, it has - if I may say so - exhibited ludicrous tight-fistedness in reducing the ECU 13.8 m by ECU 800 000, to leave ECU 13 m.
The Commission's proposal to delete 800 000 from the ECU 13 800 000, when its own officials had envisaged 35 m, is clearly incomprehensible.
The third point is the proposed European Health Observatory, and in particular the call for feasibility studies to be carried out for the setting-up of this permanent body, to be responsible for monitoring and evaluating health data and indicators in the Community area. The Council has ignored this request, deeming it inappropriate to make provision for any such body under this programme.
Lastly, but by no means least importantly, there is the question of the committee intended to assist the Commission in the operational phase and which, in Amendment No 10, we advocate should be advisory only and composed of one representative per Member State, rather than two as at present.
The changes requested, the fruit of experience gained with the other three health programmes in what is mainly a technical area, would undoubtedly make the implementation of this programme less bureaucratic and costly. These basically are our requests, and once again we take issue with the Council, whose short-sighted attitude demonstrates a clear political wish to render Article 129 of the Maastricht Treaty meaningless. Indeed, such a programme, albeit seemingly technical, is of major long-term strategic importance and would, if it functioned optimally, not only satisfy the call for guarantees and quality for Europe's citizens in the field of health, but also meet the major budgetary concerns now shared by all the Member States in respect of health spending which has become unsustainable.
This explains the major political significance of this kind of programme of Community action on health monitoring, which makes it possible, on the basis of comparable data, to define the priorities of health policy and improve its productivity and thus its effectiveness. We would ask for the Commission's views on these clear and simple concepts, in the hope that they will be borne in mind at the next Health Council, for the express benefit of the citizens of the Union.
Mr President, may I first thank Mr Poggiolini for his work. I congratulate him because in my opinion and, I feel sure, in the opinion of all our colleagues, his work has been meticulous, aware of the importance of the subject, and receptive in that he has incorporated virtually all the amendments, as has been mentioned from these benches, and all were passed unanimously. So from the very start, right up to this recommendation for second reading, all the political groups in Parliament have felt fully included in Mr Poggiolini's positions. I would add to what he has said, that this body of legislation augurs well because, perhaps for the first time since the Maastricht Treaty, we are not looking at a health programme which is the sum of measures in the various Member States, but at Member States joining together to adopt an integrated measure.
For the first time we have experienced Europe, Europe at its most fruitful, improving national health systems, because obviously data collection is the starting point for better information enabling Member States to improve their respective health systems, something which seems to have caused offence to certain members of the Council.
I congratulated the Commission because the measure is very encouraging but, without withdrawing my congratulations, which it still deserves, I also have to express some disappointment. This is basically because of two amendments not accepted in the common position. For one thing, the programme cannot develop in five years with ECU 13 million and, for another, it excludes the existence of a stable structure, a European Health Observatory which would consolidate the data and make it productive and permanent.
So both shortage of funds and lack of a stable structure will tend to work against consolidation of the measures to be introduced. For that reason, although all the amendments are important, I think Amendment No 8 and Amendment No 17 are fundamental if the project is to continue to have the outstanding significance we gave it at first reading.
I cannot understand the Council's fears, given that there is the most minimal impact on national sovereignty. It implies that the principle of subsidiarity has been converted into a nationalist barrier which has skilfully destroyed the climate of hope of five years ago, the climate of the Maastricht Treaty. And with all due respect to Mr Santer, I have to say that what we in Parliament call the Delors spirit has been extinguished little by little, and now instead we have a faceless Europe. And a Europe where we do not know who to blame, because of course the Commissioner will express fellow-feeling and claim this is all we can get out of the Council. And no doubt each member of the Council will claim it was the other States that did not want it. So there it is, a faceless Europe, but the truth is those fears are astonishing.
Data collection is extremely welcome, but it must be based on reliable information. Health statistics can make rich pickings for demagoguery, so Member States must guarantee to provide reliable and objective data.
Mr President, the programmes we are debating in the field of health policy have always had the support of this Parliament, and we must congratulate Commissioner Flynn on his effective work, which gives content to the provisions of the Treaty of Maastricht.
But we must be more united in opposing the Council. We know we are in a period of financial stringency, but the needs of the citizens and the need for a Europe with a human face are imperative. Perhaps the message that goes out to the citizens tonight should stress the importance of this epidemic monitoring network because unfortunately there is a vacuum here and a need to fill it that we face today and every day. Unfortunately, we are experiencing the whole area of animal diseases, with bovine spongiform encephalopathy, and at the same time we are facing outbreaks of legionnaire's disease in Spain, issues requiring international cooperation for an immediate response. There are centres operating in this area already, like the centre in London or the network set up to monitor AIDS. The need for such measures and their importance and effectiveness is being demonstrated in Paris, and all we have to do is strengthen them.
But a call to individual responsibility should also go out. Sometimes we forget that the key to epidemics and to prevention lies in the individual behaviour of each and every citizen and, of course, in the local, basic and fundamental structures. And in this respect we need to remind governments - which are stingy enough at the moment in their support for these Community programmes - that they also devote very little money to preventive medicine at the national level, the regional level and the local level. And that is what we ought to condemn here and now, because only between 2 % and 4 % of European health budgets is devoted to preventive medicine, clearly inadequate figures which undermine the overall effectiveness of the system. It leads to escalating costs in other sectors: saving here means much higher expenditure elsewhere.
Another fundamental requirement is establishing coordination at local, regional, national and Community levels and we must draw up a common external health convention linked to the single frontier convention. I believe all these things are closely linked and that is another challenge. We await a proposal from the European Commission shortly.
Mr President, ladies and gentlemen, I should like to congratulate Mr Poggiolini on this report, which the Liberal Group entirely supports in principle. There is a considerable demand for comparable health statistics at European level which will continue beyond the end of the action programme, and this is why a permanent system of health monitoring has been proposed. The question remains, however, as to how we can achieve this as quickly, efficiently and cheaply as possible. The idea of a European observatory is a valid one but would be a fairly major undertaking, and we need to look at the systems already in operation in the Member States. This is why I think it is a good idea to carry out a feasibility study first. We need to find out if any of the Member States already has a successful health monitoring system in operation and, if so, it should be used as the basis for the European system.
Later on there are various options open to us. Either we can ask the Member States to adopt the best practice methods we have identified, or we can set up a new European centre to develop them further. In any event we feel, like the rapporteur and various other speakers, that the ECU 20 million requested is an absolute minimum if we are to achieve any real results.
Mr President, the Confederal Group of the European United Left/Nordic Green Left is in full agreement with the Poggiolini report both in its criticism of the Council's position and in the specific proposals that it makes.
There are plenty of reasons to deplore the stingy and restrictive attitude of the Council, which can only be understood in terms of the negative influence of the neo-liberal current in Europe driving public expenditure cuts and reducing the capacity of the departments responsible for providing services to communities. It seems obvious that cases like mad cow disease, already mentioned by Mr Valverde, demonstrate the need to have an effective epidemic monitoring network.
Or to take another example, I have contributed to a paper on public health which is going to be published this year. I reviewed the European health system and faced great difficulty harmonizing and adjusting the statistics and indicators from the different countries.
Three considerations make this report commendable. The first is the anticipated increase in illnesses in the Union resulting from the rise in unemployment and the marginalization of large sectors of the population. All this demands a network like the one proposed here.
The second consideration refers to the worrying increase in infectious diseases and disease generally in the countries of eastern Europe, and above all the Russian Federation, as the increase in trade and relations is going to make this a danger for Europe.
And the third is that the revision of the Maastricht Treaty will emphasize improvements in cohesion and the common instruments. Progress in this direction will require such a network, as well as the observatory mentioned in the report. That is why we support Mr Poggiolini's report and agree that the Commission should have the necessary capacity to be able to influence the situation favourably.
Mr President, ladies and gentlemen, the Poggiolini report is full of good intentions, something which, on the face of it, ought to make it a good report. Who would not be in favour of improving people's health and reducing costs? In actual fact, we do not need an observatory to tell us that expenditure on health and social security, which are inextricably interlinked, is reaching astronomic proportions. And nor do we need an observatory to tell us that the reasons for this have more to do with bad policy and inadequate, if not dubious, management than the need for coordination at European level.
So what have they proposed? Yet another supranational body. I cannot help feeling that this observatory is just like all those other instruments that Europe is trying to foist on us, such as the federal-type body which is being set up on the pretext of combating fraud in the Community budget. I cannot help wondering whether good intentions do not tend to put a gloss on certain political initiatives which actually have little to do with the causes they are supposed to be defending. When the Maastricht Treaty was signed, we were promised that European integration would mean an end to all our problems. There would be no more unemployment and great prosperity. Now we can see where it has got us. The lessons of Maastricht have not been learnt and we are still heading down the same road. But federalism is not the answer to anything.
I would like to inform my honourable friend that if he wishes to combat increases in health spending, he should tackle the real causes. The age pyramid in the Member States is a disaster. We need to pursue a consistent and pro-active birthrate policy so that there can be real solidarity between generations. Immigration is an exacerbating factor when it comes to health spending, and France practises the most scandalous discrimination here. In a country where monogamy is the cultural and legal norm, it allows foreigners to practise polygamy and provides social protection for the many wives of those who choose not to follow our traditions and laws on our own soil.
One of the main reasons why health spending is increasing so much is because of the decentralization and public administration of health care. Local authorities build hospitals to boost their own prestige, regardless of whether the decision is really justified. It is not unusual to find the same extremely expensive equipment, such as scanners, in two districts only ten miles apart. Often, such equipment is underused or else simply not needed. Sometimes hospitals are built not because they are needed to provide health care, but in order to create jobs. But in the end it simply leads to job losses, in that it enables the State to satisfy its bulimic appetite for controlling the economy. So you end up in a terminal decline, which is the reason why spending on public health is increasing: because what you are really doing is funding a socialist policy to combat unemployment. Medicine is to be given the socialist treatment. Do I really need to remind you of what happened in the Soviet Union? The Soviet healthcare disaster was matched by equal incompetence on the economic front. Do you really want to repeat their mistakes?
If we wish to tackle health problems seriously, we must be brave enough to tackle the causes I have just described head-on. Yet all your hopes seem to be pinned on this rather woolly idea of an observatory. It marks further progress by the federalist ideology, which comes as no surprise, but we must denounce it for the mistake it is.
In his explanatory statement, Mr Poggiolini justifies the setting-up of this observatory by the fact that it will enable the Member States, on the basis of comparable health data, to establish health policy priorities and to make health policy more cost-effective and hence more efficient. This is incorrect on two counts. It is not up to the public authorities to manage health policy. Putting civil servants in charge of research is tantamount to killing it off, or at the very least making it much less effective than if laboratories, driven by competition and the enthusiasm of their researchers, throw themselves into developing new products. The observatory is the exact opposite. It is a federalist initiative which will become a supranational body designed to impact on other, lower-ranking public administrations in the Member States. They will be reduced merely to implementing a policy which has no legitimacy whatsoever.
First of all, I should like to thank Mr Poggiolini and the Members of the House who have contributed to the debate as well as the members of the Committee on the Environment, Public Health and Consumer Protection who helped prepare the report. I am particularly grateful to them for dealing with the matter with such great speed.
The general aim of the programme is to contribute to the establishment of a high-quality, policy-oriented monitoring system in order to ensure a high level of health protection. This is required of us by Article 129 of the Treaty. It is very pleasing for me to hear so many people in support of our intentions here.
You will recall, I am quite sure, that this system is to consist of three components: firstly, a set of health indicators with comparable data from all the Member States in the European Community; secondly, an electronic network to exchange that data; thirdly, analysis of the data, for example, for our annual health status report.
You first saw this particular proposal in April of this year when you gave it its first reading. At that time, you adopted 44 amendments of which 28 were accepted, either fully or partially, in the Commission's subsequent amended proposal. But, since then, the Council has adopted this common position on the programme which accepted fully only a very small number of the amendments from first reading. I can very easily understand, therefore, your desire to reintroduce many of the amendments which were there at the first reading.
Before I deal with them I should just like to say that, of the 19 amendments that are currently in front of us, I can inform you that the Commission is in a position to accept 10 of them and we are going to do that either wholly or in part.
We accept fully Amendments Nos 7, 9 and 10 - that is, parts 2 and 4 - and 13, 17 and 19. We accept partially Amendments Nos 2, 6 and 10 - part 1 - and 16 and 18. The partial acceptance of these amendments is due to a number of reasons. One of the amendments is too restrictive and that one is Amendment No 2. Amendment No 6 might give rise to misinterpretation and some confusion. The first paragraph of Amendment No 10 is not in keeping with the structure of the committee already adopted for the other public health programmes.
Amendment No 16 requires the Commission to undertake an activity which may better be carried out by technical experts with the support or at the instigation of, the Commission.
Finally, Amendment No 18 is partly outside the scope of the programme. Regarding our position on Amendment No 10, I think that particular amendment deserves a little clarification for the House. It concerns the committee associated with the programme. This was raised during the debate. While we agree that this committee should be of an advisory nature, it is important for the structure of the committee that should be similar to those associated with the other public health programmes. In the case of the health monitoring programme, we feel that it is particularly important to have two representatives per Member State for a very specific reason: because the producers - typically, the national institutes of statistics - and the users of health data - typically, the national health administrations - are likely to have very different perspectives on the programme, both of which should be heard. It is for that basic reason that we think there should be two representatives from each Member State.
As for the amendments that we cannot accept, I would like to state our reasons. There are three amendments that are not acceptable for legal reasons, i.e. Amendments Nos 1, 5 and 11. Of these, the latter two are rejected because they are not in keeping with the wording of Article 129.
Two amendments are rejected because they fall outside the scope of the programme: Amendments Nos 3 and 15. Three amendments are rejected because they are unacceptably limiting: Amendments Nos 4, 12 and 14. The remaining amendment - Amendment No 8 - concerns the size of the budget and that also causes some difficulty.
At this point, I should like to elaborate a little on the reason for refusing some of these amendments. It is important that everybody understand why we are doing so.
First regarding Amendment No 1, which concerns the consideration of a European health observatory. That matter was raised very strongly by many of those who contributed. I would like to emphasize that we are not opposed to undertaking the feasibility study for such a structure. Rather our opposition is based on the need for recitals to refer to legal texts rather than to meetings and that kind of thing. Thus, I can reassure you and the House that I have not forgotten about the promise that I made at the conciliation meeting: the idea of a European health observatory will be studied. I am very pleased that Mrs Kestelijn-Sierens asked that this study be undertaken specifically. It shall be so.
With respect to Amendments Nos 3 and 15, we cannot accept supporting improvements of data bases in Member States because, pursuant to the principle of subsidiarity, this is a matter for the Member States themselves. As regards Amendments Nos 5 and 11, I would like to say that we do not agree that cooperation should be fostered and developed with all the relevant parties, but rather that we must use a text that is more consistent with the wording of Article 129. The question of the budget has been raised by virtually all the speakers who contributed this evening. It is only natural that I would wish to see the financial resources for this programme increased, but as the House very well knows the margin available for additional expenditure under rubric 3 of the budget is very tight indeed. Against this background you will recall that in the case of the first three health programmes the budgetary allocations were only finally decided at the conciliation procedure. I expect that we are going to go to conciliation in this particular case as well. At that point, I suggest, in the legislative process the budgetary authority will have a better appreciation of the final content of the programme and the resources that will be thought appropriate and necessary. I suggest that we should leave it to the conciliation process finally to decide this matter.
Before closing, let me add that I know we are all very concerned about the stated objectives of the programme. We agree with you that it is important to seek comparable and progressively harmonized data. This point was very strongly made by Mr Poggiolini. But we must be careful, I suggest, in the activities we support to achieve that particular objective. I would like to recall that we are not in a position under Article 129 to oblige Member States to harmonize national data which is what is implied in Amendment No 14. It is for this reason that we oppose this amendment while accepting Amendment No 13.
Finally, I would like to express my hope that Parliament will try and understand the reasoning behind the nonacceptance of the amendments that I have just discussed with you. I also hope that, demonstrating the very general concern about health monitoring, Parliament will give a favourable opinion to this particular programme. It is a hugely important matter and does satisfy the two important points made by Mr Aparicio Sanchez and Mr Valverde López that we need to have a European face. This would go a long way to achieving that.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Water policy
The next item is the report (A4-0290/96) by Mr Florenz, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the communication from the Commission to the Council and the European Parliament on European Community water policy (COM(96)0059 - C4-0144/96).
Mr President, Commissioner, it is thanks to the European Parliament and its Committee on the Environment, Public Health and Consumer Protection that we have the opportunity today to discuss a European Community water policy. We realized a long time ago that water policy in Europe is a rather hit-and-miss affair, and there is no point in continuing to draw up reports on groundwater, surface water or bathing water if we do not have at least a basic water policy at Union level.
Europe currently has some 30 to 40 different directives on water, yet there is not a single workman or indeed a civil servant in the European or national institutions who knows which directive covers what, or which one he needs to follow. It was for this reason that Parliament organized a highly successful hearing on water policy last year, at which everyone agreed that we need some kind of framework programme to form the basis of our future water policy.
The Commission has now issued a communication on water policy which I personally find extremely weak. This is not just the fault of DG XI, it is also influenced by the Council, which currently seems incapable of summoning up the courage or strength to establish proper European targets for protection of the environment. The Commission communication is still based on the old approach which was already a failure 21 years ago. If you look at the 1976 water directive, it aimed to fix parameters for over 100 separate harmful substances, and in the 21 years since then, we have managed only 18. This is not the right way to set about a European water policy, and we need to change it.
What we would like to have instead is a combined approach involving parallel quality objectives and emission standards, framed within the overall concept of prevention and environmental protection. Prevention policy is enshrined in the Maastricht Treaty as an integral part of environmental protection, and this is why I think the Commission's approach of making the Member States responsible for setting targets, parameters and figures is entirely wrong. I am in favour of setting common objectives, while at the same time allowing the Member States to adopt different methods and possibly also different deadlines for meeting those objectives, depending on their capabilities. This combined approach of emission standards and quality objectives is the only way of making proper provision for prevention, as required under the Maastricht Treaty.
This also makes sense both ecologically and economically, since there is no point in allowing our industries to pour effluent into a river and then sitting down together to discuss how we can clean it up again. We all know that water does not recognize borders, and the Rhine takes no time at all to get from Basle to the Netherlands. This is why we need to consider preventive measures as a way of cleaning up our rivers.
I understand that this approach has found favour with you, Mrs Bjerregaard. We did things a little differently this time: having initially called for an action programme, we reached a sort of agreement with the Commission that you would provide a written assurance that you will include this new combined approach of emission standards and quality objectives in the framework directive to be drafted over the next few months. We are delighted that you are prepared to do so, since these are the very building-blocks on which our water policy needs to be based. We would remind you that you yourself proposed this to the committee, and that you yourself said that you wanted to develop a practical framework directive which includes emission standards and quality objectives. This automatically means that the directive on the ecological quality of water cannot be seen as a framework directive.
This new Community approach is a good way to begin rectifying the current weaknesses in our environment policy. We know that you support the paper you forwarded to us, and we hope that the other Commissioners will continue to support you on this issue. We will be doing everything we can to ensure that Europe gets a forward-looking water policy.
Mr President, ladies and gentlemen, as draftsman of the opinion of the Committee on Agriculture and Rural Development on the Commission communication on European Community water policy, I should like to give you a brief analysis of the proposals which are before you.
First of all, we welcome the fact that many of the recitals, such as C, Q and V, and many of the paragraphs in the motion for a resolution, in particular paragraphs 4, 5, 6, 9, 10, 21, 23 and 24, are entirely in line with the views of our committee. However, we feel that the Commission proposal does not go far enough in the area of simplification, and we are calling on it to develop a framework directive which incorporates all the existing directives and any proposals that are in the pipeline in this area, including those relating to monitoring and information requirements.
Our opinion clearly indicates the course to follow: rearrange, simplify, harmonize and clarify the existing legislation, but naturally without reducing the level of protection currently provided. This would serve a dual purpose. First, it would make the Community policy easy to apply and monitor, making it easier for the Member States to apply national or transnational measures. How can they be expected to transpose over 50 directives on water protection into national law, especially when these overlap, duplicate or even sometimes contradict each other? Secondly, it would make European Union policy easier for the general public to grasp.
The obligations of all water users, both public and private, should be set out in one single text so that they can see that water has a wide range of uses and therefore cannot be regulated using a sectoral approach. The European Union would thus have a single major piece of legislation to protect one of its essential natural resources.
However, the motion for a resolution does not appear to in line with our opinion as regards the principle of subsidiarity, and even appears to contain some contradictions. Although we support the analysis given in paragraph 16 on the need for an integrated European approach for the management of cross-border river basins, there are a number of other paragraphs which we cannot support. Paragraph 1 states that the priority objectives and measures of a Community water policy can be better attained at Community rather than Member State level, yet paragraph 9 expressly acknowledges that they cannot be implemented in the same way everywhere.
The resolution nevertheless proposes as the absolute minimum the establishment of strict and uniform emission standards, whereas the Committee on Agriculture and Rural Development had proposed that the framework directive should simply set out guidelines for achieving the common objectives fixed by the European Union.
Mr President, the fact that my group is only proposing four amendments to the Florenz report is a measure of how much we appreciate not only the work of the rapporteur, but the work of the other shadow rapporteurs, both in the Liberal Group and the Green Group and also all those who have contributed to what I think has been a very successful conclusion to a long programme which started several months ago. Certainly it is felt on this side of the House that the hearing of 20 June, which Parliament established and which is referred to in the preamble to the Florenz report, was a very good beginning.
As I see it, the Commission said to us basically, what do you want to do? We, as the elected representatives, came forward with some proposals during the course of that hearing, and rightly so. The Commission and Parliament can therefore be said to have worked very carefully and constructively in coming forward to a conclusion, not only of that hearing, but also with some excellent work put in by Mr Florenz over the summer break before the communication materialized in the autumn.
That was a very good way forward, but we felt on this side of the House that may be an action programme, and that was the word we were talking about and which was the subject of amendments in committee, would have given Parliament the power that we have under codecision. Therefore, if we are going to accept, and we will, as a reflection of the agreement reached based on a letter from Mrs Bjerregaard to Mr Florenz, dated 14 October 1996, then that is the basis upon which we have agreed. Therefore, we will accept the principle of a framework directive and we will also accept the diminution in our powers under Article 130s. Yes, we are playing constitutional games, of course, and we are glad that the Commission has agreed to go along with some of those manoeuvrings. It was right that we should have done this.
Can I ask the Commissioner, when she responds to the debate, please to give us some indication on timescale. Part of the gameplan is that we accepted the principle of a framework directive rather than an action programme on the basis that we wanted something to be able to deliver to an electorate and that seems to me to make sense.
Can I also ask the Commissioner to tell us what she has in mind with regard to the other water directives. As others have pointed out, these are currently in hand, and it would therefore be useful to know the Commission's thinking in terms of the timescale on those other directives. I thank the Commission once again for the constructive approach which it has taken to the Florenz report and I congratulate Mr Florenz again for the excellent work which he and the Christian-Democrats have done.
Mr President, as colleagues have just mentioned, water has a determinant influence on other very important policy areas, such as agriculture, tourism, urban consumption and industry. That is why we fully support the proposal made by the rapporteur, Mr Florenz, to begin to approach these issues globally by way of a framework directive. We also support the focus on prioritizing emission standards and drawing up quality criteria as a supplementary convergence instrument. That is essential too.
Likewise, I think we can entirely support the proposal made by the Committee on Agriculture through its rapporteur Mr des Places, on the need to codify and simplify the proposals. And I think we, as a Parliament, should take swift action to make all the citizens of Europe and all those in positions of responsibility aware that in the near future things cannot continue in this area as they have done up to now.
Water is a scarce commodity. Everyone knows that and no-one is entitled to pollute it. So there must be a strategy to prevent any pollution, and emissions must be the exception, not the rule. Every citizen must be reminded that water has a price, and that price will go on rising for economic, social and environmental reasons, and we also have a duty to make a reality of the Maastricht Treaty requirement to incorporate all the costs into the price of water. We all have a duty to point out that not only are there problems of quality, there are also problems of quantity in many regions. So regional solidarity must apply across national frontiers. This policy also includes a requirement of proper use.
The problem also arises in terms of land management, re-use of waste water, and taking advantage of all the available resources, including the opportunities for Mediterranean coastal areas of installing desalination plant, and such initiatives cannot be left until drought problems are serious. Great commitment is also needed from all those involved - large consumers like agriculture, industry, tourism and cities - and local authorities have major responsibilities here too because town and country planning must take this limiting factor very much into account.
And finally, I do not think there is any room for simple answers in this area. There is no place for simple privatization of water management. The issue is much more complex, it has to be viewed in global terms and the European Union must draw up these guidelines and then leave it to the regions and the countries to implement the options appropriately.
Mr President, Madam Commissioner, ladies and gentlemen, our Group is supporting the Florenz report, in particular to defend the need to adopt a framework directive on the sustainable protection of water resources, condensing and simplifying the very many directives in existence on this matter. We also support the main objective of fighting for good quality water from an ecological point of view.
It is important to protect Europe's water resources at all costs given the increasing use that man makes of water. It is equally urgent for all Member States to avoid further deterioration in water quality and promote the proper treatment of waste water.
Community funding to protect water should be concentrated more and more on peripheral and ultra-peripheral regions, where a lot remains to be done.
Of greater interest is the Commissions's reference to water catchment areas which not only, in many cases, call for a cooperation and understanding policy between the Member States interested but also call for attention and intervention to be by the European Union. Nowadays we must tackle water questions in a different way, without fighting over water in the way that we used to. But this does not mean that Member States should stop fighting to defend their own rights and the interests of their own populations nor that the Union should have greater powers to arbitrate; it should control and guide, within fair and proper criteria, based on the principle of subsidiarity.
Water policy has to be linked to all of the other policies related to integrated development projects, concerning the environment and regional planning, transport, energy, industry, agriculture and forestry.
As for the latter field, apart from the interest of preserving indigenous forests, it should also be pointed out how important it can be to boost water resources by means of a global EU strategy in forests, which in practice means significantly and urgently increasing forested areas in all of the Member States and all of their regions, but in particular the southern regions, where the governments have not always been very careful and have not always made genuine efforts to pursue proper long-term policies.
Mr President, Commissioner Bjerregaard, let us be fair about this. The revision of our entire water policy is largely thanks to the European Parliament, which felt it necessary in view of the plethora of barely compatible directives which had sprung up in this field. Our hearing, which Mr Florenz also mentioned, made a significant contribution to this revision.
I must admit that my group did not have, and still does not have, a great deal of confidence in the Commission to review water policy properly. I feel that the Commission's activities in this field have cast it in a rather poor light up to now, and this communication has done nothing to improve my opinion. It is a very shallow document, and I think the rapporteur was entirely right to threaten to demand an action programme. You will know, and Mr Florenz is also aware, that my group was not in favour of calling for an action programme instead of this communication because we thought it would mean a considerable delay. Yet we are still having to wait for the Commission to come up with a proposal for a framework directive which should give us what we feel is missing from this communication: concerted action on quality objectives and emission standards - both quality and quantity objectives, and top priority for the ecological quality of water.
I am quite happy with the letter which the Commissioner sent in reply to the demands by Mr Florenz. Once again, it is thanks to Parliament that we now have details in black and white of what the forthcoming framework directive is to contain.
As we have seen, Parliament has had to go to a great deal of trouble to ensure that we have an acceptable new European water policy, and Mr Florenz must take much of the credit for this. I warmly congratulate him on his report.
Mr President, Madam Commissioner, according to the Environmental Agency, between 10 and 20 per cent of water in Europe is not of adequate quality. And since 1973 a legislative framework of contradictory directives has developed. So we are in complete agreement with Mr Florenz on the need for a framework directive which integrates and simplifies current legislation, above all if account is taken of the fact that non-compliance with Community law on environmental issues is habitual.
We believe that prevention, protection of resources and halting the deterioration in the quality of water, as well as repairing the damage, are priority issues for the European Union's water policies. And we think all these directives need to be integrated to create clear and comprehensible legislation for the Member States, without lowering the level achieved.
We think the objectives and priorities must be set at Community level - if there are no Community standards it is difficult for the States to fulfil them - leaving responsibility for adaptation and implementation to the States. Agriculture, industry and transport must also take account of the water and environmental policy of the European Union, otherwise it will be very difficult for us to achieve the planned objectives. In my country several marshes which are a valuable European resource are threatened. I believe some of their names are known worldwide like the Ruidera lagoons, the Daimiel Tablas, the Valencia Albufera, Doñana, and so on.
We still have time to take steps to prevent resources as precious to human life as water being lost forever in the world and in this case in the European Union. So we must take those steps, and we entirely agree with the Florenz report.
Mr President, we have perfect harmony in the Committee on the Environment, since our group too wholeheartedly supports the report by Mr Florenz, on which we congratulate him. The approach he has adopted is entirely consistent with our concerns. We need a framework directive on water policy, based on the four principles of environment policy in the usual order, starting with the principle of precaution and ending with the principle that the polluter pays; it should be pointed out that all these principles are being virtually disregarded at present.
There are a number of points which I should like to make. First of all, on the question of choosing between quality objectives and limit values, the rapporteur's view is entirely correct: they are not mutually incompatible. It is obvious that if we wish to reach certain quality objectives, we need first to set limit values based not on sectoral interests, but on how much the ecosystems can absorb. This has not always been done, with the result that we now have a situation which the Commission itself acknowledges is in rapid decline, with water quality deteriorating more and more, and groundwater and rivers widely polluted with nitrates, organochlorines and pesticides. This brings us round to the policies that are to blame for it all.
Which are the three policies that I feel are most to blame? Firstly, agricultural policy. It is obvious that unless we change the CAP, we shall not be able to sort out the problem of water quality. There is widespread pollution from pesticides and nitrates which seriously affect water quality, and what is needed is a radical shift towards more extensive, organic farming. It will take time, but it is has to be done.
Next, industrial policy. It is clear that there are a whole range of industrial processes that need to be changed. We need to make recycling and the closed-circuit use of industrial water more widespread, and we must prevent overexploitation by modifying a number of techniques which have now become obsolete. This too will cost money.
Finally, energy policy. An energy policy based on centralized production generating major thermal pollution is certainly not going to do anything to help maintain water quality. This is another area where we need to take action. We need more decentralization, and we need to improve our energy efficiency and develop renewable sources of energy.
In conclusion, I do not think that we will solve our water quality problems by opting for quality objectives and limit values without providing for the economic instruments to achieve them. As the European Environment Agency has recommended, we need to use economic devices such as ecotaxes and introduce the notion of third-party liability for industries, otherwise we shall never succeed in finding a solution to our problems.
Mr President, Commissioner, ladies and gentlemen, the European water policy deals with something which is, in principle, a renewable resource, but which everyone knows we need to treat very carefully.
The Dobris Assessment summarizes the main problems concerning water in the European Union. If there are no changes of policy, then increasing water consumption and in particular the continuous pollution of ground and surface water will plunge certain areas into crisis. This is all the more reason to do something about it now.
Fortunately the Council, the Commission and Parliament agree on the need to act, and there is also a consensus emerging on what action should be taken. Unfortunately, it must be said that the Union's water policy has not produced the results expected over the last 20 years, to put it mildly. The 1976 water quality directive has failed to achieve its objectives, both because of the hybrid nature of the text, and because the Member States were not actually prepared to fix limit values for the substances on the blacklist.
The Florenz report and the Commission communication lay the foundations for a coherent and effective water policy, and a start needs to be made quickly on the new framework programme for water, including establishing clear links between emission limit values and quality objectives.
It is, of course, absolutely vital to find better ways of reducing emissions both from the major polluters and from other sources such as agriculture.
The Commission communication suggests two good ideas here with its river basin approach and the use of programmes of measures for specific target groups. The Rhine action programme has already shown that extremely good results can be achieved with these, and this is why I think the new framework directive should be based on Article 130s(1). Only then can we offer our water environment the protection that it needs.
Mr President, the very fact that the European Environment Agency estimates that only 10 to 20 % of the waters in the European Union now meet the good water quality requirements should in itself make every sensible person sit up and think. It is high time that we did something about it. As Mr Florenz makes abundantly clear, the Commission has unfortunately failed to achieve its main objective of producing a coherent global approach for water policy. I should have welcomed an action programme, which was what the rapporteur originally wished to see.
A country like Austria, which has for some time regarded water protection as one of its top priorities, would certainly be 100 % behind this report, and a pan-European preventive policy on water protection is something so important that not even the subsidiarity principle can be used as an excuse to get round it - and I say this as someone who is a great defender of that principle. The priority objectives and measures are to be established at Community level, whereas the way they are implemented is, of course, a matter for the Member States to decide. Basic prevention and the reduction of environmental damage can only be achieved through a combination of emission standards and quality objectives, though account also needs to be taken of the implications for the environment and for competition of the fact that strict emission standards are easier to implement and enforce than pollution-related quality objectives.
Mr President, because I think it is positive, I agree overall with the Florenz report, in particular his defence for the creation of a framework directive.
The general tone in favour of an approach based on water quality, the global and coherent approach which it recommends and the perspective of water catchment management, in particular in transfrontier regions, are three points which we think are very positive.
However, there are four preventive measures which ought to be taken and which I would like to refer to. First of all, the fact that working out a global and coherent approach might be a complex and lengthy process, which should not prevent the maintenance of criteria and policies, which after all already exist, in respect of water resources. Otherwise the European Union's water quality would be going down while our discussions take place.
Secondly, the problem of the scarcity of water in certain Member States especially in the south and in the Mediterranean areas, which should be dealt with by making an appeal for people to save water, to manage it rationally, to limit watering, to correct erroneous action and to adapt human activity to the climate and water supplies of each region, the only way in which development can be sustainable.
Thirdly, the water quality policy, which should not only be based on biological criteria but also on the perspective of various bio-indicators, on-going indicators, criteria based on human beings and biological communities in waterways and areas of water.
Fourthly, the final point, controlling sources of pollution resolves problems after they have happened but does nothing to stop them taking place in the first place and does nothing to control the cumulative effect of various polluting sources before the pollution takes place.
I think that these four points concern prevention and they are all worth thinking about, which is why I wanted to convey them to you.
Mr President, I welcome the Commission's document and support Mr Florenz's report. I particularly welcome a statement in the Commission's document which reads: ' Community water policy must be sufficiently flexible to avoid the imposition of inappropriate or unnecessarily strict requirements simply for the sake of harmonization' .
In the context of the British debate about Europe and the amount of money that the United Kingdom has spent - some would say unnecessarily, although I do not agree with that - in cleaning up our water over the last 20 years or so, I welcome that statement. I think it is a very important thing to have on the record.
The other text that I wish to raise with the Commission is this: it is in paragraph 5.9 of the document which reads: ' the Treaty requires that both the costs and benefits of action or inaction are taken into consideration' . One of the things that tends to underpin this kind of debate is people's hope that if only we went for more harmonization and stricter limits we would have cleaner water. I do not think that is the problem. One of the main problems in our Member States in relation to water quality is the fact that we cannot afford the very high standards that we would like to set ourselves. One of the reasons we get into difficulties with these water directives is that the Commission is not sufficiently explicit about the exact costs that would be entailed in complying with the directives which it brings forward.
It is absolutely shameful that the drinking water directive which is currently before the Committee on the Environment, Public Health and Consumer Protection contains a cost impact statement which is simply not worth the paper that it is written on. The result of all that is revealed in the report on the monitoring of the application of Community law in 1995. That shows under the heading 'water' that: ' Several Member States are in serious difficulties with the proper application of the objectives established by Community rules.' Those who call for stricter harmonization might like to note that one of the Member States most frequently mentioned in this package is Germany.
Mr President, I too support the Florenz report. Water, after all, is our most fundamental natural resource. It is the very stuff of life. Therefore it is all the more disturbing to note the continuing deterioration in European water supplies. The nitrate content of more than 66 % of rivers and lakes in Europe has risen. The European standards for total pesticides in drinking water have been exceeded in 75 % of the European Union's agricultural regions. In Ireland too we have our problems. Indeed we have fish killed in our rivers and lakes and this is an annual occurrence. We have a particularly striking case at the moment in Ireland in a town called Nenagh which has found that its water resource is contaminated. On two occasions it has been contaminated recently. It is very difficult for the local community. Indeed in my own county of Meath we have problems with the quality of water there.
Clearly Europe has a role to play in laying down and enforcing strict norms on water quality. The European Union approach must be governed by three key principles: ensuring safe water supplies, arresting the decline of water quality and the restoration of polluted waters. However, the institutions of the Union have yet to grasp the importance of this task. The haphazard approach must cease and the Commission must now spearhead a strong Union water policy. We should not have to wait for a major environmental disaster for this to happen. We cannot put this issue on the long finger any longer. I urge the Commission to face up to its responsibilities without delay and before the old phrase, ' water, water everywhere and not a drop to drink' becomes a reality.
Mr President, having had experience with many of my constituents of the various water directives currently in force in the European Union, one of the clear things that emerges is how difficult they are to understand and how difficult it is for normal citizens that are concerned about their estuary or the condition of the water in their rivers to point to the area in which the European Union's directive should be able to help them. I warmly welcome, therefore, the call for a much broader and better framework than there is at the moment. That is certainly essential.
There are two areas that I also want to bring into the debate at this point, one of which has not been mentioned so far, but it is in the Florenz report and has to do with the common agricultural policy. It is most important to realize that unless we secure a very substantial reform and change in the way that we run agriculture in Europe, there is no chance of reaching the levels of water quality that we would wish to see and, without the two going ahead together, that aim - the water quality we want - will be a difficult one to achieve.
I also find it difficult in terms of subsidiarity actually to say that drinking water quality should be something that we consider here. That is a function of the rest of our water quality: if we get that right, then drinking water will also be correct.
To agree with Mrs Jackson, I find that one of the areas missing here is the cost to the citizen of these policies: we need to ensure that Member States tackle this problem in parallel to getting quality right. I would like to ask the Commissioner how she intends to put pressure on Member States to make sure that water is not the expensive luxury that no-one can afford.
Mr President, as Mr Florenz points out, the Commission communication on European Community water policy is not an adequate response to the clear and precise calls that were made last year by the Committee on the Environment and by the Council for a European water protection strategy. The solution here is surely not to call for an action programme. The latest report by the European Environment Agency shows as clearly as one could wish that there are so many problems with our water that the time for action is now, which means legislation in the form of a framework directive, as soon as the drinking water directive has been dealt with. The framework directive will be delayed for years if an action programme first has to be worked out.
I therefore welcome the fact that Mrs Bjerregaard has promised, in a letter to the rapporteur, that she will bring forward such a framework directive on the basis of the guidelines set out by the rapporteur, focusing on emission standards as the most appropriate instrument, combined with the principles of prevention, precaution and action at source. I also look forward to the Environment Commissioner ensuring both that the many mutually contradictory water directives are made compatible with each other, and that water policy is incorporated into other policy areas such as agriculture, industry and transport, where these are subject to the consideration of a sustainable environment.
If paragraph 22 of the motion for a resolution is rejected, we can fully endorse the report as a very relevant critique of the communication from the Commission and a practical indication of how the future framework directive should be drawn up. I should therefore like to hear from Mrs Bjerregaard when she intends to submit the proposal for a directive, and whether it has been correctly understood from her letter that the Commission has now committed itself to following the guidelines contained in this report when it brings forward the framework directive.
Water is life. The European Parliament has given its unceasing attention to this vital issue which affects all our futures. And water knows no frontiers. I would congratulate the rapporteur, Mr Florenz, on his combined approach of emission standards and quality objectives, and I am delighted that the Environment Commissioner, Mrs Bjerregaard, has given us her written assurance that she intends to pursue this approach.
I should like to make it clear that neither the Commission nor Parliament intends to interfere in matters of water ownership, and no one in the House wishes to see the compulsory diversion of Austria's water reserves. Our only aim is to tackle pollution at source, and to introduce measures to prevent pollution before it happens.
Mr President, let me begin by thanking the committee and, in particular, the rapporteur for the large amount of work which has been done in connection with the report which is before the House today. As several speakers have pointed out, Parliament's Committee on the Environment held a hearing in July last year on the EU's water policy, to which it was kind enough to invite me. The hearing made it quite clear that something had to be done to clarify the Community's water policy and establish a coherent overall strategy to protect the water resources of the Community.
Following on from everything that was said and discussed at the hearing, the Commission published its communication on European Community water policy in February this year. This communication was an analysis of all the current EU legislation which has a bearing on water resources, and it contains proposals for improving policy in this area. The central proposal in the communication was the drawing-up of a framework directive on water. This would replace much of the older legislation, something which is necessary, as many speakers here today have also indicated. In addition, it would fill some of the gaps which have been observed, another request which has been made today. And, finally, it would ensure what everyone has certainly mentioned, namely the coherence and overall coordination of legislation in this sector.
I should like to take this opportunity to stress that the idea is not to change the more recent water legislation, and let me mention some of the directives which I have in mind here, such as the nitrates directive, IPPC, the urban waste-water treatment directive and the directive on pesticides. That is not the intention. On the contrary, the framework directive is intended to introduce measures which supplement the recent environmental legislation on water, thereby greatly increasing the general level of protection of the Community's water environment.
Several of the speakers, including Mr White, asked when we could expect to proceed with such an initiative. We naturally waited for the debate we were to have with Parliament today, but we have also done our preparatory work and we hope to be able to bring forward a new proposal in the course of January.
I have been very satisfied with the reception given to the communication. We received many written comments on our proposals, and we organized a conference in May to discuss various aspects of the proposal for a framework directive. There was considerable support for the idea of a framework directive, and an overwhelming majority in favour of the broad lines of the directive, as set out in the communication. Of course, there was also criticism of some aspects of the directive, and we received a number of useful suggestions as to how it could be improved. On the whole, we think that we have struck a reasonable overall balance. We have also had support from the other institutions - the Council, the Economic and Social Committee and the Committee of the Regions.
I have been very pleased to see the great interest which Parliament has shown in this subject, and I share the opinion of the rapporteur, Mr Florenz, and also Mr White, that constructive cooperation has taken place. I am sure that we can find solutions to the criticisms which emerge from the motion for a resolution. I have examined the text in some detail, and the Commission's proposal for a framework directive will follow closely the ideas which have been expressed here today, and which are also clear from the report. This means that, with regard to the proposals contained in the text, I can endorse the aims and principles which they describe. I also agree with the points raised by Mr Lannoye, which several other speakers mentioned, namely the connection with agriculture policy - and we shall in particular have another opportunity of discussing this in connection with the groundwater action plan - as well as the need for financial incentives, and Parliament will be aware that we are working on this.
I have been in touch with both the rapporteur and chairman of the Committee on the Environment, and I am sure that we in the Commission now have a good understanding of the background to Parliament's concerns. Several speakers here today have also referred to the letter which I sent to the rapporteur and the chairman of the Committee on the Environment, and I naturally stand by the text of that letter. I therefore also hope that we can now draw up a proposal for a framework directive that will obtain Parliament's support, and I am very pleased that the rapporteur is able to give his backing to an amendment to the motion for a resolution which deletes the reference to an action programme and makes it possible for us to bring forward a proposal for a directive very quickly. I think it was Mr White who asked about the other initiatives in this sector, but the situation is that the drinking water directive, which I understand will soon be dealt with, is currently before Parliament. This has also had to wait a little. The same applies to a proposal for a bathing water directive, which has also been pending for quite a long time and which we shall likewise soon have on the agenda, and finally there is the groundwater action plan which I referred to earlier. I have asked my colleagues to cooperate closely with Parliament at all stages of the legislative process, and I very much hope that together we shall be able to see this new directive adopted during the current parliamentary term.
To sum up: we are in agreement that our common aim is to ensure that there is an ambitious and comprehensive policy for the protection of the Community's water resources and the natural habitats which they support. I therefore look forward to cooperating closely on this issue, and I hope that in years to come, we shall look back with satisfaction at this joint venture, which can lay the foundations for the EU's water policy for the next century.
Thank you very much, Madam Commissioner.
Ladies and gentlemen, before I close the debate, Mr Florenz, the rapporteur, has asked for the floor. I think it would be interesting to hear his views. So you have the floor again, Mr Florenz.
Mr President, I should like to raise a matter of some concern with you and the Commissioner. Over the last few months, one of our new Member States has been shocked by reports that you, Commissioner, are planning to regulate water resources in Europe and to divert water from the Alps to the southern areas of the Union. I assume that our Austrian colleague was so delighted at the results of his elections that he forgot to mention this today. I would be extremely interested to know what is happening here.
I also have a point to make about the idea of a cost-benefit analysis. I am a very keen businessman and like dealing with such matters, but we surely do not need to embark on yet another discussion about quality objectives. What we need is to produce a cost-benefit analysis which is cautious but accurate.
Mr President, I have also been following the debate in Austria, where I understand it has been claimed that we want to steal water from Austria and transfer it to Member States where it is less plentiful. Of course, that is not the case. Commissioner Fischler has raised the same question, and I have made it clear to him several times that this is not part of the proposal. On the other hand, it did in a sense emerge from the debate here today that some southern European countries have very serious problems with water resources, and they are naturally interested in this issue being included in the discussion of the proposals on water, in one way or another. But this does not mean that we shall be transferring any water from Austria.
With regard to cost-benefit analyses, I would say that to a large extent we shall be considering the prospects and implications when we deal with the proposals which the Commission has put forward in the motor oils programme. This is another of the programmes in which we have consistently worked with cost-benefit analyses and drawn conclusions from them in terms of environment policy which will not necessarily please everyone, because the costs differ widely for the individual countries. They are also very different for the individual inhabitants, and so it is very hard to generalize on the subject. I have noted the comments made by Mrs Jackson during the debate, and it is quite clear that some of the proposals on water which we have put forward are very costly for some countries compared with others. This has exercised the Council a great deal, and I think I can say there was a reasonable degree of understanding that we must provide scope for assisting those countries which have to bear heavy costs because of the environmental requirements that we are introducing in the proposals on water.
Thank you very much, Madam Commissioner.
Mr Eisma would like to raise a point of order. I take it that it is a point of order because I was just about to close this debate. So you have one minute to raise your point of order.
I just have a question which I should like to put to you, Mr President. If you are sitting here, there is no monitor on which you can follow the debate, so you cannot see when it is your turn. I asked last month whether we could have an extra monitor over here, but it seems this is not possible. If it is too expensive for Parliament to afford, I will bring one and install it myself next time. Can you promise me that we shall have an extra monitor for the next part-session, so that those of us over here can also see when it is our turn?
Mr Eisma, I cannot promise that the equipment will be here for the next session. What I can promise is that I will pass on the suggestion you have made and especially the very important point that you could contribute to the cost of installing this equipment from your own pocket, which I find extremely interesting given the period of budgetary austerity we are going through. So you can be sure that I will pass on your proposal to the Bureau. But I absolutely cannot promise that it will be here because that does not depend on my personal volition.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Food additives other than colours and sweeteners
The next item is the recommendation for second reading (A4-0312/96) by Mrs Riis-Jørgensen, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position established by the Council with a view to adopting a European Parliament and Council Directive amending Directive 95/2/EC on food additives other than colours and sweeteners (C4-473-95/0114(COD)).
Mr President, the point at issue here is the approval of a new seaweed-based additive called PES. The matter is really quite simple. This new additive, like all the others, is to have an E number and will be included on the EU's list of approved colourings and additives. A product with similar characteristics has already been approved for the European market. This is called carrageenan, and is numbered E 407. The Commission has proposed that the new product should be registered under the E number 407a. At first reading, both the Committee on the Environment and Parliament were firmly opposed to the Commission's proposal. They do not believe that the two additives can be treated on a par with each other, as the Commission is doing. In our view, we are dealing with two distinct products, for which reason they should naturally have two distinct E numbers.
The system of E numbers is unique to Europe, and was intended precisely as a means of guaranteeing clear and transparent information for consumers on what their food contains. With its proposal, the Commission is well on the way to undermining the whole point of the E number system. The situation is this. The issue is a technically complicated one, but I shall try here to explain the differences between the two products. Carrageenan differs from PES in the way it is produced. And indeed, PES is used as a raw material for producing carrageenan. Taking PES as the base product, there is a careful process of extraction and refinement. Some of you have perhaps already been fortunate enough to have seen the product, but I have both of them here with me now.
(The speaker showed the House the two products) Carrageenan - and I hope the Commissioner can see what I am pointing to - is a clear, transparent jelly. PES is cloudy, and has a really bad smell. So these are two distinct products - one bright and clear, the other unpleasant, cloudy and smelly.
The crux of the matter is that, thanks to effective and controlled refining, carrageenan stands out as a pure product, with no residues or heavy metals. The Committee on the Environment is therefore proposing that PES should be marketed under a different E number, namely E 408, so that the consumer is clearly and distinctly informed that these are two products with different degrees of purity. Commissioner Bangemann reached the same conclusion some years ago, in a written answer to a Member. Referring to this very question of the degree of purity, Mr Bangemann made it clear that two distinct products were involved. Unfortunately, he has since changed his position, not least because PES has been approved in the United States. Firstly, I would remind the House that the USA does not have a system of E numbers, so PES does not have an E number in the USA. And, secondly, the American health authorities simply approved PES, without requiring any tests on its toxicity. I am quite convinced that the approval of PES for the American market was part of some political agreement, and the whole affair was clearly not a matter of concern to the Americans, who were engaged just then in negotiating the renewal of their military bases in the Philippines.
In the EU, we have a very reliable and transparent system of E numbers. We wish to keep that - I myself in particular - because having a reliable and transparent system of E numbers is a precondition for the internal market functioning satisfactorily for all parties. In our debates, attention has also been drawn to the economic importance of PES for the Philippines. But let me make it clear: we do not wish to ban the sale of PES in the European Union. What we are talking about here is not creating new barriers to trade, or implementing development policy. Nor are we out to force the Philippine seaweed farmers into economic distress and unemployment. No - this is a question of consumer policy and consumer protection. If there is anyone here in the Chamber who really supports the principles of free trade, it is indeed myself and the Liberal Group.
In addition, I would point out that this is not a case of the EU lining up against the Philippines. Europe produces both PES and carrageenan, as does the Philippines. And we must also bear in mind that half the production of PES in the Philippines is exported as a raw material to European producers of carrageenan.
On behalf of the Committee on the Environment, I would therefore call on Parliament to support a change in the E number for PES, as it did at first reading. Two different names, two different E numbers. And the point of having two different E numbers is that consumers, with the help of labelling, can be given clear and distinct information. Freedom of choice for consumers is at stake here, and we can all support that, as I hope the Commission will as well.
Mr President, this is the other half of the story because I am going to speak in favour of leaving it at 407a. The reason why I do this is as follows: it is a very closely balanced argument as to what you name this and what number you give this product. But those who argue in favour of 407a with the name 'Processed Eucheuma seaweed' do so because this is not a different product. I think Mrs Riis-Jørgensen said, and in her report it certainly states, that it is basically a different product. I believe it is true to say that the Codex Alimentarius has accepted that this is basically the same product but a different process. That is the key to why we give it 407a and not a different number. It is a different refining process but it is not a different product. Cheese is cheese whether it is cheddar cheese or one of those fierce little Belgian cheeses that arises from the table in the restaurant and practically bites your ankle. It is still cheese, and this is still seaweed. The processing system is different.
Mrs Riis-Jørgensen makes the point in support of giving it a different number that consumers are going to be confused. Well, consumers must be a very strange breed if they are going around the supermarkets looking to see if this is 407 or 408. I have never yet met a consumer who is consumed with anxiety about carrageenan. The people who might perhaps be confused - although I very much doubt it - would be the manufacturers. But since, in fact, this system of numbering for this kind of product is primarily addressed to manufacturers - of course, they will have to state the type of product they use on the list of ingredients - I think that there is no danger that manufacturers will be confused into using one product rather than another. As we have seen, given a demonstration today, they are very different products to look at, but I do not think that consumers will be confused. Consumers need protection and the mechanism that is there to protect them is the Scientific Committee for Food. When the Commissioner replies to the debate, she might like to give us some idea of what the Scientific Committee for Food said. Presumably they were asked their opinion by the Council of Ministers before the Council agreed the common position.
I agree that we must be very careful about any potential health risks, although if there are health risks then this product should not be on the market at all in the Community. That is why we have to rely on the Scientific Committee for Food.
There is one further point. It was raised with me earlier today that there might be the possibility that certain governments, unnamed, had it in mind to sell certain products - here battleships were named - to the Filipinos in return for seaweed. I think this is extremely unlikely. I have no battleships about my person. I have absolutely no idea of what the British Government's view is on this issue. I think that this is something which we should really regard with ridicule.
Mr President, the Commission has put forward a proposal to authorize the use of a thickening and gelling agent similar to carrageenan, which is already produced and authorized in the EU; it derives from the same raw material but is produced in a different way, as was also pointed out in the debate. The Commission asked the Scientific Committee for Food for an assessment of its possible effects on public health. That is what Mrs Jackson's question referred to. This inquiry took several years, and the assessment was based on a complete set of data. The committee found that the substance was entirely acceptable, and proposed that purity standards should be established. A directive on purity standards will be agreed shortly by the Commission and the Standing Committee for Foodstuffs, under procedure IIIa. The Commission adopts this directive immediately after the substance has been approved for use.
The Commission and the Council approved Parliament's amendments concerning the descriptions of these substances. However, we cannot accept the amendment which has been retabled concerning the E number, and this is what the debate has centred on here tonight. In allocating E numbers, the Commission follows the rules laid down in the directive on food additives adopted by the European Parliament and the Council, whereby food additives which contain the same active substance are given related E numbers. The adoption of the amendment would lead to a significant departure from the rules laid down by the Codex Alimentarius in its capacity as an international standardizing body under the WTO Agreement. We therefore recommend the House not to adopt this amendment, since it conflicts with our obligations under the WTO Agreement.
Madam Commissioner, I should like to make it clear to my colleagues that the Commission is in fact isolated here from consumer organizations at both national and European level, and from the Economic and Social Committee and the industry in Europe. In the Council of Ministers too, several Member States will be listening with great interest to what we decide here in Parliament tomorrow. I think it is important that we, who are elected by the people to represent both consumers and industry here in Parliament, should also listen to what they say and ensure that we take a clear decision which safeguards their interests. I think it is important that we who are elected by the people should take this task upon ourselves and not let others influence our attitude, whether it is President Ramos, the United States or anyone else, as Mrs Jackson pointed out.
On behalf of the Committee on the Environment, I recommend that we vote in favour of the committee's amendment tomorrow, and I would point out that if we abstain, that is the same as voting against. But I very much hope that we shall have a clear decision tomorrow. I think that is in everyone's interest, not least in terms of preserving the E number system and thus respect for the single market.
I would just make one comment on the isolated stance which the Commission is said to hold. According to my information, there was agreement in the Council on the common position, which means unanimous support.
Thank you very much, Madam Commissioner.
Mrs Riis-Jørgensen, we cannot get into a debate, the debate has already taken place. However as you are the rapporteur and you want to react to the Commissioner's brief remarks I will give you the floor as long as you do not open up the debate again. Please keep it short and allow me to close the debate immediately afterwards.
Very briefly, Mr President, my country - amongst others - stated in the minutes that it was interested in making an amendment and following Parliament's position, so it is not right that there was total unanimity. The minutes say that Denmark wishes to follow Parliament's position and will work for an amendment. I have been told by the Irish presidency that it will reopen the debate in the Council of Ministers when we come back with the Environment Committee's proposal to the Council.
Thank you very much, Mrs Riis-Jørgensen. After your remarks the Commissioner naturally wants to say something else, so you have the floor, Madam Commissioner, and you will close this debate. You have the floor.
I am bound to inform the House that Denmark voted in favour of the proposal. While I was indeed not present at the Council meeting in question, that is what I have been told.
Thank you very much, Madam Commissioner.
Ladies and gentlemen, the issues between you can be resolved in the lobby. We have heard your opinion and that of the Commissioner. So the decision will now depend on the vote.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Burma
The next item is the joint debate on the following oral questions to the Commission:
B4-0974/96 by Mrs Maij-Weggen and Mr Moorhouse, on behalf of the Group of the European People's Party, on the situation in Burma; -B4-0975/96 by Mr Telkämper and others, on behalf of the Green Group in the European Parliament, on the situation in Burma; -B4-0976/96 by Mrs Kinnock and Mrs Jensen, on behalf of the Group of the Party of European Socialists, on the European Union response to the situation in Burma; -B4-0978/96 by Mr Dupuis, on behalf of the Group of the European Radical Alliance, on Burma; -B4-0982/96 by Mrs Baldi and others, on behalf of the Europe of Nations Group, on the situation in Burma; -B4-0984/96 by Mr Pettinari, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on relations between the European Union and Burma.
Mr President, I should first of all like to thank Parliament's Bureau for putting this oral question on the agenda this week. The deteriorating situation in Burma calls for urgent discussion, and since our resolution in July, things have only got worse. Let me give you some of the facts.
The winner of the most recent elections is still under house arrest. When Mrs Aung San Suu Kyi's party organized an eighth anniversary celebration on 26 September at her house, at which she was also to give a speech, almost 600 people were arrested, including many sitting members of parliament, that is to say members who were elected but have not been allowed to take their seats in parliament. Some of them have still not been released. In May of this year, over 100 elected members of parliament were imprisoned and twelve are still in detention - people whose only crime was to be elected to a perfectly normal parliament which the SLORC does not accept. The SLORC, the governing regime, then announced that it would be stepping up its internal security measures on 15 October in order, so it claimed, to promote internal stability, but many people believe it is simply in order to cause further chaos in Mrs Aung San Suu Kyi's party.
The blockade on Mrs Aung San Suu Kyi's house was lifted on 8 October, but reinstated on 11 October. Yesterday, it was lifted again but is expected to be reimposed by the end of the week, for no other reason than to stop the opposition leader from talking.
In the United States, following a motion in Congress on an amendment from Mr Cohen and Mr Feinstein, steps have now been taken to introduce economic sanctions. More than 15 major multinational firms have already pulled out of Burma, as we know, and there is of course a risk that European firms which are not covered by these sanctions will take over the businesses and operations left behind. This is simply not acceptable, and it is therefore a matter of some urgency that the European Union should also consider imposing sanctions.
As was already mooted in June, the ASEAN countries suggested last month that they might give Burma a different, more positive status, but since three ASEAN countries last week refused to let Burma join the organization, it would seem that here too, protests are growing against the regime. Our question is a simple one. We want the European Union to act as quickly as possible, and the time is more than ripe. The situation in Burma is similar to those in Chile and South Africa in the 1980s, and in my view the opposition leader in Burma is the Mandela of the 1990s. We must do something to help her, we want to lend her our support and we call on the Commission to take action.
Mr President, it is clearly important for the European Parliament that we have this debate. We believe that it is about time that the European Union took a strong political and moral stand against that iniquitous regime, the SLORC in Rangoon. I know that Mrs Jensen, my colleague, will talk about James Nicholls and the fact that Mr Spring, the Foreign Minister from Ireland, has still failed to have any decent reply from the Burmese about exactly what happened in connection with James Nicholls' death in prison in Rangoon.
I would like to ask the Commissioner responsible tonight what we will do if the SLORC continue to deny Aung Sang Suu Kyi's latest request for a dialogue with the SLORC. What will the Commission do if they should harm her or rearrest Aung Sang Suu Kyi? What will the Commission do? What will the European Union do when it is too late for us to act on these matters? How many times, Commissioner, do we have to listen to Aung Sang Suu Kyi, the democratic leader of Burma, ask the international community and tell the international community that only isolation and only sanctions will affect the SLORC.
They deserve the same odium, the same treatment as many of us demanded against apartheid South Africa. It is unacceptable and disingenuous to claim that dialogue or engagement is appropriate with any ruthless regime like the SLORC. They are intent on subjugating and repressing the people of Burma. The United States, as Mrs Maij-Weggen has said, has had the Cohen/Feinstein amendment which says that the United States is prepared to take strong measures in relation to sanctions and, indeed, visa restrictions against Burma. We have no such action or statement from the European Union.
We cannot do business, we cannot appease, we cannot reach any consensus with a government which uses children as slaves, a government which represses democracy and refuses to discuss any kind of political settlement of ethnic groups. 80, 000 people from the Shan states and from the Karenni states have now been forcibly displaced, they have been abused and they feel abandoned by the whole world.
We talk about the actions of oil companies, Unical and Total are involved in Burma and we understand that they are responsible for violations of human rights and for the fact that people have been forcibly removed from their land in Burma. It is my understanding, Commissioner, that current proposals, which have been made by the EU in relation to Burma are quite frankly very unlikely to have any impact whatsoever on that regime. These restrictions will not make the slightest different to the SLORC. I do not exactly see SLORC members queueing up for entry into the European Union. It will make absolutely no difference to them at all.
I see no reason why, on the clear evidence that the Commission has heard, GSP should not now be withdrawn as quickly as possible. Last time I questioned Commissioner Marin in this Parliament. He gave me the categorical assurance that the GSP access would be withdrawn in November. He told me categorically. Is this still the Commission's view? Is Commissioner Marin still prepared to say this?
I would like to ask, will Commissioner Marin use the influence he clearly has to pressurize the ASEAN countries to play a more constructive role? Will the Commission be prepared to send envoys to the ASEAN countries and to Japan to discuss the options which we face? But in order to do that, in order to discuss the options it is essential for the Commission to go there with the threat of impending sanctions against the regime. We have to learn from the mistakes the United States Government made. We must not go there making demands, we must go there in order to try to have some results. We need to know at what cost it was to South Africa that the developed world ignored the pleas of Nelson Mandela and the people of South Africa. Let us remember that all that is required for the triumph of evil is that the good men and women do nothing. We should act to do something before it is too late. I have to ask, is the European Community ready to act swiftly before things deteriorate in Burma?
Mr President, political life in Burma is like its natural vegetation: it is a jungle, a jungle of power and corruption in which the same people have been pulling the strings since 1962. A popular uprising, Nobel and Sakharov prizes and the elections held six years ago have brought about no change, and even the neighbouring ASEAN countries have been unable to force the military leaders to take a different line.
Major investors have withdrawn under pressure from public opinion, and the EU representation in the region needs to investigate whether the gap left in the market by EU firms such as Heineken and Carlsberg has been filled by Asian and in particular Chinese investors. If this has happened, then none of these measures we have made so much fuss about will actually have put an ounce of pressure on the regime.
Over the last six months, Parliament has regularly called for democracy in Burma, yet tourists continue to visit the country, maintaining the illusion that the situation there is normal. All friendly appeals for change have fallen on deaf ears, and it is now time for the European Union to take more practical steps. Stopping trade advantages and aid is the ultimate option available to us.
If the military leadership refuses to enter into constructive dialogue with the opposition, then we shall have no choice but to take that decision.
Mr President, I should like to begin by thanking Parliament for taking the initiative of holding this debate. I agree, as does the Commission, that it is an important debate, and that the developments are very disturbing, as the three speakers have made quite clear here tonight. We too are well aware of the recent worsening of the situation in Burma, and are especially concerned that the leader of the National League for Democracy and Nobel Prize winner, Aung San Suu Kyi, has been detained for the fourth consecutive weekend in an attempt to prevent weekend meetings of thousands of people in front of her house.
The Commission therefore very much welcomes the fact that it was decided at the last meeting of the Political Committee on 17 and 18 October to present a draft common position on Burma to the Foreign Ministers at their meeting on Monday and Tuesday, i.e. 28 and 29 October, and the Commission has played an active part in bringing this about. Besides confirming the current sanctions, the draft common position includes a ban on visas for members of the SLORC and high-ranking officers, together with a suspension of visits to Burma by senior national officials under bilateral arrangements. Furthermore, there is an expression of the EU's displeasure at the SLORC's unwillingness to engage in a meaningful dialogue with the EU, as well as a call for the opening of a constructive dialogue with the pro-democracy groups in the country, with a view to national reconciliation. There is nothing specific in the draft on economic sanctions. However, it does reserve the possibility of the Council adopting further measures, so this means - as Mrs Kinnock was asking - that there is some scope for taking action, and the stage is set for this to be used, although there would of course be great interest in persuading the countries near Burma to join in such a policy of economic sanctions.
The Commission's services have also studied the documentation which has been presented to the Commission, and we have heard complaints and witnesses as part of an investigation into the use of forced labour in Burma, following a complaint from the European Trade Union Confederation and the International Confederation of Free Trade Unions. After the last hearings, which took place on 3 October, the summary report containing the written and oral contributions which had been collected was finalized on 21 October and presented to my colleague Mr Marín, who will very shortly be submitting a proposal to the Commission on how this investigation can be followed up.
It should be pointed out that it is the Council itself which has to take the decision on the withdrawal of preferences, if the Commission should decide to submit a proposal to that effect.
Thank you very much, Mrs Bjerregaard.
Mrs Maij-Weggen, if you are asking for the floor on a point relating to the Rules of Procedure, you can have the floor immediately. If it relates to the debate, I you can have it at the end of the debate because there are still speakers before you. So let me first call Mrs Kirsten Jensen on behalf of the Group of the Party of European Socialists, for two minutes. I will call you at the end, Mrs Maij-Weggen. Three minutes. You are in charge here, not I.
European diplomacy has failed as regards Burma. How can one think that anything at all can be achieved through diplomacy with a military regime which allows diplomats to die in gaol and imprisons hundreds of politicians elected by the people? The EU's vague response to the repeated violations of human rights by the Burmese military junta is disastrous, short-sighted, and at odds with the experience we should have gained now from the past. We have had a case before of a united opposition calling for economic sanctions in a situation where democracy was being trampled on. I am thinking of South Africa here, like Mrs Kinnock. Today, everyone agrees that Nelson Mandela is a wonderful person, but if the truth be told, a good many people were slow to meet his requests for sanctions against the apartheid regime in South Africa. And today, all those who dragged their feet are pleased to support democracy there, but why did it have to take so long?
In the case of Burma, there is an opportunity for everyone to join in from the start. We have the same conditions. The undisputed leader of the democratic opposition and recipient of the European Parliament's Sakharov Prize, Aung San Suu Kyi, is asking us to take economic sanctions against Burma. So there is no reason to hesitate. It is just a question of getting started. When the report on forced labour is finally available, the customs agreement should be scrapped. The customs agreement provides some 10 % of Burma's GNP. We cannot tacitly accept that. It is even worse that foreign investment is being made possible by slavery or forced labour. How can the directors in the boardrooms of these firms actually tolerate this?
With Burma, we in the EU have the chance to let honesty prevail. If we hesitate now, we are saying that human rights have no place in international politics. Respect for human rights is the sound principle which should form the basis for a common European foreign policy. We therefore expect the Union's Foreign Ministers to do more than simply raise a warning finger at Burma's military junta. If anyone disagrees with this, I look forward to hearing their idea of what Europe should actually be working for together.
Mr President, I fully share the deep concern of Mrs Maij-Weggen and colleagues about the continuing deterioration of the situation in Burma. In the words of the presidency of the European Union: ' We deplore the practice of torture. We deplore summary and arbitrary executions. We deplore forced labour. We deplore abuse of women. We deplore political arrests. We deplore forced displacement of the population and we deplore the restriction of the fundamental rights of freedom of speech, of movement and of assembly.'
This is indeed a telling indictment of the regime in Burma, though alas not without parallel in the world. Added to that, as we have heard, there is the personal danger which Sang Suu Kyi has been placed in together with her personal supporters to whom, on account of the Sakharov prize, we must feel very committed.
Allow me merely to put a number of questions to the Commission and the Council to which, if they cannot be answered today, I would like to receive a reply. I am still incidentally waiting for a reply to the questions I put to the other Commissioner who came here, was it one or two months ago? I have had no reply yet.
One, will the UN special working group on arbitrary detention and imprisonment be visiting Burma? I wish to be informed. Secondly, will the UN special rapporteur on Burma and the EU investigate the circumstances of the death of Mr Nicholls to which previous reference has been made not only today, but you, Madam Commissioner, know all too well the circumstances, as I do. Three, what action is the UN High Commissioner for Human Rights and the EU taking on Burma? We have had some indication. One would be glad of further clarification. Four, when will the Commission complete its inquiries into the possible future suspension of the GSP trade preference benefits for Burma? Well, we gather the study is going on, but for God's sake, get on with it! Five, what was the reaction of the Japanese Prime Minister in Tokyo when the presidency raised the question of Burma with him? Are we likely to get any support at all from Japan on this issue and may we know in due course, if the answer is not available today? Sixth, is the Commission compiling a list of companies doing business with Burma? I have some lists, but they must be very short compared to what business is being done. What view does it take of the operations of Total and its natural gas pipeline investment project in Burma?
Mr President, Commissioner, the Liberal Group wholeheartedly supports the message behind the questions put by my colleagues. To say that the situation in Burma gives us great cause for concern is an understatement, and a clear and effective signal is needed from us once again. On 26 September, the winner of the last elections was again placed under house arrest, and 109 MPs from the National League for Democracy were imprisoned.
The reason for this was that the NLD had organized a party congress. There could not have been a clearer demonstration of the regime's anti-democratic values and hatred of democracy. The SLORC has once again proved that it is a dictatorship, and it is up to us to try to oppose it, though we have had little success up to now.
In the course of the many hearings which the Commission has organized, it has been shown that since 1992, two million people have been forced into slave labour in Burma. Since 40 % of the economy is in the hands of one state company, the role of the junta in all this is perfectly plain.
The measures taken by the Union so far have had no effect, and more pressure is needed. The most effective way of applying this is by declaring that the Generalized System of Preferences no longer applies to Burma. We need to do this quickly, although of course we must also follow the correct procedures.
The Union should also call on all its businesses to stop investing in Burma, and ASEAN should be encouraged not to convert the observer status just granted to Burma into full membership. That could, potentially, have an adverse effect on cooperation between the EU and ASEAN.
We very much welcome the statements made by the General Affairs Council on 1 October, and the comments made by the President-in-Office in the Irish Parliament. I would urge him and many others to pursue this line and, above all, to try to put their words into action. We must all keep our fingers firmly crossed.
Mr President, I think I was probably one of the last Members of this Parliament to have the opportunity to visit Burma. I went in December 1994 in an attempt to visit Aung San Suu Kyi who was then under house arrest. The SLORC regime, despite representations from the ambassadors of Member States present in Rangoon, refused me permission to visit her despite the fact that I was carrying a letter from the President of the European Parliament informing her officially of the award of the Sakharov Prize.
I did, however, have the opportunity to meet members of the National League for Democracy and others opposing the authoritarian military regime of the so onomatopoeically aptly named SLORC. I saw the occupying army sat on the streets of Rangoon and I saw and met with members of the opposition. I saw how the SLORC has managed to reduce Burma to one of the ten poorest countries in the world.
After that there was a very slight glimmer of hope that emerged with the release from house arrest of Aung San Suu Kyi. But unfortunately it was only one step forward and two steps back. Within weeks of this happening this hope was extinguished. The question today is what do the Commission and the Council propose to do? We have been asked by someone who is not the Nelson Mandela of this period because she is very different. Nelson Mandela actually created some tension. There are people for him and people against him. I do not know who in the democratic world is opposed to Aung San Suu Kyi, who has any doubts about her belief in democracy, her belief in peace and her belief in non-violence. She has asked for sanctions and we, I thought, were going to respond. I thought the question this evening was going to be when. But apparently, from the disappointing reply from the Commissioner, it is still a question of 'if' . I have to say that I think the Commission is not listening to this House.
Across the political spectrum here, from left to right, across the Member States of the Union from Denmark, the Netherlands, the United Kingdom and elsewhere, we are all saying to the Commission that we want you to listen to Aung San Suu Kyi, we want you to implement sanctions and we want you to do it now.
Mr President, I should like to make two comments and ask one question. First of all, everything we have discussed here tonight makes it quite clear that Parliament has reached the end of the line. Human rights in Burma are being violated on a daily basis. The SLORC, the State Law and Order Restoration Council, is evidently so afraid of losing its iron grip on the situation that it regards even the most peaceful meeting and the most minor demonstration by Mrs Aung San Suu Kyi's National League for Democracy as a threat. The blockade on her house is supposed to have been lifted on 30 September, but the press cannot get through to her and she is not allowed to make her weekly speeches. Hundreds of people from her party have either disappeared or been imprisoned.
Secondly, it may be discouraging that Parliament's resolutions have had no effect on the behaviour of the SLORC, but they have influenced the extent to which businesses are prepared to invest in Burma. Various major firms such as Heineken have pulled out, and it is clear that a general boycott is sure to follow.
Thirdly, I have a question on behalf of my group: what will be the outcome of the discussions which the Commission is to have on this subject at the end of October? As far as we are concerned, the Commission is clearly going to have to persuade the Council to impose economic sanctions. They are long overdue.
Mr President, our concern is for action against a very brutal regime, one that is faced by a remarkable and courageous opposition. That opposition has specifically appealed to the European Union, to the European Parliament for action urgently to bring about change by the isolation of Burma. We also have a very specific mandate from the people of the European Union. The network of support groups in the towns and villages across Europe is asking us to do everything in our power and to act urgently.
We have the facts, we know about the deaths, we know about the disappearances, the detentions, the suffering of so many people and we are entitled to demand more than we have heard tonight from the Commission. We want it to follow up the very important hearing on forced labour that took place in Brussels with action on the GSP. We want the Council under this presidency later this month to take a whole range of initiatives to isolate Burma.
We also appeal to the countries in the immediate region of Burma, our respective partners, to cooperate with us. I know they often remind us that they, unlike many parts of the world, are reluctant to interfere in the internal affairs of neighbouring states. But this brutality is a responsibility of theirs as it is ours and the reason that we are in the European Parliament is that the European Union, Parliament came into being because of concern with democracy and human rights.
Could I finally say that there will be change in Burma. The brutal regime will be toppled. Democracy will be set up and established in Burma, but after all the suffering and all the sacrifice, let us make sure that that is soon.
Mr President, it is crystal clear that everyone in the Chamber wants to see more action from the Commission and wants to see it making more dynamic proposals to the Council. We basically feel that it is time for an economic boycott such as has been proposed in the United States. What I would like to ask is this: if the House adopts a resolution calling for economic sanctions, which the opposition leader in Burma herself has also called for, will the Commission be prepared to adapt its proposals so that the Council is able to approve the necessary decisions at its next meeting?
Mr President, I can very well understand Parliament's impatience and irritation that more action is not being taken, in the light of the facts which everyone has presented here today.
I entirely share the concern and anger which have been expressed, and I also think there is no doubt at all that the EU has a duty to take decisions and to act. I would refer to what I mentioned to begin with, namely that there will be a meeting of the Foreign Ministers on Monday and Tuesday next week, and Parliament need have no doubt that I will ensure that the Commissioner responsible, Mr Marín, is made aware of the very strong, clear and unequivocal views which the House has expressed today. I think there is no doubt about the message, either as regards the EU taking a lead here or the need to do more than just talk about the matter.
Thank you very much, Mrs Bjerregaard.
Ladies and gentlemen, Mrs Kinnock wishes to speak again. Please be patient a moment longer. Mrs Kinnock, you have the floor.
Mr President, I am heartened to hear what the Commissioner has said but it is still very clear that the Commission and the Council have turned their face against the kind of serious action that we are calling for. These restrictions, the kind of things we have heard about from the Commission, will simply have no effect on the SLORC whatsoever. We have had no categorical assurance that the Commission is going to listen to what Aung San Suu Kyi is saying. That is what we are asking for, Commissioner. I know it is not in your hands but I wish that it would be possible for the Commission and the Council to listen attentively to what the Burmese people are saying, not just Aung San Suu Kyi. The Burmese people are pleading with us to act.
Thank you very much, Mrs Kinnock.
Ladies and gentlemen, I think Parliament has expressed itself very clearly tonight. But I must also remind you that I have received six motions for resolutions to close this debate.
The joint debate is closed.
The vote will take place tomorrow at 12 noon.
Ladies and gentlemen, thank you for your company.
(The sitting was closed at 12 midnight)